                     Case 2:20-cv-01763-NIQA Document 17-3 Filed 08/18/20 Page 1 of 39


                              IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF PENNSYLVANIA


      JAMES EVERETI SHELTON, individually,
      and on behalf of all others similarly situated,

                               Plaintiff,
                                                          Civil Action No. 2:20-cv-01763
     V.                                                   Hon. Nitza I. Quinones Alejandro

     COMCAST CORPORATION and COMCAST
     CABLE COMMUNICATIONS, LLC,

                               Defendants.

                              DECLARATION OF ANN MARIE MIRIELLO

               I, Ann Marie Miriello, declare:

               I.     I am the Senior Manager of Marketing Automation at Comcast Cable

   Communications, LLC ("Comcast"), which is an indirect subsidiary of Comcast Corporation. I

  previously held the position of Manager of Marketing Automation from 2014 until I assumed my

  current role. Before that, I was the Manager of Marketing Operations for Comcast. I held that

  position from 2006 through 2014. I submit this declaration in support of Defendants' Motion to

  Compel Individual Arbitration and Stay Proceedings. If called as a witness, I would and could

 competently testify to all of the following, which is within my personal knowledge and based

 upon information gathered within the course and scope of my duties.

          2.        As Senior Manager of Marketing Automation and previously Manager of

 Marketing Automation and Manager of Marketing Operations for Comcast, I implement its

policies and practices for disseminating subscriber agreements and other legal notifications to

residential subscribers during the course of their relationship with Comcast. I am familiar with

Comcast's records, policies, and practices, dating back to prior to 2006, for disseminating such

documents to subscribers of services.            I am also familiar with the Comcast Agreement for
             Case 2:20-cv-01763-NIQA Document 17-3 Filed 08/18/20 Page 2 of 39

    Residential Services (''Subscriber Agreement") and its terms and conditions and versions thereof

   dating back to prior to 2006.

              3.    I have reviewed Comcast records that were created and maintained in the ordinary

   course of business and collected by myself or others working under my direction.

             4.     It is Comcast's routine and regular business practice to provide customers with the

   Subscriber Agreement and Customer Privacy Notice, which contains Comcasf s terms and

  conditions of service, when they initiate service. A true and correct copy of the Subscriber

  Agreement in effect in September 2006 is attached hereto as Exhibit A This is the Subscriber

  Agreement that would have been provided to a Comcast account opened King of Prussia, PA in

  September, 2006.

         5.         The 2006 Subscriber Agreement contains a binding arbitration provision m

 Section 13 (the "Arbitration Provision"). Ex. A, § 13.

         6.        In June 2007, Comcast sent out an Arbitration Notice to its subscribers in the

 Philadelphia metro area. King of Prussia, PA is within the Philadelphia metro area. A true and

 correct copy of the Arbitration Notice provided in June 2007 is attached hereto as Exhibit B.

        7.         The Notice stated "IF YOU DO NOT WISH TO BE BOUND BY TIDS

ARBITRATION PROVISION, YOU MUST NOTIFY COMCAST IN WRITING WITHIN

THIRTY (30) DAYS FROM THE DATE YOU RECEIVE THIS NOTICE... " Ex. B.

       8.          The Notice further stated "IF YOU DO NOT OPT OUT OF ARBITRATION

IN THE MANNER INDICATED ABOVE YOUR CONTINUED USE OF THE SERVICE

AFTER THE EFFECTIVE DATE SHALL BE DEEMED TO BE YOU(R] ACCEPTANCE

OF THIS CHANGE." Ex. B.




                                                     2
        Case 2:20-cv-01763-NIQA Document 17-3 Filed 08/18/20 Page 3 of 39


          9.     Comcast records also reflect that an account ending in 6715 ("Shelton Home

   Account") received a subscriber agreement in 2017, as an insert titled "Comcast Agreement for

   Residential Services" (the ''2017 Subscriber Agreement") with the August 2017 billing

  statement. A true and correct copy of the August 14, 2017 billing statement (although redacted),

  together with the 2017 Subscriber Agreement insert, is attached hereto as Exhibit C.

         10.    In addition, Comcast routinely mails its customers updated versions of the

 Subscriber     Agreement,       which      is       also   made       available      online    at

 https://www.xfinitv.com/corporate/customers/policies/subscriberagreement.

       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct to the best of my knowledge. Executed this J 1!{;    of August, 2020,

in Philadelphia, Pennsylvania.




                                                 3
Case 2:20-cv-01763-NIQA Document 17-3 Filed 08/18/20 Page 4 of 39




            EXHIBIT A
  Case 2:20-cv-01763-NIQA Document 17-3 Filed 08/18/20 Page 5 of 39




  Happiness is
  only a power
  button away.
  Welcome to
  Comcast Digital Cable




  Comcast Products . . . . . . . . . . . . . . . . . . . . . . . 2        ON DEMAND . . . . . . . . . . . . . . . . . . . . . . . 17 – 20
  Remote Control . . . . . . . . . . . . . . . . . . . . . . . . . . 3    Cable Box Connections . . . . . . . . . . . .  21 – 22
  Quick Tips . . . . . . . . . . . . . . . . . . . . . . . . . . 4 – 7    FAQs . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 23
  Sweepstakes . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8   Comcast Cable Television
                                                                          Subscriber Privacy Notice . . . . . . . . . .  24 – 27
  Understanding Your Bill . . . . . . . . . . . . . . . . . . 9
                                                                          Terms and Conditions /
  Using Your On-Screen
                                                                          Important Information . . . . . . . . . . . . . .  28 – 36
  Program Guide . . . . . . . . . . . . . . . . . . . . . 10 – 14
                                                                          Channel Lineup / Pricing /
  Parental Controls . . . . . . . . . . . . . . . . . . . 15 – 16
                                                                          How to Reach Us . . . . . . . . . . . . . . . .  See Insert



MoVod_STD_36.indd 1                                                                                                                      4/20/09 3:59:19 PM
                                                                          Case 2:20-cv-01763-NIQA Document 17-3 Filed 08/18/20 Page 6 of 39
                                                                                                                                                                       Using Your Remote Control
     More of What You Want
     At Comcast we are constantly looking for new ways to bring you                                                                                       Cable                                    Power
     and your family products that offer you more control, choice, and                                                              Enables control of your digital                                Turns on or off the digital cable
     convenience. With Comcast Digital Cable, you can start movies                                                                                 ­cable system.                                  box, TV, or AUX component.
     and programs anytime you want with ON DEMAND, control live
                                                                                                                                                                TV                                 Setup
     TV with DVR, and see vivid color and clarity with HDTV. And, you
                                                                                                                                        Enables control of your TV.                                Programs your remote to control
     can stay connected like never before with Comcast High-Speed
                                                                                                                                   (Note: This feature requires the                                your TV, DVD player, VCR, or
     Internet.
                                                                                                                                 digital remote to be programmed                                   audio component during setup.
                                                                                                                                               to operate your TV.)
                                                                                                                                                                                                   All On
     Comcast Digital Cable — More Choice,                                                                                                                    AUX                                   Turns on or off all of the devices
     More Control                                                                                                                      Enables control of your DVD                                 programmed into the digital
     The choice is yours. With Comcast Digital Cable, there is endless                                                                player, VCR, or audio device.                                remote control.
     entertainment to choose from. That means you’ll enjoy the latest movie releases,                                              (Note: This feature requires the
                                                                                                                                                                                                   ON DEMAND
     breaking news, the hottest sports, and shows the whole family can watch.                                                    digital remote to be programmed
                                                                                                                                                                                                   Accesses the menu of available
     Choose from a wide variety of premium movie channels — hundreds of uncut and                                                   to operate the desired device.)
                                                                                                                                                                                                   ON DEMAND programming.
     commercial-free movies available. For each premium movie channel ordered,
                                                                                                                                                         My DVR                                    (Not available in all areas.)
     you’ll get additional channels from that same network.
                                                                                                                                   Displays a list of your recorded
                                                                                                                                                                                                   Video Control Buttons
     Go Ahead, Compare Us to Satellite!*                                                                                                                 programs.
                                                                                                                                                                                                   In cable mode, these buttons
     Comcast Digital Cable comes out ahead for all the right reasons:                                                                                         Lock                                 pause, fast-forward, rewind, and
                                                                                                                                   Restricts viewing or purchases                                  stop any ON DEMAND program
     • Free access to ON DEMAND, offering thousands of shows and hit movies —
                                                                                                                                     while watching a program or                                   you select. In the AUX mode,
       most are free!
                                                                                                                                          while in a listings menu.                                these buttons will control a DVD
     • Local broadcast networks available in HD without an antenna.
                                                                                                                                                                                                   player or VCR, if programmed.
     • Easily add Comcast’s HDTV service with no expensive equipment to buy.                                                                  Page Up/Down
     • Comcast Digital Cable service is easily expandable to a second TV.                                                           Views the next/previous page                                   Day +
                                                                                                                                                       of listings.                                Jumps ahead 24 hours at a time.
     ON DEMAND — Pick a Show, Play it Whenever
                                                                                                                                                         Guide                                     Menu
     With ON DEMAND, you can watch thousands of movies and other programs anytime you want, without a VCR or a
                                                                                                                                      Shortcut to program listings                                 Enters or exits the menu.
     trip to the video store. ON DEMAND offers a wide variety of choices, from the latest new-release hit movies — at the
                                                                                                                                         organized by start time.
     price of a typical video rental — to FREE programs like cable shows, kids’ shows, news, sports, and even programs                                                                             OK/Select
     you can’t see on regular TV. Plus, if you subscribe to Comcast Digital Cable with a premium channel like HBO,                                       Arrows                                    Selects a highlighted item. Also
     Showtime, Starz, Cinemax, or The Movie Channel, you get unlimited access to the ON DEMAND offerings from these                Moves the highlight to the next                                 shows or hides the Flip Bar
     networks at no extra charge.                                                                                                  field in a menu or screen. Also                                 while watching TV.
                                                                                                                                      shows or hides Browse Bar.
     Digital Video Recorder — Easily Record and Pause Live TV                                                                                                                                      Last
                                                                                                                                                            Exit                                   Returns to the previous channel
     Comcast’s new digital cable box with built-in DVR lets you control TV in ways you never imagined. Comcast offers
                                                                                                                                          Returns to watching TV.                                  or screen.
     several models of DVRs. Most DVRs easily record up to 60 hours of standard-definition programming and up to 15
     hours of high-definition programming without tapes, VCR, or an additional phone line. Plus, you can pause live TV                                        Info                                 FAV
     programs and start right where you left off.                                                                                       Views a description of the                                 Views your favorite channels, if
                                                                                                                                 highlighted program, if available.                                programmed.
     HDTV — The Ultimate Experience
                                                                                                                                                 Input (TV/VCR)
     Comcast makes it easy to enjoy a great selection of high-definition programming with your high-definition television set.
                                                                                                                                 In the cable mode, this bypasses
     You’ll be able to see sports, movies, and family shows, and experience a crystal-clear picture and sound. Plus, Comcast
                                                                                                                                    the digital cable box. In the TV
     offers your local broadcast channels — like ABC, CBS, FOX, NBC, and PBS — in HD, where available, without the need
                                                                                                                                       and AUX mode, this selects
     for an antenna.
                                                                                                                                                   available inputs.
     Comcast High-Speed Internet — Explore the Web at High Speed
     Take advantage of the Internet’s full power. With Comcast High-Speed Internet, you’ll experience fast downloads,
     smooth video clips, and high-quality sound — all through your current cable line! And because it’s cable-powered, you
     can use your phone line and surf the Internet at the same time.


                                                                                                                                                                                              Note: Your remote may vary slightly
     Some products may not be available in all areas.                                                                                                                                         from the one pictured here. However,
     * Pricing comparisons include regular equipment cost and exclude DBS leasing options and promotional discounts.                                                                          basic functions should remain the same.

        2                                                                                                   Comcast Products      Comcast Digital Remote Control                                                                3


MoVod_STD_36.indd 2-3                                                                                                                                                                                                      4/20/09 3:59:23 PM
                                                                                                Case 2:20-cv-01763-NIQA Document 17-3 Filed 08/18/20 Page 7 of 39
                                                         Comcast Digital Cable Quick Tips                                                                                                                            ON DEMAND Quick Tips

     Turn on Comcast Digital Cable                                                                                                                       Pick a Show, Play it Whenever
     Press the “All On” button to turn on your television and digital cable box at the same time.                                                        If you have Comcast Digital Cable, you have access to ON DEMAND. Choose from thousands of programs across a
     (For more information, refer to your digital remote control manual.)                                                                                variety of topics — most are free! And, you can watch a show whenever you want. It’s as easy as selecting the program
                                                                                                                                                         and pressing play.
     Access All Your Favorite Digital Cable Features                                                                                                                                                                    Access ON DEMAND Menu
     • Press the                            button on your remote to display the Quick Menu.                                                                                                                            • Press the          button on your remote or press the     button
                                                                                                                                                                                                                          and choose the ON DEMAND        icon from the Quick Menu or Flip Bar.
     • Use the                    buttons to see a description of each
       feature.
     • Press the                            button to make your selection.
                                                                           Check What’s On
                                                                           • Press the         button on your remote or select Guide from the
                                                                             Main Menu.                                                                                                 7:03pm
                                                                                                                                                                                        7:03pm                          Browse ON DEMAND Categories
                                                                                                                                                                             ON
                                                                                                                                                                             ON DEMAND
                                                                                                                                                                                DEMAND
                                                                                                                                                                                                                        • Select a category* such as Movies, Free Movies, Life & Home,
                                                                           • Use the  button to move the highlight forward in time.                        Movies
                                                                                                                                                            Movies

                                                                                                                                                                                                                          Premium Channels, Kids, TV Entertainment, or Sports & Fitness,
                                                                           • Select a program by pressing          .                                                     Movies                  Events
                                                                                                                                                                                                 Events &
                                                                                                                                                                                                        & Specials
                                                                                                                                                                                                          Specials        and you’ll see a list of sub-categories or program listings. Then highlight
                                                                                                                                                                       Free
                                                                                                                                                                       Free Movies
                                                                                                                                                                            Movies               Sports
                                                                                                                                                                                                 Sports &
                                                                                                                                                                                                        & Fitness
                                                                                                                                                                                                          Fitness
                                                                                                                                                                                                                          the movie or program you want and press the            button on your
                                                                           • Press          for information about a selected program.                            Premium
                                                                                                                                                                 Premium Channels                      Kids
                                                                                                                                                                                                                          remote.
                                                                                                                                                                         Channels                      Kids

                                                                                                                                                                     TV
                                                                                                                                                                     TV Entertainment
                                                                                                                                                                        Entertainment             News
                                                                                                                                                                                                  News &
                                                                                                                                                                                                       & World
                                                                                                                                                                                                         World

                                                                                                                                                                       Life
                                                                                                                                                                       Life &
                                                                                                                                                                            & Home
                                                                                                                                                                              Home                  Get
                                                                                                                                                                                                    Get Local
                                                                                                                                                                                                        Local

                                   7:03pm
                                   7:03pm                                  Search for a Program
                            Search
                            Search Menu
                                    Menu
                                                                           • Select the Search         icon from the Quick Menu.
           Title
            Title Search
        Search
        Search for
                  Search
                for aa Program
                       Program by
                                by Title
                                   Title                                                                                                                                                                                Select an ON DEMAND Program
                                                                           • Select a category like Movies, Sports, or HDTV, or select Title Search
                                                                                                                                                                                                                        • Select a category to view a list of all programs that are available to watch.
                                                                             to find a specific title.
                   Title Search                Premium
                                               Premium Channels
                                                       Channels

                       Kids
                       Kids                           Music
                                                      Music

                     Movies
                     Movies                       Pay-Per-View
                                                  Pay-Per-View                                                                                                                                                          • Use the  buttons on your remote to highlight your selection and
                      Sports
                      Sports                          Adult
                                                      Adult
                                                                                                                                                                                                                          press      .
                      HDTV
                      HDTV                    TV
                                              TV Listings
                                                 Listings by
                                                          by Channel
                                                             Channel

                                                                                                                                                                                                                        • New programs added in the last 7 days will have a              icon.
                                                                           See What’s on While Watching TV                                                                                                              • Programs in their last 7 days of availability will have a Last Chance
                                                                                                                                                                                                                          icon.
                                                                           • Press the      button on your remote to access the Mini-Guide and
                                                                             browse through other listings while watching a program.                                                                                    Start Your Selected Program
                                                                           • Use the      buttons to navigate by time in half-hour increments.                                                                        • If the program is available at no cost, select the Watch           icon from
                                                                                                                                                                                                                          the Program Information screen.
                                                                                                                                                                                                                        • If there is a charge to view the program, select the icon from the
                                                                                                                                                                                                                          Program Information screen, and a Confirmation screen appears.
                                                                           Set Parental Locks                                                                                                                           • Select Yes to confirm.
                                                                           • Press the   button on your remote or select the Lock            icon from                                                                  • To watch a free preview of a movie, click the Preview            icon.
                                                                             the Quick Menu or Program Information screen.
                                                                           • Enter your PIN and block a channel, title, or rating.
                                                                                                                                                         More ON DEMAND Features
                                                                                                                                                         • VCR-Like Functions — To access Play                                 , Stop , Pause          , Rewind           , and Fast-Forward               ,
                                                                                                                                                           press these function buttons just below the                               button while watching TV.
                                                                                                                                                         • Stop or Pause a Program — When you stop a long-form program, it will be transferred into the Saved Programs
                                                                                                                                                           area. You will have access to most programs for repeat viewing for up to 24 hours.* When you pause a program,
     Need Help?                                                                                                                                            it will remain paused for approximately five minutes. If you do not press play within this time, the program will be
                                                                                                                                                           transferred to Saved Programs.
     Select the ON DEMAND                                     icon from the Quick Menu, select Help & Services category, or          where available.
                                                                                                                                                         • Prevent Unauthorized Orders — For information on setting up parental controls, refer to the Parental Controls
     More Great Tips for Using Comcast Digital Cable                                                                                                       section in this Welcome Kit.
                                                                                                                                                         * Categories and programs subject to change. Viewing times vary. See information screen for program viewing times. Some areas may not offer programs
     • Add Multiple Favorite Channels — From TV Listings, highlight any program on the channel you want to make a                                          in addition to movies. Access to ON DEMAND programming from premium channels like HBO, Showtime, or Starz requires a subscription to that channel
       favorite and press   . Select the icon from the Program Information screen to set or clear a channel as a favorite.                                 with your Comcast Digital Cable package. Some levels of service may not include all ON DEMAND programs.


         4                                                                                                                                 Quick Tips     Quick Tips                                                                                                                                   5


MoVod_STD_36.indd 4-5                                                                                                                                                                                                                                                                            4/20/09 3:59:36 PM
                                                                                     Case 2:20-cv-01763-NIQA Document 17-3 Filed 08/18/20 Page 8 of 39
                                                             DVR Quick Tips                                                                                            HDTV and Comcast High-Speed Internet Quick Tips

     Get More Out of Your TV                                                                                                                                 High-Definition TV on Comcast Digital Cable
     With DVR (Digital Video Recorder) from Comcast Digital Cable, it’s easy to record your favorite shows. Most DVRs can                                    High-Definition TV (HDTV) will change the way you look at television. Make everyday TV a big event with picture
     record two shows at the same time. Plus, you can pause live TV, view an instant replay, or rewind your favorite scenes                                  resolution over 5 times that of regular TV. With its wide-screen format and greater detail, watching that game will make
     over and over again.                                                                                                                                    you feel like you’re actually on the sidelines. To view a demonstration on the benefits of Comcast Digital Cable with
                                                                                                                                                             HDTV, please visit comcast.com/UserIncludes/HDTV.
                                                            Record a Program
                                                            • From the TV Listings, highlight the program you wish to record and press                       HDTV Channels
                                                              the Record       button on your remote. A red dot appears in the grid to                       Watch some of your favorite channels and programs in high-definition, such as sports and hit shows on your local
                                                              indicate the program will be recorded.                                                         broadcast channels, where available. Plus, you get HD networks like ESPN HD that offer over 100 high-definition
                                                                                                                                                             games a year and selected ESPN programming. You can see a variety of sports, movies, travel, and nature shows with
                                                            • From the Program Information screen, select the Record                        icon.
                                                                                                                                                             Discovery HD Theater, INHD, and INHD2. Also, if you subscribe to HBO, Showtime, Cinemax, or Starz, you can see
                                                            • While watching live TV, simply press the Record                     button.                    your favorite movies or original programs from these channels in HD for no additional cost. Refer to your channel lineup
                                                                                                                                                             in this Welcome Kit for HD channels available in your area. To learn more about programs currently available in high-
                                                                                                                                                             definition, go to comcast.com/hdtv.
                                                            Record a Series
                                                            • From the TV Listings, highlight the TV series you wish to record and                           HDTV Set Requirements
                                                              press the Record      button twice or select the Record       icon from                                                                    If you have a standard television, wide-screen programs are edited to fit the
                                                              the Program Information screen to view the Recording Overlay screen.                                                                       TV screen. However, a wide-screen television displays a more rectangular
                                                                                                                                                                                                         image and fills the entire screen without distortion.*
                                                            • Select the Create a Series Recording         icon and specify your
                                                              recording options, such as the type of episode you want to record and                                                                      In order to use Comcast’s HDTV service, an HDTV set is required. To
                                                              how many episodes you want to save.                                                                                                        identify if your TV set is HD-ready, refer to the following requirements:
                                                            • Select the Record Series with these options                         icon.                                                                  • Your TV set must be “HD-ready” or “HD-capable.”
                                                            Watch a Recording                                                                                    |— Standard-Size Television —|
                                                                                                                                                                                                         • Your TV set must display a picture in 1080i or 720p resolution. Refer to
                                                                                                                                                                                                           your TV set’s owner’s manual for reference to 1080i or 720p.
                                                            • Press the              button on your remote to view a list of your recorded
                                                                                                                                                             |——— Wide-Screen Television ———|
                                                              programs.                                                                                                                                  * Clarity of the picture may vary per “HD-ready” or “HD-capable” television set.

                                                            • Highlight a program and press                   .
                                                            • Press the Play               button on your remote.
                                                                                                                                                             Comcast High-Speed Internet
                                                                                                                                                             Explore the Web at High Speed
                                                                                                                                                             With Comcast High-Speed Internet you’re always connected. You won’t experience busy signals like dial-up connections
                                                            View a List of Programs Scheduled to Record                                                      and you’ll enjoy lightning-fast download speed. Whether you’re at home, the office, or on vacation, all you’ll need is an
                                                                                                                                                             Internet connection to access:
                                                            • Select the           icon from the Quick Menu.
                                                                                                                                                             • Comcast.net — Tap into the latest news, weather, games, and more. Choose between Express and Explore to
                                                            • Select DVR Schedule.
                                                                                                                                                               customize your homepage and reflect your broadband lifestyle.
                                                            • Select Scheduled Recordings.
                                                                                                                                                             • E-mail — For work, for play, for the family. Create up to seven different e-mail addresses — all accessible from
                                                                                                                                                               virtually any computer with an Internet connection.
                                                                                                                                                             • McAfee® Security — Help protect your computer from viruses and unwanted intruders. Plus, filter inappropriate
                                                                                                                                                               content with Parental Controls.
     More DVR Features                                                                                                                                       • Comcast Toolbar — Pop-up blockers, search tools, and quick access to your e-mail are just a click away.
     • Pause, Rewind, and Instantly Replay Live TV — Press Pause                                      , Rewind           , or Instant Replay
                                                                                                                                                             • The Fan™ — This unique video player puts thousands of news, entertainment, and sports clips right at your
       on your remote.
                                                                                                                                                               fingertips in an easy-to-search format.
     • Play in Slow-Motion — Press Pause      , then press Fast-Forward          to view slow-motion in forward
                                                                                                                                                             • Comcast Rhapsody Radio PLUS — Get 25 free song plays a month and listen to more than 100 commercial-free
       mode. Or press Pause     , then Rewind      to view slow-motion in reverse mode.
                                                                                                                                                               radio stations. Plus, create your own station based on your favorite artists.
     • How to Change Channels when Watching a Show that Is Recording — When you are watching live TV and
                                                                                                                                                             • PhotoShow Deluxe — Manage, enhance, and edit your digital pics with this easy-to-use program. Then, create
       you get a message saying that changing the channel will stop this recording, press the button on your remote
                                                                                                                                                               musical slide shows and share them on your own website.
       to change tuners. You may now watch another program without interrupting your recording. (Note: The    button
       feature is inactive from the TV Listings screen.)
     Actual recording time is not guaranteed and varies based on the type of program being recorded. Analog programs (typically under channel 100) take up
     more space than digital channels (typically over channel 100). Most DVRs record up to 60 hours of standard-definition programming and up to 15 hours
     of high-definition programming. Ask your Customer Service Representative for details.


        6                                                                                                                                 Quick Tips          Quick Tips                                                                                                                        7


MoVod_STD_36.indd 6-7                                                                                                                                                                                                                                                                       4/20/09 3:59:41 PM
                                                                                       Case 2:20-cv-01763-NIQA Document 17-3 Filed 08/18/20 Page 9 of 39
             Here Is Your Chance To Win $1,000. Don’t Throw It Away!
                                                                                                                                                                   Reading Your Bill Is as Easy as 1, 2, 3
       Complete this entry form and mail it to:                                                                                                                    1. Receiving Your Bill — Each month you will receive a bill for your cable television service. All customers are billed
       “Welcome to Comcast Winter 2006 Sweepstakes”                                                                                                                   for services received, and payments are due on the date indicated on your bill.
       1878 East Avenue, Rochester, NY 14610.                                                                                                                      2. Understanding Your Bill — Your bill from Comcast includes:
       All entries must be received by 3/14/07.                                                                                                                       • Charges for all services to date.
       Please see below for complete official sweepstakes rules.
                                                                                                                                                                      • Charges for one month of service in advance.
       Name_ ____________________________________________ Comcast Account Number________________________                                                              • Any payments applied to your account.

       Address_______________________________________________________________________________________
                                                                                                                                                                   3. Understanding Your Payment Options — There are several convenient ways for you to pay your cable bill.
                                                                                                                                                                      • Log on to comcast.com to easily enroll in our PayDirect program, which deducts your payment from your bank
       City_______________________________ State______ Zip______________Phone Number__(_____________________
                                                                                           )                                                                            account.
                                                                                                                                                                      • Mail your payment using the pre-addressed return envelope or bring your payment into our office.
       Installation Date___________________Employee Name & Tech No.___________________________________________
                                                                                                                                                                   Please remit your payments before the due date. Payments received after this date are subject to a late-payment fee. For
       Find out about special offers, promotions, and the latest products and services from Comcast
       by visiting comcast.com and clicking on “Sign up for Special Offers” from the side menu.                                                                    more information, contact us using the phone number on the “How to Reach Us” insert.

     Comcast Cable Communications Management, LLC                                                                                                                  Key Areas to Your Bill
     “Welcome to Comcast Winter 2006 Sweepstakes” OFFICIAL RULES                                                                                                                                                            Account Summary/Summary of Charges
     NO PURCHASE NECESSARY TO ENTER OR TO WIN. A PURCHASE WILL NOT INCREASE YOUR ODDS OF WINNING. ALL FEDERAL, STATE, LOCAL                                                                                                 Account number, Service address, How to reach us,
     AND MUNICIPAL LAWS APPLY. VOID WHERE PROHIBITED. Sweepstakes begins 7/1/06 and ends 2/28/07. Sweepstakes open to all legal US residents
     (excluding Puerto Rico) who reside in a Comcast Cable Serviceable area, who, as of 2/28/07, were age 18 or over.                                                                                                       Summary of charges, Total balance due, and Date
     Employees, officers, and directors (including immediate family members and members of the same household) of Comcast Cable Communications
     Management, LLC, (“Comcast”) and their respective affiliated companies, parents, subsidiaries, distributors, dealers, retailers, advertising and
                                                                                                                                                                                                                            payment is due.
     promotion agencies, and any and all other companies associated with this Sweepstakes, are not eligible to participate.
     TO ENTER: There are two ways to enter. (1) For Welcome Kit Entry: Complete the Official Entry Form provided in the Comcast “Digital Cable
     Welcome Kit,” OR, (2) For U.S. Mail Entry: Clearly print your name, address, daytime phone number, and age on a 3” x 5” card and mail in a                                                                             For Your Information/
     business-size (#10) envelope to: Comcast Cable Communications Management, LLC “Welcome to Comcast Winter 2006 Sweepstakes,” 1878
     East Avenue, Rochester, NY 14610. All mail-in entries must be mailed separately and be postmarked by 3/7/07 and received by 3/14/07. One                                                                               News from Comcast
     entry per person is permitted. No mechanically reproduced entries will be allowed. All entries become the property of the Sponsor. Comcast will
     not be responsible for incomplete, illegible, lost, late, postage-due, misdirected or mutilated entries or for failure to receive entries due to postal
     error. Comcast reserves the right to disqualify any entries by persons determined to be tampering with or abusing any aspect of the Sweepstakes.
     All entries become the property of the Sponsor and may not be returned. Sponsor reserves the right in their sole discretion to suspend, modify or
     terminate the Sweepstakes. Should the Sweepstakes be terminated prior to the stated expiration date, Sponsor reserves the right to award prizes
                                                                                                                                                                                                                            Payment Coupon
     based on the entries received before the termination date.                                                                                                                                                             Payment coupon, Comcast’s address, Total balance due,
     WINNING: On or about 3/17/07 an independent judging agency will randomly select one (1) Grand Prize winner from among all eligible entries                                                                             Summary of charges, Due date, and Account number.
     received. Judges’ decision will be considered final. Winner will be notified and/or confirmed by telephone, and registered mail or other form of home
     delivery. Return of prize notification as undeliverable may result in a disqualification, and an alternate winner may be selected. Winner may waive
     the right to receive a prize. No substitutions allowed, except that prizes and individual components of prize packages are subject to availability and
     Sponsors reserve the right to substitute prizes of equal or greater value. All prizes will be awarded, but unclaimed prizes may be forfeited. Prizes are
     nonassignable and nontransferable. Winner is solely responsible for reporting and payment of any taxes on prize. Odds of winning will depend on the
     total number of eligible entries received.
     PRIZE/VALUE: There is one (1) Grand Prize of a $1,000 check.
     CLAIMING PRIZES/CONDITIONS/TERMS: An “Affidavit of Eligibility and Liability and Publicity Release” will be sent to the Grand Prize winner,
     which must be signed and returned within 10 days of notification (except where prohibited) or prize may be forfeited. Failure to sign and return the
     affidavit or release as provided herein, or to comply with any term or condition of these Official Rules, may, at the sole discretion of Sponsor, result in
     a winner’s disqualification, the forfeiture of his or her interest in the prize, and the award of prize to an alternate winner. Except where prohibited by
     law, Winner consents to use of his/her name, likeness, biographical information, and voice in advertising worldwide without additional compensation
     (excluding residents of TN). By entering and participating, winner agrees to comply with all Official Rules, as stated, and to release Comcast, any
     other promotional sponsors, and each of their respective parent, affiliate and subsidiary companies, and their advertising or promotional agencies,
     directors, officers, employees, representatives, partners and agents from any and all loss, cost, damage, and/or liability as a result of their
     participation in this Sweepstakes, as well as acceptance and/or usage of prize awarded (including without limitation to claims, costs, injuries, losses
     or damages related to personal injuries, death, damage to, loss or destruction of property, rights of publicity or privacy, defamation or portrayal in
     a false light.) Notwithstanding the foregoing, in the event that the preceding release is determined by a court of competent jurisdiction to be invalid
     or void for any reason, Sweepstakes entrant agrees that, by entering the Sweepstakes, (i) any and all disputes, claims, and causes of action arising
     out of or in connection with the Sweepstakes, or any prizes awarded, shall be resolved individually without resort to any form of class action; (ii) any
     claims, judgments and awards shall be limited to actual out-of-pocket costs incurred, including costs associated with entering the Sweepstakes,
     but in no event attorney’s fees; and (iii) under no circumstances will any entrant be permitted to obtain any award for, and entrant hereby waives all
     rights to claim, punitive, incidental or consequential damages and any and all rights to have damages multiplied or otherwise increased and any other
     damages, other than damages for actual out-of-pocket expenses. All issues and questions concerning the construction, validity, interpretation and
     enforceability of these Official Rules, or the rights and obligations of any entrant and Sponsor, shall be governed by, and construed in accordance                                                      Details of Charges
     with the laws of the State of Pennsylvania, without giving effect to any choice of law or conflict of law rules or provisions (whether of Pennsylvania
     or any other jurisdiction) that would cause the application of the laws of any jurisdiction other than Pennsylvania. The invalidity or unenforceability of                                 Billing period, Itemization of monthly
     any provision of these rules shall not affect the validity or enforceability of any other provision. In the event that any such provision is determined to
     be invalid or otherwise unenforceable, these rules shall be construed in accordance with their terms as if the invalid or unenforceable provision was                                              service, and Payments made.
     not contained therein.
     WINNERS LIST: For a written confirmation of the Grand Prize winner’s name, city and state of residence, send a self-addressed, stamped business
     size envelope, no later than 4/15/07, to: Comcast Cable Communications Management, LLC “Welcome to Comcast Winter 2006 Sweepstakes”
     Winner’s List Request, P.O. Box 25086, Rochester, NY 14625.
                                                                                                                                                                                                           Additional Customer
     REMOVAL FROM MAILING LIST: To prevent Sponsor from mailing you information regarding future Sweepstakes or Contests being conducted by                                                                        Information
     Sponsor, send a written removal request, specifying the name and address you are requesting to have removed from the mailing list, to “Welcome
     to Comcast Winter 2006 Sweepstakes” Comcast Cable Communications Management, LLC, 1500 Market Street, Philadelphia, PA 19102. Attn:
     Marketing Dept. Sponsor has sixty (60) days to process your request after receipt.
     INDEPENDENT SWEEPSTAKES ADMINISTRATOR: This sweepstakes is being administered by The National Sweepstakes Company, 693 East
     Avenue, Rochester, NY 14607, who is responsible for overseeing winner selection and prize awarding, and whose decisions will be final regarding
     the conduct of this promotion.
     SPONSOR: Comcast Cable Communications Management, LLC 1500 Market Street Philadelphia, PA 19102. Attn: Marketing Dept.                                                                             Note: Actual bill may vary slightly.

         8                                                                                                                             Sweepstakes                  Understanding Your Bill                                                                                            9


MoVod_STD_36.indd 8-9                                                                                                                                                                                                                                                             4/20/09 3:59:43 PM
                                                                                       Case 2:20-cv-01763-NIQA Document 17-3 Filed 08/18/20 Page 10 of 39

     On-Screen Program Guide                                                                                                                     TV Listings & Mini-Guide
     If you like choice, convenience, and control, then grab your remote control. Because that’s precisely what Comcast
                                                                                                                                                  Movies                                                Purple
                                                                                                                                                                                                                 TV Listings
     Digital Cable has to offer. The following section has simple instructions for using your On-Screen Program Guide. If you
                                                                                                                                                                                                                 TV Listings are color-coded to help you identify different types of programs:
     don’t have Comcast Digital Cable, call the number listed under “How to Reach Us” in this Welcome Kit to find out how                         Sports                                                Green
     to get it.                                                                                                                                                                                                  • Press the       button on your remote or select the TV Listings       icon
                                                                                                                                                  Kids Programs                               Light Blue           from the Quick Menu to view listings for the next 90 minutes. Use the 
     Basic Navigation Tips                                                                                                                                                                                         button to move the highlight forward in time by half-hour increments.
                                                                                                                                                                                                                 • Press the Page Up/Down                buttons to view listings one page at
     Start by pressing the “All On” button on your remote to turn on your television and digital cable box at the same time.
                                                                                                                                                                                                                   a time.
     (For more information, refer to your digital remote control manual.)
                                                                                                                                                                                                                 • Select a program by pressing            . If the program is currently on,
     Yellow is always the highlight color. As you navigate listings using your remote, the highlight appears on-screen to
                                                                                                                                                                                                                   you will automatically tune to it. If the program is on at a later time, the
     indicate your current selection.
                                                                                                                                                                                                                   Program Information screen appears.
     • Use the   buttons on your remote to move the highlight.
                                                                                                                                                                                                                 • While in the TV Listings, press and hold the  button on your remote
     • Press                      to make your selection.                                                                                                                                                          to rapidly move ahead in the listings, or the Day +    button to jump
                                                                                                                                                                                                                   ahead 24 hours at a time.
     • Press the                          button on your remote to return to watching TV.
     • Press the                          button at any time to return to the previous screen.                                                                                                                   Mini-Guide
                                                                                                                                                                                                                 The Mini-Guide lets you browse through other available listings while you
     Quick Menu & Main Menu                                                                                                                                                                                      watch TV.
                                                                                                                                                                                                                 • Press         while watching TV to access the Mini-Guide.
                                                                   Quick Menu
                                                                                                                                                                                                                 • Use the arrow   and Page Up/Down                  buttons to navigate
                                                                   The Quick Menu provides shortcuts to the key features of Comcast Digital
                                                                                                                                                                                                                   through listings.
                                                                   Cable.
                                                                   1. Press the        button on your remote to display the Quick Menu.
                                                                   2. Press the    buttons to see a description of each feature as it is
                                                                                                                                               Search
                                                                      highlighted.
                                                                                                                                                                               7:03pm
                                                                                                                                                                               7:03pm                            Search by Category
                                                                   3. Press        to make your selection.
                                                                                                                                                      Title
                                                                                                                                                       Title Search
                                                                                                                                                             Search
                                                                                                                                                                     Search
                                                                                                                                                                     Search Menu
                                                                                                                                                                            Menu
                                                                                                                                                                                                                 1. Select the Search        icon from the Quick Menu.
                                                                   Main Menu
                                                                                                                                                   Search
                                                                                                                                                   Search for
                                                                                                                                                           for aa Program
                                                                                                                                                                  Program by
                                                                                                                                                                          by Title
                                                                                                                                                                             Title
                                 7:03pm
                                                                                                                                                                                                                 2. Select a category such as Movies, Sports, Kids, or HDTV from the
                                                                   The Main Menu gives you access to all of the great features Comcast Digital                                                                      Search Menu.
                                                                                                                                                              Title Search               Premium
                                                                                                                                                                                         Premium Channels
                                                                                                                                                                                                 Channels
                           Main Menu
             ON DEMAND                                                                                                                                            Kids
                                                                                                                                                                  Kids                          Music
                                                                                                                                                                                                Music
        Play it Whenever
                                                                   Cable has to offer.                                                                           Movies
                                                                                                                                                                 Movies                     Pay-Per-View
                                                                                                                                                                                            Pay-Per-View

                                                                                                                                                                 Sports
                                                                                                                                                                 Sports                         Adult
                                                                                                                                                                                                Adult
                 ON DEMAND                    Parental Controls
                                                                   • Press the     button on your remote twice to access the Main Menu or                        HDTV
                                                                                                                                                                 HDTV                   TV
                                                                                                                                                                                        TV Listings
                                                                                                                                                                                           Listings by
                                                                                                                                                                                                    by Channel
                                                                                                                                                                                                       Channel


                                                                     select the Home    icon from the Quick Menu.
                    Guide                           DVR

            TV Listings by Channel
                           Channel               Messages


                                                                                                                                                                                                                 Search by Title
                   Search                          Setup

                  Favorites                         Help


                                                                                                                                                                                                                 1. Select the Search        icon from the Quick Menu, then select Title
                                                                                                                                                                                                                    Search.
                                                                                                                                                                                                                 2. Use the  buttons on your remote until the first letter of the title you
                                                                                                                                                                                                                    want appears in the first box. Advance to the next box by pressing the 
                                                                                                                                                                                                                    button.
                                                                                                                                                                                                                 3. Continue entering letters for the program you are seeking. Press
                                                                                                                                                                                                                    to jump to the listings below. Highlight your program and press         .
                                                                                                                                                 Search by Channel
                                                                                                                                                 Select the Search        icon from the Quick Menu. Then select Listings by Channel. Press the   buttons to see the
                                                                                                                                                 list of programs for the next channel or enter the channel number.




         10                                                                                      Using Your On-Screen Program Guide               Using Your On-Screen Program Guide                                                                                                       11


MoVod_STD_36.indd 10-11                                                                                                                                                                                                                                                                4/20/09 3:59:49 PM
                                                                     Case 2:20-cv-01763-NIQA Document 17-3 Filed 08/18/20 Page 11 of 39

     Program Information                                                                                                          Favorites
     The Program Information screen gives you detailed information about a show while browsing the listings or watching TV.       The Favorites feature gives you quick access to what’s showing on the channels you have selected as your favorites.
                                                  • Press the        button on your remote while browsing TV Listings.            Add or Remove Favorite Channels
                                                     — OR —                                                                       From TV Listings, highlight any program on the channel you want to make a favorite and press the         button.
                                                                                                                                  Select the Favorites      icon from the Program Information screen to set or clear a channel as a favorite.
                                                  • Press the        button twice while watching TV.
                                                  From the Program Information screen, you can take a number of actions                                                                                     Access Your Favorite Channels
                                                  using the icons at the bottom of the screen.                                                                                                              There are several ways to access your Favorite Channels.
                                                       Go back to previous screen                                                                                                                           1. From the Main Menu — Select the Favorites           icon to display
                                                                                                                                                                                                               your Favorite Listings.
                                                       Set a reminder for the program
                                                                                                                                                                                                            2. From the TV Listings Screen — Press the         button to move the
                                                       Set or cancel a VCR Recording (Tune Timer)
                                                                                                                                                                                                               highlight to your next favorite channel.
                                                       See other times the program is on
                                                                                                                                                                                                            3. While Watching TV — Press the         button to change the channel
                                                       View the program selected                                                                                                                               to your next favorite channel.
                                                       Designate a channel as a Favorite
                                                       Restrict viewing of the selected program or channel
                                                                                                                                  Comcast Digital Cable Customer PPV Ordering Instructions
                                                                                                                                  Ordering a Pay-Per-View (PPV) program is as easy as choosing the program, selecting a start time, and confirming the
     Flip Bar                                                                                                                     order. All it takes is the push of a few buttons on your remote while using your On-Screen Program Guide.
                                                                                                                                  1. From the Main Menu, highlight PPV Events. For movies, refer to the Selecting ON DEMAND Programs section found
     The Flip Bar appears at the bottom of the screen and displays the channel, title, rating, and other details about the
                                                                                                                                     in this Welcome Kit.
     current program.
                                                                                                                                  2. Highlight the program you wish to select and press                                     .
                                                  • Press the        button while watching TV to display the Flip Bar.
                                                                                                                                  3. Press the                           button on your remote at any time to return to watching TV.
                                                  • The Flip Bar also appears when you change channels using the Channel
                                                    +/- buttons on your remote.                                                   4. Press                       to return to the Main Menu.
                                                                                                                                  A reminder is automatically set when a program is ordered. You will not be charged for anything you did not tune to
                                                                                                                                  and view.
                                                                                                                                  Follow the instructions listed below to cancel your PPV order.
                                                                                                                                  1. Press the                           button on your remote.
     Reminders                                                                                                                    2. Select PPV Events and press                                        .
     Don’t miss your favorite shows! Set reminders for programs that interest you.                                                3. Highlight the ordered program with a check mark beside it and press                                      .
                                                  Set or Cancel a Reminder                                                        4. Select Cancel and press                                        .
                                                  Highlight a program in TV Listings. Press the   button to view the
                                                  Program Information screen. Select the Reminder     icon and follow the         Music
                                                  prompts to set or cancel a reminder.
                                                                                                                                                                7:03pm
                                                                                                                                                                7:03pm
                                                                                                                                                                                                            Music channels provide continuous music in a variety of formats — from
                                                  When Reminders Appear                                                                               Search
                                                                                                                                                      Search Menu
                                                                                                                                                             Menu
                                                                                                                                                                                                            rock, jazz, and country to the classics — 24 hours a day.
                                                                                                                                       Title
                                                                                                                                        Title Search
                                                                                                                                              Search

                                                  A Reminder banner will appear at the bottom of your TV screen a few               Search
                                                                                                                                    Search for
                                                                                                                                            for aa Program
                                                                                                                                                   Program by
                                                                                                                                                           by Title
                                                                                                                                                              Title
                                                                                                                                                                                                            1. Select the Search      icon from the Quick Menu.
                                                  minutes before the program begins.
                                                                                                                                                                                                            2. Select Music.
                                                                                                                                               Title Search                 Premium
                                                                                                                                                                            Premium Channels
                                                                                                                                                                                    Channels

                                                                                                                                                   Kids
                                                                                                                                                   Kids                            Music
                                                                                                                                                                                   Music

                                                  • If you would like to tune to the program when the reminder alert appears,                     Movies                       Pay-Per-View
                                                                                                                                                                                                            3. Highlight your music selection and press the       button on your
                                                                                                                                                  Movies                       Pay-Per-View


                                                    press       .                                                                                 Sports
                                                                                                                                                  Sports                           Adult
                                                                                                                                                                                   Adult

                                                                                                                                                  HDTV
                                                                                                                                                  HDTV                     TV
                                                                                                                                                                           TV Listings
                                                                                                                                                                              Listings by
                                                                                                                                                                                       by Channel
                                                                                                                                                                                          Channel              remote.
                                                  • If you do not want to tune to the program, press the         button on your
                                                    remote.




     Tip Set recurring reminders and specify other reminder preferences by selecting Reminder Options.

        12                                                                   Using Your On-Screen Program Guide                    Using Your On-Screen Program Guide                                                                                                              13


MoVod_STD_36.indd 12-13                                                                                                                                                                                                                                                      4/20/09 3:59:53 PM
                                                                    Case 2:20-cv-01763-NIQA Document 17-3 Filed 08/18/20 Page 12 of 39

     Weather                                                                                                                   Parental Controls
                                                 Get up-to-date local weather conditions and a three-day forecast.             With Parental Controls, after setting a personalized four-digit code, you can restrict your children from seeing specific
                                                                                                                               channels, titles, or shows with certain ratings. You can even lock ON DEMAND programs by blocking certain ratings.
                                                 1. Select Weather from page two of the Main Menu.
                                                                                                                               And you can hide adult titles to prevent them from appearing in the On-Screen Program Guide.
                                                 2. Press the  button on your remote to see a detailed local weather
                                                    forecast.
                                                                                                                               Place Locks
                                                                                                                               You can set locks anytime by blocking the channel, title, or rating while in the On-Screen Program Guide or while
                                                                                                                               watching television.
                                                                                                                                                                            Set Parental Controls Using the Quick Menu
     Settings                                                                                                                                                               1. Press the       button on your remote to bring up the Quick Menu,
                                                                                                                                                                               and select the Lock      icon to access the Locks Setup screen.
     Customize your On-Screen Program Guide by selecting Setup from the Main Menu to create Parental Control PINs,
     change your Guide Color, adjust height of grid displays, change the language of your guide, and adjust your LED display                                                2. Enter your four-digit Locks Personal Identification Number (Locks PIN).
     to time or channel.                                                                                                                                                       (Note: If you are setting Locks for the first time, you will be prompted
                                                                                                                                                                               to create a Locks PIN. This ensures your settings cannot be modified
                                                 To Display the Clock on Your Cable Box                                                                                        without your consent.)
                                                 1. Select Setup from the Main Menu.
                                                                                                                                                                            3. Use the   buttons on your remote to choose your selections,
                                                 2. Select Cable Box Setup.                                                                                                    including blocking title, rating, or channel.
                                                 3. Select Front LED Display to toggle between displaying the current time                                                  4. Press the        button on your remote to make your selection.
                                                    and displaying the current channel.



                                                 Change the Language of Your Guide
                                                 1. Select Setup from the Main Menu.
                                                                                                                                                                            Set Parental Controls Using the Program
                                                 2. Scroll to the second page and select Text Language Setup.                                                               Information Screen or Your Remote
                                                 3. Select English, Español, or Français.                                                                                   • Press the       button to access the Program Information screen and
                                                                                                                                                                              select the Lock      icon.
                                                 4. It will take a few minutes for your guide to update.
                                                                                                                                                                            • Enter your Locks PIN.
                                                                                                                                                                               — OR —
                                                 Change the Colors of Your Guide
                                                                                                                                                                            • Press the Lock        button on remote to enter your four-digit PIN.
                                                 1. Select Setup from the Main Menu.
                                                                                                                                                                            • Select the Lock        icon.
                                                 2. Scroll to the second page and select Guide Colors Setup.
                                                 3. Select one of the 13 guide colors that are available.                                                                   Set Locks for Purchased Programs
                                                                                                                                                                            A four-digit Purchase Personal Identification Number (Purchase PIN) can
                                                                                                                                                                            also be set to restrict unauthorized orders of ON DEMAND programs and
                                                                                                                                                                            Pay-Per-View events. (Note: Your Purchase PIN is different from your Locks
                                                                                                                                                                            PIN.)
     Messages                                                                                                                                                               1. Press the     button on your remote to bring up the Quick Menu, then
                                                                                                                                                                               select the Home    icon.
     Messages may be sent occasionally by Comcast to announce new services, special promotions, or other information.
                                                                                                                                                                            2. Choose Setup, then select PINs Setup. Follow the on-screen
     If you have a message, an envelope message indicator        will appear on the Main Menu and TV Listings screens, and
                                                                                                                                                                               instructions to set your Purchase PIN.
     you will see a red light on your cable box. Select Messages from the Main Menu to view your messages.
                                                                                                                                                                            3. Once completed, your Purchase PIN must be entered before any
                                                                                                                                                                               ON DEMAND program or Pay-Per-View event can be purchased.




                                                                                                                               Tip If you forget your Purchase PIN or Locks PIN, call Comcast Customer Service at 1-888-COMCAST to reset either
                                                                                                                                   PIN. Once your PIN is reset, you can enter a new PIN.

        14                                                                   Using Your On-Screen Program Guide                 Parental Controls                                                                                                    15


MoVod_STD_36.indd 14-15                                                                                                                                                                                                                          4/20/09 3:59:56 PM
                                                                  Case 2:20-cv-01763-NIQA Document 17-3 Filed 08/18/20 Page 13 of 39

     Parental Controls Continued                                                                                          ON DEMAND
                                                                                                                          Imagine being able to choose whatever you want to watch whenever you want to watch it, and the program starts the
     Additional Setup Options                                                                                             instant you tell it to. With ON DEMAND from Comcast Digital Cable, you can choose from a variety of free programs —
     You can access additional options, including Master Locks, from the Locks Setup screen by pressing the      button   like cable shows, kids’ programs, or music videos — to the latest new-release movies, without a trip to the video store.
     on your remote, selecting the Lock      icon, and entering your Locks PIN. When locking programs from sensitive      Plus, you can tune in and get the latest updates on upcoming programs and what’s currently available ON DEMAND.
     viewers isn’t required, the Master Locks feature gives you unrestricted access to your service.
     • Master Locks — Select to obtain unrestricted access. Master Locks gives you the option to temporarily Bypass       How to Access ON DEMAND
       Locks or permanently Clear Locks.
                                                                                                                                                        7:03pm
                                                                                                                                                        7:03pm                       To locate the ON DEMAND Menu screen, press the                   button
     • Hide Adult Titles — Replace titles with adult content with the words “Adult Programming.”                                             ON
                                                                                                                                             ON DEMAND
                                                                                                                                                DEMAND
                                                                                                                                                                                     located on your remote control. You will see a list of categories available.
     For more information on your Parental Control options, visit our website at comcast.com/Parental_Controls
                                                                                                                            Movies
                                                                                                                            Movies
                                                                                                                                                                                     If your remote doesn’t have the            button, press the         button
     or call 1-866-781-1888.                                                                                                             Movies                  Events
                                                                                                                                                                 Events &
                                                                                                                                                                        & Specials
                                                                                                                                                                          Specials
                                                                                                                                                                                     and choose the ON DEMAND          icon from the Quick Menu. You can
                                                                                                                                       Free
                                                                                                                                       Free Movies
                                                                                                                                            Movies               Sports
                                                                                                                                                                 Sports &
                                                                                                                                                                        & Fitness
                                                                                                                                                                          Fitness    press the       button on your remote to return to watching TV at
     To learn about channels that offer family-friendly programming, contact us at the phone number listed on                    Premium
                                                                                                                                 Premium Channels
                                                                                                                                         Channels                      Kids
                                                                                                                                                                       Kids
                                                                                                                                                                                     any time.
     the How to Reach Us insert.
                                                                                                                                     TV
                                                                                                                                     TV Entertainment
                                                                                                                                        Entertainment             News
                                                                                                                                                                  News &
                                                                                                                                                                       & World
                                                                                                                                                                         World

                                                                                                                                       Life
                                                                                                                                       Life &
                                                                                                                                            & Home
                                                                                                                                              Home                  Get
                                                                                                                                                                    Get Local
                                                                                                                                                                        Local




                                                                                                                                                                                     Movies
                                                                                                                                                                                     Save the trip to the rental store. The latest Hollywood releases are waiting
                                                                                                                                                                                     for you under Movies.


                                                                                                                                                                                     Network Primetime
                                                                                                                                                                                     CBS Primetime shows such as CSI:, NCIS, Survivor and Amazing Race
                                                                                                                                                                                     available for only 99 cents.


                                                                                                                                                                                     Events & Specials
                                                                                                                                                                                     Never miss the big event again with Events ON DEMAND. Choose from
                                                                                                                                                                                     Anime Network, PPV Previews and so much more.


                                                                                                                                                                                     Free Movies
                                                                                                                                                                                     Choose from a variety of award-winning Hollywood blockbusters from
                                                                                                                                                                                     names like Hallmark Channel and Turner Classic Movies or popular
                                                                                                                          Movie                                                      independents — all free!
                                                                                                                           Trailers                                      Palm
                                                                                                                                                                          Pictures

                                                                                                                                                                                     Premium Channels
                                                                                                                                                                                     The best of movies and original programming from HBO, Showtime, Starz,
                                                                                                                                                                                     Cinemax and The Movie Channel whenever you want to watch them. All free
                                                                                                                                                                                     with your Premium channel subscription.




                                                                                                                                                                                     TV Entertainment
                                                                                                                                                                                     Need a good laugh? Dying to catch up on the latest celebrity gossip?
                                                                                                                                                                                     You’ll find it all from names like Comedy Central, A&E, E! Entertainment and
                                                                                                                                                                                     BBC America.




        16                                                                                         Parental Controls       ON DEMAND                                                                                                                         17


MoVod_STD_36.indd 16-17                                                                                                                                                                                                                                  4/20/09 3:59:59 PM
                                                                                  Case 2:20-cv-01763-NIQA Document 17-3 Filed 08/18/20 Page 14 of 39

                                                           Life & Home                                                                     Program Listings
                                                           Learn everything from food to fashion, design to dating, hosting to parenting
                                                                                                                                                                                       Select a category to view a list of all programs that are available to watch.
                         Cooking                           — all straight from the experts. You’ll find great shows from HGTV, TLC,
                          Class                                                                                                                                                        New programs that have been added in the last 7 days will have the
                                                           DIY, Style Network and many more.
                                                                                                                                                                                       icon. Programs in their last 7 days will have a Last Chance          icon. To
                                                                                                                                                                                       find out exactly how long a program will be available, select it to view the
                                                                                                                                                                                       “Available Until:” date in the top left corner of the Program Information
                          Parenting                                                                                                                                                    screen.
                                                                                                                                                                                       To find out what’s currently ON DEMAND and to sign up to receive e-mail
                                                           Sports & Fitness                                                                                                            updates on new programming, just go to comcast.com/ondemand.
                                                           The ultimate in sports highlights and footage. With a huge selection of
                                                           favorites from OLN and NFL Network, you’ll never miss a minute of the
                                                           action. Plus, who needs a gym when you’ve got ExerciseTV? Work out
                                                                                                                                           Flip Bar
                                                           at home on your schedule.                                                                                                   The Flip Bar appears while changing channels or when you press the
                                                                                                                                                                                       button while watching TV. If the network you are watching has ON DEMAND
                                                                                                                                                                                       programming available, you will see the ON DEMAND            icon on the Flip
                                                                                                                                                                                       Bar. Select the ON DEMAND           icon by clicking the  button on your
                                                                                                                                                                                       remote and pressing          to go directly to a menu of ON DEMAND shows
                                                           Kids                                                                                                                        available from that particular network.
                                                           Kids of all ages can enjoy their favorite shows anytime from Cartoon
                                          Pre-K
                                                           Network, Nickelodeon, Discovery Kids, PBS KIDS Sprout and more.
                                                                                                                                           Selecting ON DEMAND Programs
                                           Kids
                                                                                                                                           Selecting an ON DEMAND movie or program is as easy as the push of a few buttons on your remote.
                        Vortex                                                                                                             1. Press the       button on your remote.
                                                           News & World                                                                    2. Highlight the ON DEMAND         icon and press        .
                                                           Catch up on events around the corner and across the planet from trusted         3. Using the   buttons on your remote, select a category and then highlight a movie or program listing and
                                                           sources like National Geographic, Discovery Times, and the History                 press      .
                                                           Channel.
                                                                                                                                           4. If the program is available at no cost, select the Watch     icon, or select the    icon if a cost applies.
                                                                                                                                           5. If you need to purchase the program, a Confirmation screen will appear giving you the option to continue with the
                                                                                                                                              order or cancel.
                                                                                                                                           6. Select Yes to confirm, and a thank-you notice will appear. Your selection will start momentarily.
                                                           Music
                                                           Check out the hottest music videos and concerts. Listen to your favorites
                                                           over and over again with Music Choice and even learn to play and sing
                                                                                                                                           Viewing Previews
                                                           along with guitar and voice lessons ON DEMAND.                                  Follow the steps above to highlight the ON DEMAND movie. When the Program Information screen appears, select the
                                                                                                                                           Preview       icon to watch a FREE preview of the movie.
     Guitar
      Lessons
                                                                                                                                           Other Tips for Using ON DEMAND
                                                           The Cutting Edge                                                                • To pause, fast-forward, rewind, or stop a program at any time, use the video control buttons on your remote.
                                                           The ultimate destination for stuff you can’t find anywhere else. Here you’ll      Press     to rewind,    to fast-forward,    to play, to stop, and         to pause.
                                                           find the hottest gadget news, Anime shorts, tech topics and the latest and
                                                                                                                                           • Some stopped programs will be saved in the Saved Programs section for up to 24 hours.
                                                           greatest for video gamers.
     Anime                                                                                                                                 • For premium channel programming, remember: if you have a subscription to one of these channels, you can
      Select
                                                                                                                                             watch unlimited amounts of their ON DEMAND programs for FREE!
                                                                                                                                           Refer to the Quick Tips located in this Welcome Kit for more easy steps.
     Other Categories
     • Be sure to check out Get Local, Spotlight & En Espanol (in select markets).
     • Saved Programs — Don’t have time to finish your program? Movies and shows longer than 30 minutes are stored
       here for up to 24 hours.
     • Help & Services — For information about Comcast’s products.
     Some programming not available in all areas. Categories and programs subject to change.


        18                                                                                                            ON DEMAND               ON DEMAND                                                                                                           19


MoVod_STD_36.indd 18-19                                                                                                                                                                                                                                      4/20/09 4:00:04 PM
                                                                    Case 2:20-cv-01763-NIQA Document 17-3 Filed 08/18/20 Page 15 of 39

     VCR-Like Features                                                                                                          Important Reception Information
                                                 To access VCR-like functions, press the respective arrow buttons located       The cable we have installed in your home is approved by the Federal Communications Commission (FCC) and is safe
                                                 under the           button on your remote.                                     and reliable for carrying cable TV signals. Here are a few tips to keep it that way:
                                                 • Pause — Press the             button, and the program will remain paused     1. During severe electrical storms, you should unplug your TV set and cable box to avoid damage. Comcast and the set
                                                   for several minutes.                                                            manufacturer are not responsible for damage that occurs due to acts of nature.
                                                 • Rewind — Press the            button to see a scene again or to start from   2. Your cable box operates on 110 volts, so take all the precautions you would for any small appliance — such as
                                                   the beginning.                                                                  checking to see that the cord is not worn or damaged.
                                                 • Fast-Forward — Press the             button to move forward.                 3. For your own safety, do not attempt to open or otherwise tamper with your cable box.
                                                 • Stop — Press the button to stop the program at any time, and                 4. If you have someone other than us install the inside wiring in your home, or if you do it yourself, ensure that it
                                                   resume watching when you’re ready by pressing the    button.                    complies with applicable governmental regulations (such as the FCC signal-leakage rules) and does not interfere
                                                                                                                                   with the normal operations of the cable system and other communications systems (such as radio used by the police
     More ON DEMAND Features                                                                                                       and fire departments) and devices.
                                                                                                                                5. If your TV has no picture or sound, make sure it is plugged into a live electrical outlet and not controlled by a
     How to Prevent Unauthorized Orders                                                                                            wall switch.
     To restrict viewing of certain content, Parental Control codes can be used with ON DEMAND. Codes apply to program
     ratings and require a four-digit code to be entered when accessing content that has a rating lock. Refer to the Parental
     Controls section located in this Welcome Kit for more information on how to prevent unauthorized orders. If you forget
                                                                                                                                Wiring Diagrams
     your Personal Identification Number for ON DEMAND, call Comcast Customer Service at 1-888-COMCAST to reset                 Using your DVD player or VCR is a simple, surefire way to gain even more enjoyment from your cable television service.
     your code. Once your code is reset, you can enter a new Personal Identification Number.                                    Then again, hooking up all this complicated electronics equipment can be kind of confusing. Which is why, in an effort
                                                                                                                                to make your life a little easier, we’ve put together a few examples of common DVD player/VCR/TV hookups. If you still
     How to Save Programs                                                                                                       have questions or need technical assistance, checking the owner’s manual for your DVD player, VCR, or Home Theater
     You may leave most shows you’re watching and return at any time within the next 24 hours. When you stop a long-form        receiver is recommended.
     program, it will be transferred into the Saved Programs area. You will have access to most programs for up to 24 hours
     from when it was ordered. Most free programs under one hour in length are not saved. To view the program again,            Option 1 — Cable Box and DVD/VCR
     select the Watch        icon.                                                                                              Allows viewing of cable channels using the cable box as your tuner. You can record any channel as long as you are
                                                                                                                                viewing that same channel.
     Resuming or Restarting a Program
     You can restart a program from the beginning or resume the program where you left off. To view the programs you have                                                                                                                                                  Cable Box
     saved, select Saved Programs from the ON DEMAND menu and highlight the program you would like to watch. The
                                                                                                                                                                                                    AUDIO IN             VIDEO
                                                                                                                                                                                                    R      L   SPDIF   IN    OUT
                                                                                                                                               TO

     Program Information screen provides details on the remaining rental time for your selection. Select the Resume                            TV/VCR
                                                                                                                                                                             IR                                                         S-VIDEO
                                                                                                                                                                                                                                                          IEEE 1394   SWITCHED
                                                                                                                                                                                                                                                                      105/125V

     icon to start the program at the point you stopped, or the Restart
                                                                                                                                                                                                                                    TV

                                                                           icon to see the show from the beginning.
                                                                                                                                                                                                                                                                      60Hz
                                                                                                                                                                                                    R      L    Y      Pb    Pr PASS CARD                             4A MAX
                                                                                                                                                               CABLE                                 AUDIO                                                            500W MAX   CONVENIENCE
                                                                                                                                                                                                                                                OPTICAL                            OUTLET
                                                                                                                                                                 IN                 USB               OUT                                        SPDIF




     Helpful Hints
                                                                                                                                                                                                                                                                                                Left audio
                                                                                                                                                                                                                                                                                               cable (white)
                                                                                                                                                                                         DVD/VCR
     Unable to Process Request Message                                                                                                           CABLE/
                                                                                                                                                                  AUDIO IN   VIDEO IN      S-VIDEO IN

                                                                                                                                                 ANTENNA IN

     If the cable box has trouble communicating with the ON DEMAND system, you will see an “Unable To Process Request”                                             R   L
                                                                                                                                                                 AUDIO OUT   VIDEO OUT     S-VIDEO OUT

     error screen. Simply wait a few minutes and order again. If the message still appears, turn your cable box off, then on
                                                                                                                                                 CABLE/
                                                                                                                                                 ANTENNA OUT
                                                                                                                                                                   R   L                                                                                                                       Right audio
     again. If the problem persists, contact Comcast Customer Service at 1-888-COMCAST.                                                                                                                                                                                                        cable (red)

     Video Expired Message
     Before watching a program, remember to check the remaining rental time from the Program Information screen. If your                                                                                                           VIDEO IN R     L


     time expires during the program, you will see a “Video Expired” message. For more information, visit comcast.com or                                                                                                                                                                       Video cable
     call Customer Service.                                                                                                                                                                                                                                                                      (yellow)




       20                                                                                                 ON DEMAND                Cable Box Connections                                                                                                                                                           21


MoVod_STD_36.indd 20-21                                                                                                                                                                                                                                                                                        4/20/09 4:00:07 PM
                                                                                                                                        Case 2:20-cv-01763-NIQA Document 17-3 Filed 08/18/20 Page 16 of 39


     Option 2 — Cable Box Only                                                                                                                                                                                 Frequently Asked Questions
     Connect cable from the wall to the “Cable In” post on the back of the cable box. Locate the “To TV/VCR” connection on                                                                                     What should I do if I plan to move?
     the back of the cable box and connect the cable wire. Attach the other end to the “Cable In” post on the back of your TV.
                                                                                                                                                                                                               BEFORE YOU MOVE, please call Comcast. This is the best way for us to disconnect your service, retrieve your
                                                              DCT700                                                                                                                                           cable box, and arrange for cable television service in your new home. Call us in advance and we will schedule a new
                                                      TO
                                                    TV/VCR    L
                                                                                                                                                                                                               installation, provided that your new home is in our service area. All equipment provided by us should be returned to us
                                                                                                                                                                                                               immediately should you decide to disconnect your cable service.
                                                                                     +12v
                                                                                      DC

                                                              R                                                                                                                               RF coax cable
                                            RF IN                 AUDIO   VIDEO



                                                                                                                                                                                                               Why won’t my remote control respond when I press a key?
                                   Connects                                                                                                                                                                    Press Cable and try to change channels. If nothing happens, check the batteries for possible replacement. If the remote
                                   to cable
                                  wall outlet.
                                                                                                                                                                                                               still doesn’t work, press the  button on the front of the cable box. If the channel changes, then most likely you have a
                                                                                                                                                                                               Left audio
                                                                                                                                                                                              cable (white)    faulty remote that may need to be replaced.
                                                                                                                                                                                                               How easy is it to hook up my stereo to my Comcast Digital Cable?
                                                              Stereo VCR                                                                            Stereo TV
                                                                                                                                                                                                               Very easy. In fact, we’ll be glad to do it for you. Once your Comcast Digital Cable is hooked up to your stereo, you will
                                                                                                                                                                                                               really begin to enjoy the full range of your home entertainment experience. Not only can you listen to music channels
                                                                                                                                                                                                Right audio
                                                                                                                                                                                                cable (red)    without having your television on, but watching movies can be like having a theater in your home!
                                                                                                                                                                                                               How do I control what my child watches?
                                                                                                                                                                                                               With the Parental Control feature of Comcast Digital Cable, you can restrict the viewing of certain material on your TV.
                                                                                                                                                                                                               You can set a lock to restrict viewing by rating, such as R or NC-17, or restrict viewing by program title. You can also
                                                                                                                                                                                                  Video
                                                                                                                                                                                              cable (yellow)   completely lock out certain channels.
                                                                                                                                                                                                               For more information, refer to the Parental Controls section found in this Welcome Kit or visit our website at comcast.com/
                                                                                                                                                                                                               Parental_Controls or call 1-866-781-1888.
     Option 3 — HDTV with Cable Box and Home Theater Receiver
     Allows full advantage of the Comcast cable box digital audio features with a stereo or Home Theater receiver.                                                                                             What if I forget my Parental Control Codes?
                                                                                                                                                                                        Cable Box              Call Comcast Customer Service to reset them. After they’re reset, you’ll be able to enter your new Parental Control Code.
                                                                                                                         AUDIO IN
                                                                                                                         R      L   SPDIF   IN
                                                                                                                                              VIDEO
                                                                                                                                                  OUT                                                          If the power goes out, do I need to reset my Parental Control Codes, Favorite
                                                                                                                                                                                                               Channels, and Reminders?
                             TO
                             TV/VCR
                                                                                                                                                                       IEEE 1394   SWITCHED
                                                                                              IR                                                            S-VIDEO
                                                                                                                                                                                   105/125V
                                                                                                             DVI                                        TV                         60HZ
                                                                                                                                                 PR PASS CARD
                                                                                                                                                                                                               No. These are maintained in the Comcast digital cable box memory.
                                                                                                                         R     L        Y   PB                                     4A MAX
                                                     CABLE                                                               AUDIO                                                     500W MAX CONVENIENCE
                                                                                                                                                                 OPTICAL                      OUTLET
                                                       IN                                              USB                 OUT                                    SPDIF



                                                                                                                                                                                                               Is it necessary to get a new TV to watch HDTV?*
                                                                          Home Theater Receiver                                                                                                                To receive HD networks from Comcast, a high-definition “capable” or “ready” television is required. If you subscribe to
                           OUT                               IN                IN       OUT            IN    DIGITAL AUDIO
                                                                                                                                                                                                               our HDTV service, you’ll receive a specific digital cable box that will enable you to enjoy the enhanced picture, sound,
                              Y
                                          S-VIDEO
                                                                                                               COAXIAL
                                                                                                                                                                                                               and wide-screen format of high-definition networks.
                                           VIDEO                                                                        #1


                                                                                                                                                                                                               What is DVR?*
                              PB

                              PR
                                           RIGHT                           R                  R    R
                                                                                                                                                                                           Left audio
                                             LEFT                          L                  L    L         OPTICAL SPDIF
                                                                                                                                                                                          cable (white)
                          MONITOR                       AV #2                       AV #1          VIDEO 1              #2
                                                                                                                                                                                                               DVR stands for Digital Video Recorder. DVR allows you to record and watch your favorite programs anytime you want
                                                                                                                                                                                                               without tapes, timers, or a VCR. With DVR you can also control live TV with VCR-like functions including pause, rewind,
                                                                                                                HDTV                                                                                           and fast-forward.
                           DVI IN                                                    VIDEO 1       VIDEO 2         VIDEO 3


                                                                                                                                                                                                               How often are new movies and programs added to the ON DEMAND menu?*
                                      R

                                      L                            S-VIDEO                                     Y
                                                                                                                                                                                           Right audio
                                                                                                              PB
                                                                                                                                                                                           cable (red)
                               CABLE/
                                                                     VIDEO                                    PR
                                                                                                                                                                                                               The library of ON DEMAND programs is ever changing, with news, movies, and shows being added at various times
                               ANTENNA IN
                                                                    AUDIO
                                                                                    R

                                                                                    L
                                                                                                   R

                                                                                                   L
                                                                                                               R

                                                                                                               L
                                                                                                                                                                                                               over the month. New-release movies are added every week. For a complete look at the programming available, go to
                                                                                                                                                                                                               the ON DEMAND menu and select the categories that interest you. The title and description of each program is listed.
                                                                                                                                                                                                               Many trailers or previews are also available. To learn more about programs currently available from ON DEMAND, go
     Note: For additional installation information, such as how to install DVR, please go to comcast.com.                                                                                                      to comcast.com/ondemand.
                                                                                                                                                                                                               What does Comcast High-Speed Internet offer?*
                                                                                                                                                                                                               With Comcast High-Speed Internet you get up to 7 e-mail accounts, web space to create a home page or store files
                                                                                                                                                                                                               online, and comcast.net connects you to whatever suits your interest. Plus you can check e-mail from any computer!
                                                                                                                                                                                                               It’s fast and it’s cable-powered so there’s no dialing up and no waiting.


                                                                                                                                                                                                               * These questions and answers may refer to products not yet available in all areas. Comcast continues to bring you a variety of ways to enhance your
                                                                                                                                                                                                                 entertainment experience. Please refer to comcast.com for products available in your area.


       22                                                                                                                                                                          Cable Box Connections           FAQs                                                                                                                                               23


MoVod_STD_36.indd 22-23                                                                                                                                                                                                                                                                                                                                      4/20/09 4:00:08 PM
                                                                 Case 2:20-cv-01763-NIQA Document 17-3 Filed 08/18/20 Page 17 of 39

     Comcast Cable Television Subscriber Privacy Notice                                                                   conclusion, and whether people are watching commercials, for example. As described below in this notice in
                                                                                                                          the question about Comcast disclosing information to others, we may provide certain anonymous, aggregate
     Why is Comcast providing this notice to me?                                                                          information to third parties such as audience measurement firms, for example, who may combine it with
     As a subscriber to cable television service provided by Comcast, you are entitled under Section 631 of the           other aggregated demographic information (such as census records) to provide us with comprehensive
     Cable Communications Policy Act of 1984 (the “Cable Act”) to know the following:                                     audience analysis information. We use this information to improve our cable television service and make
     • the limitations imposed by the Cable Act upon cable operators in the collection and disclosure of                  programming and advertising more relevant to our subscribers. We may also use this information to
         personally identifiable information about subscribers;                                                           distribute relevant programming and advertising to you without disclosing personally identifiable information
     • the nature of personally identifiable information we collect;                                                      about you to programmers or advertisers. Some of these programs or advertisements may invite your
     • the nature of the use of personally identifiable information;                                                      participation, which you can provide or decline by using your program guide commands or by following any
     • under what conditions and circumstances we may disclose personally identifiable information and to whom;           special instructions on your television screen.
     • the period during which we maintain personally identifiable information;                                           We may also combine personally identifiable information, which we collect as described in this notice as
     • the times and place at which you may have access to your personally identifiable information; and                  part of our regular business records, with personally identifiable information obtained from third parties for
     • your rights under the Cable Act concerning personally identifiable information and its collection and              the purpose of creating an enhanced database or business records. We may use this database and these
         disclosure.                                                                                                      business records in marketing and other activities related to our cable service and other services. We also
     In this notice, the terms “Comcast,” “we,” “us,” or “our” refer to the operating company subsidiary of               maintain records of research concerning subscriber satisfaction and viewing habits, which are obtained from
     Comcast Corporation that owns and/or operates the cable television system in your area pursuant to a cable           subscriber interviews and questionnaires.
     television franchise with the local franchising authority. The term “you” refers to you as a subscriber to our
     cable service or other service.                                                                                      How does Comcast use personally identifiable information?
                                                                                                                          We collect, maintain, and use personally identifiable information as permitted by the Cable Act. We use
     What kind of information does the Cable Act and this notice apply to?                                                this information primarily to conduct business activities related to providing you with our cable service and
     The Cable Act applies to personally identifiable information that you have furnished to Comcast, or that             other services, and to help us detect theft of service. Generally speaking, we use personally identifiable
     Comcast has collected using the cable system, in connection with the provision of cable service or other             information in connection with billing and collections, administration, surveys, marketing, service delivery
     service. This notice applies to our cable television service. Personally identifiable information is information     and customization, maintenance and operations, and fraud prevention. More specifically, we also use
     that identifies a particular person; it does not include aggregate data that does not identify a particular          personally identifiable information to:
     person or persons.                                                                                                   • install, operate, provide, and maintain our cable service and other services;
     What kind of personally identifiable information does Comcast collect?                                               • confirm you are receiving the level(s) of service requested and are properly billed;
     The Cable Act authorizes Comcast as a cable operator to use the cable system to collect personally                   • identify you when changes are made to your account or services;
     identifiable information concerning any subscriber for the following purposes:                                       • inform you of new products or services that may be of interest to you;
     • in order to obtain information necessary to render our cable service or other services to our subscribers; and     • understand the use of, and identify improvements to, our services;
     • to detect unauthorized reception of cable communications.                                                          • detect unauthorized reception of our services;
     The Cable Act prohibits us from using the cable system to collect personally identifiable information                • determine whether applicable policies and terms of service are being violated;
     concerning any subscriber for any purposes other than those listed above without the subscriber’s prior              • configure cable service-related devices; and
     written or electronic consent.                                                                                       • comply with law.
     Comcast also collects certain personally identifiable information that our subscribers furnish to us in connection   Does Comcast disclose personally identifiable information to others?
     with the provision of cable service or other services. In order to provide reliable, high quality service to you,    Comcast considers the personally identifiable information contained in our business records to be
     we keep regular business records containing information about you that may constitute personally identifiable        confidential. The Cable Act authorizes Comcast as a cable operator to disclose personally identifiable
     information. These records include some, but typically not all, of the following information: your name, service     information concerning any subscriber for the following purposes if the disclosure is:
     address, billing address, e-mail address, telephone number, driver’s license number, social security number,         • necessary to render, or conduct a legitimate business activity related to, the cable service or other
     bank account number, credit card number, and other similar account information.                                          services provided to the subscriber;
     We also collect and maintain certain other information about your account. For example, this information             • required by law or legal process (as described below in this notice); or
     may include billing, payment and deposit history, service information, customer correspondence and                   • of the names and addresses of subscribers for “mailing list” or other purposes (subject to each
     communications records, maintenance and complaint information, records indicating the number of                          subscriber’s right to prohibit or limit this disclosure as described below in this notice).
     television sets and devices connected to our cable system, and the service options you have chosen.                  The Cable Act prohibits us from disclosing personally identifiable information concerning any subscriber for
     Additionally, if you rent your residence, we may have a record of whether landlord permission was required           any purposes other than those listed above without the subscriber’s prior written or electronic consent.
     prior to installing our cable facilities as well as your landlord’s name and address.                                We may disclose personally identifiable information as provided for in the Cable Act when it is necessary to
     When you use interactive or other transactional television services, the cable system automatically collects         render, or conduct a legitimate business activity related to, the cable service or other services we provide to you.
     certain information on your use of these services. Most of this information is not personally identifiable           These kinds of disclosures typically involve billing and collections, administration, surveys, marketing, service
     information and it is simply used, for example, to carry out a particular request you make using your remote         delivery and customization, maintenance and operations, and fraud prevention, for example. We may also collect,
     control or set-top box. This information may include information required to change your television channel,         use, and disclose information about you in non-personally identifiable or aggregate formats, such as ratings
     review listings in an electronic program guide, and pause or fast forward through certain on demand                  surveys and service usage and other statistical reports, which do not personally identify you, your particular
     programs, among other information. It may also include other information such as the time you actually               viewing habits, or the nature of any transaction you have made over the cable system. The frequency of any
     use our services and the use of other features of our services, and which menus and menu screens are                 disclosure of personally identifiable information varies in accordance with our business needs and activities.
     used most often and the time spent using them. In order to carry out a particular request you make to                The Cable Act authorizes Comcast as a cable operator to disclose limited personally identifiable information
     watch a pay-per-view program or purchase a product or service, for example, the cable system may collect             to others, such as charities, marketing organizations, or other businesses, for cable or non-cable “mailing
     certain personally identifiable information. This information typically consists of account and billing-related      list” or other purposes. From time to time we may disclose your name and address for these purposes.
     information such as the pay-per-view programs or other products or services ordered so that you may be               However, you have the right at any time to prohibit or limit this kind of disclosure by contacting us by
     properly billed for them.                                                                                            telephone at 1-800-COMCAST or by sending us a written request as described below in this notice. Any
     Some of our cable systems may collect limited anonymous, aggregate information using set-top boxes                   “mailing list” and related disclosures that we may make are limited by the Cable Act to disclosures of
     and other tools to determine which programs are most popular, how many people watch a program to its                 subscriber names and addresses where the disclosures do not reveal, directly or indirectly, (i) the extent

        24                                             Comcast Cable Television Subscriber Privacy
                                                                                               XXXXXXX
                                                                                                   Notice                  XXXXXXXCable Television Subscriber Privacy Notice
                                                                                                                           Comcast                                                                                                      25


MoVod_STD_36.indd 24-25                                                                                                                                                                                                              4/20/09 4:00:09 PM
                                                                 Case 2:20-cv-01763-NIQA Document 17-3 Filed 08/18/20 Page 18 of 39

     of any viewing or other use by the subscriber of a cable service or other service provided by us; or (ii) the         collected or to satisfy legal requirements. These purposes typically include business, legal, or tax purposes.
     nature of any transaction made by the subscriber over our cable system.                                               If there are no pending requests, orders, or court orders for access to this personally identifiable information,
     Who may Comcast disclose personally identifiable information to?                                                      we will destroy the information after it is no longer necessary for the purposes for which it was collected.
     We may sometimes disclose personally identifiable information about you to our affiliates or to others                Where and when can I see my personally identifiable information?
     who work for us. We may also disclose personally identifiable information about you to outside auditors,              You may examine the personally identifiable information regarding you that is collected and maintained by
     professional advisors, service providers and vendors, potential business merger, acquisition, or sale                 Comcast in our regular business records. In most cases, the personally identifiable information contained
     partners, and regulators. We make these disclosures as provided for in the Cable Act. Typically, we make              in these records consists solely of billing and account information. You may examine these records at your
     these disclosures when the disclosure is necessary to render, or conduct a legitimate business activity               local Comcast office upon reasonable prior notice to us and during our regular business hours. If you wish to
     related to, the cable service or other services we provide to you. We may be required by law or legal process         examine these records, please contact us by mail or telephone at 1-800-COMCAST, giving us a reasonable
     to disclose certain personally identifiable information about you to lawyers and parties in connection with           period of time to locate and, if necessary, prepare the information for review, and to arrange an appointment.
     litigation and to law enforcement personnel. We may also disclose certain personally identifiable information         You will only be permitted to examine records that contain personally identifiable information about you
     about you to third parties such as, for example, charities, marketing organizations, or other businesses, in          and no one else. We will correct our records if you make a reasonable showing that any of the personally
     connection with disclosures made for “mailing list” or other purposes as described above in this notice.              identifiable information we have collected about you is inaccurate. Comcast reserves the right to charge you
     If we (or our parent company) enter into a merger, acquisition, or sale of all or a portion of our assets,            for the cost of photocopying any documents that you request.
     subscribers’ personally identifiable information will, in most instances, be one of the items transferred as          What can I do if I think my privacy rights have been violated?
     part of the transaction. If this notice will be changed as a result of a transaction like that, you should refer to   If you believe that you have been aggrieved by any act of ours in violation of the Cable Act, you may enforce
     the question below regarding changes to this notice.                                                                  the limitations imposed on us by the Cable Act with respect to your personally identifiable information
     Can I prohibit or limit Comcast’s use and disclosure of my personally identifiable                                    through a civil lawsuit seeking damages, attorneys fees, and litigation costs. Other rights and remedies may
     information?                                                                                                          be available to you under federal or other applicable laws as well.
     You may contact Comcast at 1-800-COMCAST at any time to ask us to put your name on our “do not call”                  Does this notice apply to Comcast’s residential Internet service or voice service?
     and “do not mail” lists so that you do not receive marketing or promotional telephone calls or mail from us           If you are a subscriber to Comcast’s residential Internet service, the Privacy Statement for that service may
     or made at our request. You also have the right at any time to prohibit or limit disclosure of your personally        be found at www.comcast.net. If you are a subscriber to Comcast’s phone service, the privacy policy for that
     identifiable information for “mailing list” or other purposes as described above in this notice by contacting         service is described in Comcast’s Privacy and CPNI Policies for Phone Services. That policy is available from
     us by telephone at 1-800-COMCAST. You may also choose to receive, or not receive, promotional e-mails                 www.comcast.com by searching for “privacy policy.”
     about Comcast’s cable television and other services by going to the Internet web page located at                      Will Comcast notify me if it changes this notice?
     www.comcast.com/preferences and following the instructions there.                                                     As required by the Cable Act, we will provide you with a copy of our subscriber privacy notice annually.  We
     If you prefer to contact Comcast in writing instead of by telephone, you may send a written request to                may modify this notice at any time. We will notify you of any material changes through written, electronic, or
     your local Comcast office. Be sure to include your name and address, your Comcast account number, and                 other means as permitted by law. If you find the changes unacceptable, you have the right to cancel service.
     a daytime telephone number where you can be reached in the event we have any questions about your                     If you continue to use the service following notice of the changes, we will consider that to be your acceptance
     request. The written request should be signed by the person who is identified in our billing records as the           of and consent to the changes.
     subscriber. If you have a joint account, a request by one party will apply to the entire account. If you have         Version: January 2006
     multiple accounts, your notice must separately identify each account covered by the request.
     When is Comcast required to disclose personally identifiable information by law?
     We make every reasonable effort to protect subscriber privacy as described in this notice. Nevertheless, we
     may be required by law to disclose personally identifiable information about a subscriber without his or her
     consent and without notice in order to comply with a valid legal process such as a subpoena, court order, or
     search warrant.
     The Cable Act requires Comcast as a cable operator to disclose personally identifiable information to
     a third party or governmental entity in response to a court order. If the court order is sought by a non-
     governmental entity, we are required to notify the subscriber of the court order. If the court order is sought by
     a governmental entity, the Cable Act requires that the cable subscriber be afforded the opportunity to appear
     and contest in a court proceeding relevant to the court order any claims made in support of the court order.
     At such a proceeding, the Cable Act requires the governmental entity to offer clear and convincing evidence
     that the subject of the information is reasonably suspected of engaging in criminal activity and that the
     information sought would be material evidence in the case.
     We may also use or disclose personally identifiable information about you without your consent to protect our
     customers, employees, or property, in emergency situations, and to enforce our rights under our terms of
     service and policies, in court or elsewhere.
     How does Comcast protect personally identifiable information?
     We follow industry-standard practices to take such actions as are necessary to prevent unauthorized access
     to personally identifiable information by a person other than the subscriber or us. However, we cannot
     guarantee that these practices will prevent every unauthorized attempt to access, use, or disclose personally
     identifiable information.
     How long does Comcast maintain personally identifiable information?
     Comcast maintains personally identifiable information about you in our regular business records while you
     are a subscriber to our cable service or other services. We also maintain this information for a period of
     time after you are no longer a subscriber if the information is necessary for the purposes for which it was

        26                                              Comcast Cable Television Subscriber Privacy
                                                                                                XXXXXXX
                                                                                                    Notice                  XXXXXXXCable Television Subscriber Privacy Notice
                                                                                                                            Comcast                                                                                                   27


MoVod_STD_36.indd 26-27                                                                                                                                                                                                            4/20/09 4:00:09 PM
                                                                Case 2:20-cv-01763-NIQA Document 17-3 Filed 08/18/20 Page 19 of 39

     Terms and Conditions                                                                                                 If you fail to pay your invoice on time, we may, subject to required notice, disconnect Service. If Service is
                                                                                                                          disconnected, you may be required to pay a reconnect fee in addition to all past due charges before the
     The Customer named on the Work Order (“Customer,” “you” or “your”) and Comcast                                       Service is reconnected. In addition, unpaid invoices are subject to administrative and/or late fees that will
     (“Company,” “we” or “us”) agree to the terms and conditions on the Work Order and those                              be imposed consistent with applicable law. Payment of a late fee and/or administrative fee constitutes an
     listed below. The terms and conditions on the Work Order and those listed below shall together                       acknowledgement by you that the fee is a reasonable estimate of the average costs covered by late payers.
     constitute the agreement (“Agreement”) for the provision of cable television service (“Service”).                    Any such fees assessed are not an extension of credit, interest or a finance charge. If we are required to use
     By signing the Work Order or using the Service, you agree to be bound by the Agreement. Please                       a collection agency or attorney to collect money that you owe us or assert any other right we may have under
     carefully review the terms and conditions set forth below. Please note that this Agreement                           this Agreement, you agree to pay our reasonable costs of collection or of any action to enforce our rights,
     contains a binding arbitration provision in Section 13 that affects your rights under this                           including without limitation, attorney’s fees and court costs. No acceptance of partial payment by us shall
     Agreement.                                                                                                           constitute a waiver of our right to collect the full balance owing.
     1. Access to Subscriber’s Premises                                                                                   4. Company Changes in Services, Rates and Charges
     You agree to allow us and our agents the right, at reasonable times to enter upon the property at the address        Subject to applicable law, we have the right to change our Service and Equipment rates or charges, at any
     specified on the Work Order (the “Premises”), for purposes of installing, maintaining, upgrading, replacing          time. We also may rearrange, delete, add to or otherwise change programming or services. We are not liable
     and removing our equipment and auditing the Service you receive.                                                     for failure to deliver any programming or services, except as provided in Section 5 below.
     2. Maintenance and Ownership of Equipment                                                                            If the change affects you, we will provide you notice of the change. The notice may be provided on your
     All cable home wiring, connectors and mounting hardware installed by Company inside your home to a point             monthly bill, as a bill insert, in a newspaper or by other permitted communication. If you find the change
     12 inches outside of your home shall, upon installation, except where the Premises is part of a multiple             unacceptable, you have the right to cancel your Service. However, if you continue to receive Service after
     dwelling unit building (“MDU”), become a fixture on the Premises and shall become the property of the                the change, we will consider this your acceptance of the change. Please take the time to read the monthly
     owner of the Premises. You acknowledge ownership of such equipment. Ownership of Company installed                   messages and to review your bill carefully.
     wiring and facilities in MDU’s shall be governed by any agreement between the Company and the building
     owner and applicable rules and regulations of the Federal Communications Commission (“FCC”). You shall               5. Disruption of Service
     be responsible for the repair and maintenance of any equipment you own or provide. We are not responsible            We shall not be liable for any inconvenience, loss, liability, or damage resulting from any interruption of
     or liable for any loss or impairment of Service due, in whole or in part, to the failure of any equipment you        Service, directly or indirectly caused by, or proximately resulting from, any circumstances beyond our control,
     own or provide to work properly. Should any device or any facility owned or provided by you not comply with          including, but not limited to, causes attributable to you or your property; inability to obtain access to the
     the technical specifications established by the FCC, we reserve the right to discontinue providing the Service       Premises; failure of any television signal at the transmitter; failure of a communications satellite; loss of use
     until such non-compliance is corrected.                                                                              of poles or other utility facilities; strike; labor dispute; riot or insurrection; war; explosion; malicious mischief;
     All equipment, other than the home wiring described above, installed or provided by us, including, but not           fire, flood, lightening, earthquake, wind, ice, extreme weather conditions or other acts of God; failure or
     limited to, converter boxes, cable cards, security devices, and remote control units, shall at all times remain      reduction of power; or any court order, law, act or order of government restricting or prohibiting the operation
     our property (“Company Equipment”). During the term of this Agreement, we will repair and maintain any               or delivery of Service. In all other cases of Service interruption, you shall be entitled upon a request made
     Company Equipment at our expense, unless such repair or maintenance is made necessary due to your                    within thirty (30) days of such interruption, to a pro rata credit for any Service interruption exceeding twenty-
     misuse, abuse or intentional damage. In order to ensure compliance with applicable laws and performance              four consecutive hours after such interruption is reported to us, or such other period of time as may be
     standards, you agree that Company Equipment shall not be serviced by anyone other than our employees                 specifically provided by law. Unless specifically otherwise provided by law, such credit shall not exceed the
     or agents. You agree not to tamper with Company Equipment. Upon termination of Service or if you move                fixed monthly charges for the month of such Service interruption.
     you are responsible for returning all Company Equipment. Company Equipment must be returned to us                    EXCEPT AND UNLESS SPECIFICALLY PROVIDED OTHERWISE BY LAW, SUCH CREDIT SHALL BE
     in undamaged condition, reasonable wear and tear excepted, at a location we designate. All Company                   YOUR SOLE REMEDY FOR AN INTERRUPTION OF SERVICE. IN NO EVENT SHALL COMPANY BE
     Equipment must be returned no later than ten (10) days after Service is disconnected.                                LIABLE FOR ANY INCIDENTAL, SPECIAL, EXEMPLARY, CONSEQUENTIAL OR PUNITIVE DAMAGES
     You agree to pay our cost to replace any unreturned Company Equipment, including any incidental costs.               FROM WHATEVER CAUSE, INCLUDING, BUT NOT LIMITED TO, LOSS OF BUSINESS OR WAGES.
     If any unreturned Company Equipment has been altered to receive the Service without our authorization,               6. Authority
     you agree that precisely calculating the lost revenue would be difficult if not impossible to determine. You         You represent and warrant that you are the owner of, or a tenant in, the Premises and have authority to enter
     therefore agree to pay us as liquidated damages, the sum of $500.00 per device in addition to our cost to            into this Agreement and abide by its terms. You agree to indemnify and hold us harmless from any claims
     replace the unreturned equipment, including any incidental costs.                                                    arising from a breach of the previous sentence.
     IT IS UNLAWFUL FOR YOU TO USE ANY EQUIPMENT YOU HAVE PURCHASED TO AVOID PAYING FOR                                   7. Assignability
     SERVICE YOU RECEIVE. IT IS UNLAWFUL TO ALTER OR TAMPER WITH ANY DEVICE BELONGING TO                                  This Agreement and the Service furnished hereunder may not be assigned by You. You agree to notify us of
     A CABLE TELEVISION COMPANY IN ORDER TO RECEIVE, INTERCEPT OR ASSIST IN RECEIVING, OR                                 any changes of ownership or occupancy of the Premises immediately upon such transfer of ownership or
     INTERCEPTING, ANY COMMUNICATION SERVICE OFFERED OVER A CABLE TELEVISION SYSTEM UNLESS                                occupancy. We may freely assign our rights and obligations under this Agreement.
     SPECIFICALLY AUTHORIZED TO DO SO BY LAW OR THE CABLE TELEVISION OPERATOR. VIOLATORS ARE                              8. Refundable Deposit
     SUBJECT TO FINES AND/OR IMPRISONMENT.                                                                                We acknowledge the receipt of the refundable deposit, if any, specified on your Work Order. We may also
     3. Charges and Billings                                                                                              require a deposit after Service activation if you fail to pay any amounts when due hereunder. Within forty-
     Recurring service and equipment charges are billed one month in advance. Other charges, such as for pay-             five (45) days of Service disconnection we shall return a sum equal to the deposit, without interest unless
     per-view selections, interactive television fees and transactional fees are billed after the service is ordered.     otherwise required by law, minus any amounts due on your account including without limitation, any amounts
     You agree to pay all applicable charges for Services rendered and Company Equipment up to the date such              owed for unreturned or damaged or altered Company Equipment.
     equipment is returned. The bills you receive will show the total amount due and the payment due date.                9. Termination
     We will issue a credit or refund for any billing error that charges you for services you did not order which is      This Agreement and the Service provided hereunder may be terminated: (a) by us at any time without prior
     brought to our attention by you within sixty (60) days of the invoice date. The issuance of a credit or refund, if   notice (i) if you fail to comply in full with its terms, (ii) you breach any other agreement you have with us or
     any, for errors brought to our attention beyond sixty (60) days will be at our sole discretion. Any adjustments      our affiliates, or (iii) if we lose the right or ability to use rights-of-way necessary to provide Service to you; or
     to your invoice under this Section or Section 4, shall be in the form of a credit. Your invoice may also contain     (b) by you, at any time by giving us notice. At the time of termination, all outstanding amounts must be paid
     charges for other services provided by us or our subsidiaries or affiliates. If we receive partial payment of any    in full and all Company Equipment must be returned by you as specified in Section 2.
     such invoices, we will apply such payment in the amounts and proportions to the outstanding charges as we
     determine consistent with applicable law.

        28                                                                                 Terms and Conditions
                                                                                                     XXXXXXX               XXXXXXX
                                                                                                                           Terms and Conditions                                                                                          29


MoVod_STD_36.indd 28-29                                                                                                                                                                                                               4/20/09 4:00:10 PM
                                                                Case 2:20-cv-01763-NIQA Document 17-3 Filed 08/18/20 Page 20 of 39

     You agree that you shall be responsible for and pay all charges for Services rendered up to the date such            If there is a conflict between this Arbitration Provision and the rules of the arbitration organization chosen,
     equipment is returned. In the event we terminate this Agreement, restoration of Service shall be solely              the rules contained in this Arbitration Provision shall govern. If the arbitration organization that you selected
     at Company’s discretion and on such terms as we determine are necessary to resume Service on a                       will not enforce this Arbitration Provision as written, it cannot serve as the arbitration organization to
     commercially reasonable basis.                                                                                       resolve your dispute with Comcast. If this situation arises, the parties shall agree on a substitute arbitration
     10. Limitation of Warranty                                                                                           organization. In the event that the parties are unable to agree, the parties shall mutually petition a court of
     COMPANY MAKES NO WARRANTY, EITHER EXPRESS OR IMPLIED, INCLUDING BUT NOT LIMITED TO ANY                               appropriate jurisdiction to appoint a service that will enforce the Provision as written. If there is a conflict
     IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, AS TO ANY                                   between this Arbitration Provision and the rest of the Subscriber Agreement, this Arbitration Provision shall
     GOODS OR SERVICES PROVIDED UNDER THIS AGREEMENT. IN NO EVENT SHALL COMPANY BE LIABLE                                 govern.
     FOR INCIDENTAL, SPECIAL, EXEMPLARY, CONSEQUENTIAL OR PUNITIVE DAMAGES FROM WHATEVER                                  You and Comcast agree that a single arbitrator will resolve the Dispute. You should know that participating
     CAUSE, INCLUDING, BUT NOT LIMITED TO, LOSS OF BUSINESS OR WAGES.                                                     in arbitration may result in limited discovery depending on the rules of the arbitration organization that is
     11. Use of Service                                                                                                   chosen to resolve the Dispute. The arbitrator will apply applicable statutes of limitation (as modified by this
     You agree to use the Service or the programming we furnish only for non-commercial home use, unless                  Arbitration Provision), will honor claims of privilege recognized by law and will take reasonable steps to
     otherwise specifically authorized by us in writing. You shall not use the Company Equipment or the Service,          protect customer account information and other confidential or proprietary information, including the use of
     directly or indirectly, for any unlawful purpose. You may not use the Company Equipment at any time at               protective orders to prohibit disclosure outside of the arbitration, if requested to do so by you or Comcast.
     an address other than your home or location where Service was installed by us without our prior written              The arbitrator will make any award in writing but need not provide a statement of reasons unless requested
     authorization. Use of the Company Equipment or Service for transmission or storage of any information, data          by a party. Upon a request by you or Comcast, the arbitrator will provide a brief statement of the reasons
     or material in violation of any U.S. federal, state or local regulation or law is prohibited. In addition to the     for the award. An award rendered by the arbitrator may be entered in any court having jurisdiction over the
     foregoing, you acknowledge and agree that you shall be solely responsible for any transactions, including,           parties.
     without limitation, purchases made through or in connection with the Service.                                        If an award granted by the arbitrator exceeds $75,000, either party can appeal that award to a three-
                                                                                                                          arbitrator panel administered by the same arbitration organization. The members of the three-arbitrator
     12. Taxes                                                                                                            panel will be selected according to the rules of the arbitration organization. The party wishing to appeal the
     You agree to pay all taxes, including, but not limited to, all sales, excise, real and personal property taxes,      decision of the single arbitrator shall have thirty (30) days from the date of entry of the written arbitration
     which may be levied or imposed by any government because you receive our Service.                                    award to notify the arbitration organization, through a written notice of appeal, that it is exercising its right
     13. Binding Arbitration                                                                                              to appeal. The arbitration organization will then notify the other party that the award has been appealed.
     A. Purpose: If you have a Dispute (as defined below) with Comcast that cannot be resolved through the                The three-arbitrator panel will issue its decision within one hundred and twenty (120) days of the date of
     informal dispute resolution process described in your Welcome Kit from Comcast, you or Comcast may elect             the appealing party’s notice of appeal. The decision of the three-arbitrator panel shall be final and binding,
     to arbitrate that Dispute in accordance with the terms of this Arbitration Provision rather than litigate the        except for any appellate right which exists under the FAA.
     Dispute in court. Arbitration means you will have a fair hearing before a neutral arbitrator instead of in a court   E. Restrictions:
     by a judge or jury.                                                                                                  1. YOU MUST CONTACT US WITHIN ONE (1) YEAR OF THE DATE OF THE OCCURRENCE OF THE EVENT OR
     B. Definitions: As used in this Provision, the term “Dispute” means any dispute, claim or controversy                FACTS GIVING RISE TO A DISPUTE (EXCEPT FOR BILLING DISPUTES WHICH ARE SUBJECT TO SECTION
     between you and Comcast, whether based in contract, statute, regulation, ordinance, tort (including, but not         3 OF THE AGREEMENT), OR YOU WAIVE THE RIGHT TO PURSUE A CLAIM BASED UPON SUCH EVENT,
     limited to, fraud, misrepresentation, fraudulent inducement, negligence or any other intentional tort), or any       FACTS OR DISPUTE.
     other legal or equitable theory, and includes the validity, enforceability or scope of this Arbitration Provision    2. ALL PARTIES TO THE ARBITRATION MUST BE INDIVIDUALLY NAMED. THERE SHALL BE NO RIGHT
     (with the exception of the enforceability of the class action waiver clause provided in Section E(2) below).         OR AUTHORITY FOR ANY CLAIMS TO BE ARBITRATED OR LITIGATED ON A CLASS-ACTION OR
     “Dispute” is to be given the broadest possible meaning that will be enforced. As used in this Provision,             CONSOLIDATED BASIS OR ON BASES INVOLVING CLAIMS BROUGHT IN A PURPORTED REPRESENTATIVE
     “Comcast” means Comcast Cable Communications, LLC., its officers, directors, employees and agents, and               CAPACITY ON BEHALF OF THE GENERAL PUBLIC (SUCH AS A PRIVATE ATTORNEY GENERAL), OTHER
     all entities using the brand name “Comcast”, including your local cable company, its employees, authorized           SUBSCRIBERS, OR OTHER PERSONS SIMILARLY SITUATED.
     agents, and its parents, subsidiaries and affiliated companies. As used in this Provision, the term “Arbitration     F. Location of Arbitration: The arbitration will take place at a location, convenient to you, in the area where
     Provision” means all the terms of this Section 13.                                                                   you receive the service from us.
     C. Initiation of Arbitration Proceeding/Selection of Arbitrator: If you or Comcast elect to resolve your Dispute     G. Payment of Arbitration Fees and Costs: COMCAST WILL ADVANCE ALL ARBITRATION FILING FEES
     with Comcast through arbitration pursuant to this Arbitration Provision, the party initiating the arbitration        AND ARBITRATOR’S COSTS AND EXPENSES UPON YOUR WRITTEN REQUEST. YOU ARE RESPONSIBLE
     proceeding may select from the following arbitration organizations, which will apply the appropriate rules for       FOR ALL ADDITIONAL COSTS THAT YOU INCUR IN THE ARBITRATION, INCLUDING, BUT NOT
     consumer claims to arbitrate the Dispute:                                                                            LIMITED TO, ATTORNEYS OR EXPERT WITNESSES. IF THE ARBITRATION PROCEEDING IS DECIDED
                                                                                                                          IN COMCAST’S FAVOR, YOU SHALL REIMBURSE COMCAST FOR THE FEES AND COSTS ADVANCED
     1. American Arbitration Association (“AAA”), 335 Madison Ave., Floor 10, New York, NY 10017-4605,                    TO YOU ONLY UP TO THE AMOUNT THAT YOU WOULD HAVE PAID TO FILE A CASE REGARDING YOUR
     1-800-778-7879, www.adr.org                                                                                          DISPUTE WITH COMCAST IN THE STATE COURT WHERE YOU RECEIVE THE SERVICE FROM COMCAST.
                                                                                                                          IF THE ARBITRATION PROCEEDING IS DETERMINED IN YOUR FAVOR, YOU WILL NOT BE REQUIRED TO
     2. USA&M Portland, Oregon, 1000 S.W. Broadway, Suite 1710, Portland, OR 97205,                                       REIMBURSE COMCAST FOR ANY OF THE FEES AND COSTS ADVANCED BY COMCAST. IN THE EVENT
     (503) 223-2671, www.usam-oregon.com                                                                                  A PARTY ELECTS TO APPEAL AN AWARD TO A THREE-ARBITRATOR PANEL, THE PREVAILING PARTY
                                                                                                                          IN THE APPEAL SHALL BE ENTITLED TO RECOVER ALL REASONABLE ATTORNEYS’ FEES AND COSTS
     3. National Arbitration Forum (“NAF”), P.O. Box 50191, Minneapolis, MN 55405-0191,                                   INCURRED IN THAT APPEAL. NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS ARBITRATION
     1-800-474-2371, www.arbitration-forum.com                                                                            PROVISION, COMCAST WILL PAY ALL FEES AND COSTS WHICH IT IS REQUIRED BY LAW TO PAY.
                                                                                                                          H. Severability: If any clause within this Arbitration Provision (other than the class action waiver clause
                                                                                                                          identified in Section E(2) above) is found to be illegal or unenforceable, that clause will be severed from
     D. Arbitration Procedures: Because the service provided to you by Comcast concerns interstate commerce,              the Arbitration Provision, and the remainder of the Arbitration Provision will be given full force and effect. If
     the Federal Arbitration Act (“FAA”), not state arbitration law, shall govern the arbitrability of all Disputes.      the class action waiver clause is found to be illegal or unenforceable, the entire Arbitration Provision will be
     However, applicable federal law or the law of the state where you receive the service from Comcast may               unenforceable, and the dispute will be decided by a court.
     apply to and govern the substance of any Disputes. Any state statutes pertaining to arbitration, however,
     shall not be applicable under this Arbitration Provision.

        30                                                                                 Terms and Conditions
                                                                                                     XXXXXXX               XXXXXXX
                                                                                                                           Terms and Conditions                                                                                      31


MoVod_STD_36.indd 30-31                                                                                                                                                                                                           4/20/09 4:00:11 PM
                                                               Case 2:20-cv-01763-NIQA Document 17-3 Filed 08/18/20 Page 21 of 39

     In the event that this entire Arbitration Provision is determined to be illegal or unenforceable for any reason,
     or if a claim is brought in a Dispute that is found by a court to be excluded from the scope of this Arbitration
                                                                                                                        Important Information
     Provision, you and Comcast have each agreed to waive, to the fullest extent allowed by law, any trial by jury.     Customer Complaint Procedures
     I. Exclusions from Arbitration: YOU AND COMCAST AGREE THAT THE FOLLOWING WILL NOT BE SUBJECT                       If you have a complaint regarding your cable television service or your bill, please call the local customer
     TO ARBITRATION: (1) ANY CLAIM FILED BY YOU OR BY COMCAST THAT IS NOT AGGREGATED WITH THE                           service number listed on the How To Reach Us insert or our toll-free telephone number which is available
     CLAIM OF ANY OTHER SUBSCRIBER AND WHOSE AMOUNT IN CONTROVERSY IS PROPERLY WITHIN THE                               24 hours a day, seven days a week. You can also visit the local business office at the address listed on the
     JURISDICTION OF A COURT WHICH IS LIMITED TO ADJUDICATING SMALL CLAIMS; (2) ANY DISPUTE                             How To Reach Us insert. Alternatively, if you wish to put your comments in writing, your letter should be
     OVER THE VALIDITY OF ANY PARTY’S INTELLECTUAL PROPERTY RIGHTS; (3) ANY DISPUTE RELATED                             addressed to Comcast at the local address listed on the How To Reach Us insert. We will promptly try to
     TO OR ARISING FROM ALLEGATIONS ASSOCIATED WITH UNAUTHORIZED USE, THEFT OR PIRACY OF                                resolve your complaint. If we are unable to resolve your complaint, we will notify you that we are unable to do
     SERVICE; (4) ANY DISPUTE THAT ARISES BETWEEN COMCAST AND ANY STATE OR LOCAL REGULATORY                             so and explain the reason why. If you are dissatisfied with our resolution of your complaint, or we are unable
     AUTHORITY OR AGENCY THAT IS EMPOWERED BY FEDERAL, STATE OR LOCAL LAW TO GRANT A                                    to resolve your complaint, you may contact the local franchising authority to discuss your complaint. Please
     FRANCHISE UNDER 47 U.S.C. § 522(9); AND (5) ANY DISPUTE THAT YOU ARE PERMITTED TO PURSUE                           refer to your monthly cable bill or call the local customer service number listed on the How To Reach Us
     BEFORE THE LOCAL FRANCHISE AUTHORITY UNDER THE TERMS OF THE FRANCHISE.                                             insert for the name and address of your local franchising authority.
     J. Continuation: This Arbitration Provision shall survive the termination of your service with Comcast.            Service Problems
                                                                                                                        If you experience a problem with picture or signal quality, you should review your television and/or VCR
     14. Liability of Customer                                                                                          owner’s manual for proper adjustment. If the problem does not clear up, you should call the local customer
     YOU SHALL BE RESPONSIBLE AND SHALL REIMBURSE US FOR ANY DAMAGES, LOSSES OR EXPENSES                                service number listed on the How To Reach Us insert and describe the problem to a customer service
     (INCLUDING WITHOUT LIMITATION, REASONABLE ATTORNEY’S FEES AND COSTS) INCURRED BY US                                representative.
     IN CONNECTION WITH ANY CLAIMS, SUITS, JUDGMENTS AND CAUSES OF ACTION ARISING OUT OF (I)
     YOUR USE OF THE SERVICE; (II) INFRINGEMENT OF PATENTS OR OTHER PROPRIETARY RIGHTS ARISING                          In order to correct the problem, we may need access to your premises. If required, a service call will be
     FROM YOUR USE OF ANY UNAUTHORIZED APPARATUS OR SYSTEM; AND (III) YOUR BREACH OF ANY                                scheduled at a time convenient to you. We will make all reasonable efforts to resolve any complaints you
     PROVISION OF THIS AGREEMENT.                                                                                       have concerning the quality of our signals promptly and efficiently. Excluding conditions beyond our control,
                                                                                                                        we will respond to a service interruption no later than twenty-four hours after receipt of notification. We
     15. Subscriber Privacy Notice                                                                                      respond to other service problems no later than the next business day after notification. If our service
     As a subscriber to cable services, you are entitled under Federal law to certain privacy notices. We have          technician is unable to correct the problem to your satisfaction we will, at your request, schedule a second
     enclosed the subscriber policy notice with this package of information.                                            service appointment. If we remain unable to correct the problem you will be notified of this fact and the
     16. Amendment and Enforcement of Agreement                                                                         reason why. If you are dissatisfied with our resolution of your service problem, you may contact the local
     This Agreement constitutes the entire agreement between you and the Company and shall continue in force            franchising authority to discuss the problem with your service. Please refer to your monthly cable bill or call
     indefinitely unless terminated pursuant to Section 9. No undertaking, representation, or warranty made             the local customer service number listed on the How To Reach Us insert for the name and address of your
     by any agent or employee of the Company in connection with the installation, maintenance, provision or             local franchising authority.
     termination of Service which is inconsistent with the terms of this Agreement, shall be binding on Company.        Moving
     Company may amend this Agreement on thirty (30) days prior notice to you and such amendment may                    Before you move, please call the local customer service number listed on the How To Reach Us insert. This is
     be provided to you in hard copy, delivered via your television or any other available electronic means, as         the best way for us to arrange for your service to be disconnected and to schedule an installation at your new
     determined in our sole discretion. Your election to continue receiving the Service after the thirty-day notice     home if your new home is in our service area.
     period shall be deemed to constitute your acceptance of such amendment. No alteration or modification of
     the terms of this Agreement by you shall be accepted and each alteration or modification shall be void. If any     Equipment
     provision of this Agreement is determined to be illegal or unenforceable by a court, such provision shall be       In the event your service is terminated, the converter, remote control and any other equipment provided
     ineffective to the extent of such prohibition without invalidating the remaining provisions of this Agreement.     by us, should be returned to our local business office. You will continue to be billed for the equipment until
     If any provision of this Agreement conflicts with a provision of an applicable ordinance or other government       it is returned. If you have lost or are otherwise unable to return the equipment you will be billed for the
     regulation, the provision in such ordinance or regulation, to the extent of such conflict, shall apply.            equipment.
     Our failure to insist upon or enforce strict performance of any provision of this Agreement shall not be           Identification
     construed as a waiver of any provision or right. Neither the course of conduct between the parties nor trade       Our employees and designated contractors are required to carry a photo-identification card while working.
     practice shall act to modify any provisions of this Agreement.                                                     Feel free to ask for identification from anyone who claims to be our employee or representative.
     This Agreement and all matters relating to the validity, construction, performance and enforcement are             Previews
     governed by applicable federal law, the rules and regulations of the FCC and applicable laws, regulations or       During the course of the year, we may offer a “Free Preview” of a premium channel. If you find any of the
     ordinances for the state and local areas where Service is provided.                                                programming objectionable, you may call us and we will block out the Free Preview channel.
                                                                                                                        Equipment Compatibility
                                                                                                                        Televisions and VCR Compatibility
                                                                                                                        Many newer television sets and videocassette recorders (VCRs) are labeled “cable ready.” Typically, a cable
                                                                                                                        ready television or VCR is one which, when connected directly to cable service, can receive all unscrambled,
                                                                                                                        non-premium channels (premium channels include such channels as HBO and Showtime). Older televisions
                                                                                                                        and VCRs are more likely to be non-cable ready, which means they generally receive only some numbered
                                                                                                                        channels (usually channels 2-13). Even if you have an older television or VCR that was advertised as being
                                                                                                                        “cable ready” or “cable compatible,” the equipment may not perform as you expected when connected
                                                                                                                        directly to our cable system. This is because there previously were no standards applicable to television set
                                                                                                                        manufactures governing the reception of cable channels. According to new federal regulations, televisions
                                                                                                                        and VCRs sold in the United States as of July 1997 cannot be called “cable ready” or “cable compatible”
                                                                                                                        unless they comply with the new technical requirements adopted by the FCC, including the ability to properly
                                                                                                                        tune cable channels. Existing equipment may meet some but not all of these standards, and connecting our


        32                                                                                Terms and Conditions
                                                                                                    XXXXXXX              XXXXXXXInformation
                                                                                                                         Important                                                                                               33


MoVod_STD_36.indd 32-33                                                                                                                                                                                                       4/20/09 4:00:11 PM
                                                                Case 2:20-cv-01763-NIQA Document 17-3 Filed 08/18/20 Page 22 of 39

     cable service directly to such equipment may cause signal degradation or interference. If you are not sure          Service Changes and Installation
     whether your television or VCR is “cable ready”, you should review the equipment manual and instructions,           Standard installations are generally completed within seven (7) business days. If you initiate a change in the
     or contact the manufacturer. If your equipment is not fully cable ready, you can still receive all standard cable   services you receive, you may be subject to the applicable installation or change of service charge. Please
     channels offering non-scrambled or non-encrypted programming by renting or purchasing a single set-top              refer to the service rate information we have supplied to you for details. A list of our services and charges is
     converter without descrambling or decryption capabilities. We rent set-top converters to our customers for a        provided to our customers annually in a mailing or bill insert. You may obtain additional information about our
     low monthly fee that will be compatible with the services you purchase from us. You may also purchase set-          current services, fees and prices by calling us during normal business hours.
     top converters at electronic stores or other retail outlets in your area.                                           Other Services and Information
     Compatibility of Set-Top Converters and CableCards                                                                  In addition to our Basic and Preferred Service packages, we also offer optional video and audio programming
     Many subscribers currently rent or own set-top converters to receive our cable services. Because a set-top          services, including individual premium channels (such as HBO, Cinemax, Showtime, Starz and Encore) and
     converter functions as the channel tuner on your television or VCR, it may prevent you from using some              pay-per-view services which deliver individual movies, sporting events and special events. We also offer
     of the special features and functions of your television or VCR. For example, you may not be able to view           Digital Service packages and High Speed Cable Modem Service in selected service areas where our cable
     one program while recording another, record two or more consecutive programs that appear on different               plant has been rebuilt or upgraded. For some optional services you must have a compatible addressable
     channels, use advanced picture generation and display features such as “picture in picture,” channel review         converter or a cable modem.
     or use other features that necessitate channel selection by the television set or VCR. Some of these problems       Please call us at the local customer service number listed on thae How To Reach Us insert to talk to one of
     may be resolved by the use of A/B switches, signal splitters, and/or other supplemental equipment that can          our customer service representatives about our products and services, or go to our Internet website,
     be purchased from Comcast or at electronic stores. Please call us if you would like to discuss the type of          www.comcast.com to see the latest information on our services.
     special equipment needed to resolve individual compatibility problems or if you have any questions regarding        We may change this information in the future. We will send you a written, electronic or other appropriate
     other equipment compatibility issues.                                                                               notice informing you of any changes and the effective date. If you find the change unacceptable, you have
     In order to enable you to utilize special features, which your television and VCR may have, we will make            the right to cancel your service. However, if you continue to receive our service after the effective date of the
     available, upon your request, equipment which will allow for simultaneous reception of two or more                  change, we will consider this your acceptance of the change.
     scrambled or encrypted signals and for tuning to alternative channels on a pre-programmed schedule. This            For those of our customers receiving service through commercial accounts, bulk rate arrangements or
     equipment could include for example, set-top converters and multiple descrambler/decoders and/or timers             similar arrangements, some of the policies, procedures and services herein may not apply. Please call us
     (or if such devices are not available, multiple set-top devices will be provided), and signal bypass switches.      at the local customer service number listed on the How to Reach Us insert to talk to one of our customer
     If you plan to purchase cable services that we scramble or encrypt, such as premium, pay-per-view or                service representatives for further information.
     digital services, you should make sure that any set-top converter, or navigation device or Digital-cable-
     ready television (which can receive digital cable services using a device that we must provide called a
     CableCard in place of a converter) that you purchase from a retail outlet is compatible with our system or
     Note: CableCards will not support two-way, interactive services such as ON DEMAND, pay-per-view and
     the Comcast interactive program guide. Sets capable of supporting two-way services will be available in the
     future, and Comcast is committed to supporting that technology when it becomes available.
     Upon your request, we will provide you with the necessary technical parameters necessary for any set-top
     converter rented or acquired from retail outlets to operate with our cable system. If you see advertisements
     for set-top converters that have descramblers in them, you should understand that these devices may be
     illegal to use. Because of the need to protect our scrambled services, we will not authorize the use of any
     converter/descrambler which does not conform to all required signal security specifications. People who use
     illegal converters/descramblers may be subject to prosecution for theft of cable service. It is unlawful to alter
     or tamper with any device belonging to a cable operator in order to receive, intercept or assist in receiving or
     intercepting any communications service offered over a cable system. People who take such actions may be
     subject to fines or imprisonment.
     Remote Control Units
     We rent remote control units to subscribers to access set-top converter features remotely. Currently, we
     provide subscribers with set-top converters with compatible remote control units. Although we rent remote
     control units at a nominal fee, subscribers may purchase compatible remotes at local electronic stores
     or other retail outlets. A representative list of compatible remote control models currently available from
     local retailers include: Sony RMV502, RCA RCU740MSP6, and Philips PHL PMDVR8. A list of additional
     compatible remotes may be obtained from your local Comcast office. Although these remote control units
     are compatible with the set-top converters that we currently offer, these remotes may not be functional if we
     change the type of set-top converters we offer to subscribers. If you have any questions regarding whether a
     particular remote control unit would be compatible with our equipment, please contact us.
     Notice of Availability of Converters for Additional Outlets
     Subscribers who install their own additional receiver connections may not be able to receive all broadcast
     stations carried on the cable system without additional equipment. For those television sets that are not
     truly compatible with the cable system, television broadcast stations located above Channel 13 may not be
     receivable without additional equipment.
     The equipment necessary to receive all broadcast stations carried on the cable system is for (lease) and/or
     (sale) from your cable company and may be available from retail stores within your community. Instructions
     for installation of this equipment are also available upon request. Please contact your local cable company
     for complete details.

        34                                                                                Important Information
                                                                                                     XXXXXXX              XXXXXXXInformation
                                                                                                                          Important                                                                                                 35


MoVod_STD_36.indd 34-35                                                                                                                                                                                                          4/20/09 4:00:12 PM
 Case 2:20-cv-01763-NIQA Document 17-3 Filed 08/18/20 Page 23 of 39

     Notes




     MO VOD 0706

        36                                        Important Information
                                                             XXXXXXX


MoVod_STD_36.indd 36                                          4/20/09 4:00:12 PM
Case 2:20-cv-01763-NIQA Document 17-3 Filed 08/18/20 Page 24 of 39




            EXHIBIT B
9025 ComcastArbNotNEW         4/5/07     2:30 PM     Page 1
                                                                 Case 2:20-cv-01763-NIQA Document 17-3 Filed 08/18/20 Page 25 of 39

      notice of appeal filed within thirty (30) days from the date of entry     COMCAST FOR THE FEES AND COSTS ADVANCED TO YOU ONLY
      of the written arbitration award. The members of the three-               UP TO THE EXTENT AWARDABLE IN A JUDICIAL PROCEEDING. IF
      arbitrator panel will be selected according to the rules of the           THE ARBITRATION PROCEEDING IS DETERMINED IN YOUR FAVOR,
      arbitration organization.                                                 YOU WILL NOT BE REQUIRED TO REIMBURSE COMCAST FOR ANY
                                                                                OF THE FEES AND COSTS ADVANCED BY COMCAST. IF A PARTY
      The arbitration organization will then notify the other party that        ELECTS TO APPEAL AN AWARD TO A THREE-ARBITRATOR PANEL,
      the award has been appealed. The three-arbitrator panel will
      issue its decision within one hundred and twenty (120) days of
                                                                                THE PREVAILING PARTY IN THE APPEAL SHALL BE ENTITLED TO
                                                                                RECOVER ALL REASONABLE ATTORNEYS’ FEES AND COSTS                        Arbitration
      the date of the appealing party’s notice of appeal. The decision of       INCURRED IN THAT APPEAL. NOTWITHSTANDING ANYTHING TO
      the three-arbitrator panel shall be final and binding, except for
      any appellate right which exists under the FAA.
                                                                                THE CONTRARY IN THIS ARBITRATION PROVISION, COMCAST WILL
                                                                                PAY ALL FEES AND COSTS WHICH IT IS REQUIRED BY LAW TO PAY.              Notice
   f. Restrictions.                                                           i. Severability. If any clause within this Arbitration Provision (other
                                                                                 than the class action waiver clause identified in paragraph f(2)) is
       1. YOU MUST CONTACT US WITHIN ONE (1) YEAR OF THE DATE                    found to be illegal or unenforceable, that clause will be severed
          OF THE OCCURRENCE OF THE EVENT OR FACTS GIVING RISE                    from the Arbitration Provision, and the remainder of the Arbitration
          TO A DISPUTE (EXCEPT FOR BILLING DISPUTES, WHICH ARE                   Provision will be given full force and effect. If the class action
          SUBJECT TO THE BILLING DISPUTE PROVISIONS IN THE                       waiver clause is found to be illegal or unenforceable, the entire
          AGREEMENT), OR YOU WAIVE THE RIGHT TO PURSUE ANY                       Arbitration Provision will be unenforceable, and the dispute will be
          CLAIM BASED UPON SUCH EVENT, FACTS OR DISPUTE.                         decided by a court.
       2. ALL PARTIES TO THE ARBITRATION MUST BE INDIVIDUALLY                    In the event this entire Arbitration Provision is determined to be
          NAMED. THERE SHALL BE NO RIGHT OR AUTHORITY FOR ANY                    illegal or unenforceable for any reason, or if a claim is brought in
          CLAIMS TO BE ARBITRATED OR LITIGATED ON A CLASS                        a Dispute that is found by a court to be excluded from the scope
          ACTION OR CONSOLIDATED BASIS OR ON BASES INVOLVING                     of this Arbitration Provision, you and Comcast have each agreed
          CLAIMS BROUGHT IN A PURPORTED REPRESENTATIVE                           to waive, to the fullest extent allowed by law, any trial by jury.
          CAPACITY ON BEHALF OF THE GENERAL PUBLIC (SUCH AS A
          PRIVATE ATTORNEY GENERAL), OTHER SUBSCRIBERS, OR                    j. Exclusions from Arbitration. YOU AND COMCAST AGREE THAT
          OTHER PERSONS SIMILARLY SITUATED UNLESS THE STATUTE                    THE FOLLOWING WILL NOT BE SUBJECT TO ARBITRATION: (1) ANY
          UNDER WHICH YOU ARE SUING PROVIDES OTHERWISE.                          CLAIM FILED BY YOU OR BY COMCAST THAT IS NOT AGGREGATED
                                                                                 WITH THE CLAIM OF ANY OTHER SUBSCRIBER AND WHOSE
       3. ALL PARTIES WAIVE ANY CLAIM TO INDIRECT,                               AMOUNT IN CONTROVERSY IS PROPERLY WITHIN THE
          CONSEQUENTIAL, PUNITIVE, EXEMPLARY OR MULTIPLIED                       JURISDICTION OF A COURT WHICH IS LIMITED TO ADJUDICATING
          DAMAGES ARISING FROM OR OUT OF ANY DISPUTE WITH                        SMALL CLAIMS; (2) ANY DISPUTE OVER THE VALIDITY OF ANY
          COMCAST UNLESS THE STATUTE UNDER WHICH THEY ARE                        PARTY’S INTELLECTUAL PROPERTY RIGHTS; (3) ANY DISPUTE
          SUING PROVIDES OTHERWISE.                                              RELATED TO OR ARISING FROM ALLEGATIONS ASSOCIATED WITH
                                                                                 UNAUTHORIZED USE OR RECEIPT OF SERVICE; (4) ANY DISPUTE
   g. Location of Arbitration. The arbitration will take place at a              THAT ARISES BETWEEN COMCAST AND ANY STATE OR LOCAL
      location, convenient to you, in the area where you receive the             REGULATORY AUTHORITY OR AGENCY THAT IS EMPOWERED BY
      service from us.                                                           FEDERAL, STATE OR LOCAL LAW TO GRANT A FRANCHISE UNDER
   h. Payment of Arbitration Fees and Costs. COMCAST WILL                        47 U.S.C. § 522(9); AND (5) ANY DISPUTE THAT YOU PURSUE
      ADVANCE ALL ARBITRATION FILING FEES AND ARBITRATOR’S                       BEFORE THE LOCAL FRANCHISE AUTHORITY UNDER THE TERMS
      COSTS AND EXPENSES UPON YOUR WRITTEN REQUEST GIVEN                         OF THE FRANCHISE.
      PRIOR TO THE COMMENCEMENT OF THE ARBITRATION. YOU ARE                   k. Continuation. This Arbitration Provision shall survive the
      RESPONSIBLE FOR ALL ADDITIONAL COSTS THAT YOU INCUR IN                     termination of your Service(s) with Comcast.
      THE ARBITRATION, INCLUDING, BUT NOT LIMITED TO, ATTORNEYS
      OR EXPERT WITNESSES. IF THE ARBITRATION PROCEEDING IS
      DECIDED IN COMCAST’S FAVOR, YOU SHALL REIMBURSE                                                                                      9025   407
9025 ComcastArbNotNEW      4/5/07     2:30 PM    Page 2
                                                            Case 2:20-cv-01763-NIQA Document 17-3 Filed 08/18/20 Page 26 of 39

                   NOTICE FROM COMCAST                                    arbitrate that Dispute in accordance with the terms of this                organizations, which will apply the appropriate rules for consumer
                  REGARDING ARBITRATION                                   Arbitration Provision rather than litigate the Dispute in court.           claims to arbitrate the Dispute:
                                                                          Arbitration means you will have a fair hearing before a neutral              1. American Arbitration Association (“AAA”),
   THIS NOTICE CONTAINS AN IMPORTANT CHANGE
                                                                          arbitrator instead of in a court by a judge or jury.                            335 Madison Ave., Floor 10, New York, NY 10017-4605,
   TO   YOUR    CUSTOMER     OR    SUBSCRIBER
   AGREEMENT WITH COMCAST (THE “AGREEMENT”).                                                                                                              1-800-778-7879, www.adr.org
   PLEASE NOTE THAT THIS CHANGE TO THE                                  b. Definitions. As used in this Arbitration Provision, the term                2. National Arbitration Forum (“NAF”),
   AGREEMENT AS SET FORTH BELOW RESTATES                                   “Dispute” means any dispute, claim or controversy between you                  P.O. Box 50191, Minneapolis, MN 55405-0191,
   AND SUPERSEDES ANY PREEXISTING PROVISION                                and Comcast regarding any aspect of your relationship with                     1-800-474-2371, www.arbitration-forum.com
   IN THE AGREEMENT CONCERNING ARBITRATION                                 Comcast that has accrued or may hereafter accrue, whether
   AND TAKES EFFECT THIRTY (30) DAYS AFTER THIS                            based in contract, statute, regulation, ordinance, tort (including,     e. Arbitration Procedures. Because the Service(s) provided to you
   NOTICE WAS MAILED TO YOU (THE “EFFECTIVE                                but not limited to, fraud, misrepresentation, fraudulent                   by Comcast concerns interstate commerce, the Federal
   DATE”).                                                                 inducement, negligence or any other intentional tort), or any other        Arbitration Act (“FAA”), not state arbitration law, shall govern the
                                                                           legal or equitable theory, and includes the validity, enforceability       arbitrability of all Disputes. However, applicable federal law or the
   IF YOU DO NOT WISH TO BE BOUND BY THIS                                  or scope of this Arbitration Provision (with the exception of the          law of the state where you receive the service from Comcast may
   ARBITRATION PROVISION, YOU MUST NOTIFY                                  enforceability of the class action waiver clause provided in               apply to and govern the substance of any Disputes. Any state
   COMCAST IN WRITING WITHIN THIRTY (30)                                   paragraph f(2)). “Dispute” is to be given the broadest possible            statutes pertaining to arbitration shall not be applicable under this
   DAYS FROM THE DATE THAT YOU FIRST                                       meaning that will be enforced. As used in this Arbitration                 Arbitration Provision.
   RECEIVE     THIS    NOTICE    BY    VISITING                            Provision, “Comcast” means Comcast Cable Communications,
   WWW.COMCAST.COM/ARBITRATIONOPTOUT,                                      LLC., its officers, directors, employees and agents, and all entities      If there is a conflict between this Arbitration Provision and the
   OR BY MAIL TO COMCAST 1500 MARKET ST.,                                  using the brand name “Comcast”, including your local cable                 rules of the arbitration organization chosen, this Arbitration
   PHILADELPHIA,    PA   19102   ATTN:   LEGAL                             company, its employees, authorized agents, and its parents,                Provision shall govern. If the arbitration organization that you
   DEPARTMENT/ ARBITRATION. YOUR WRITTEN                                   subsidiaries and affiliated companies. As used in this Arbitration         select will not enforce this Arbitration Provision as written, it
   NOTIFICATION TO COMCAST MUST INCLUDE YOUR                               Provision, the term “Arbitration Provision” means all the terms of         cannot serve as the arbitration organization to resolve your
   NAME, ADDRESS AND COMCAST ACCOUNT                                       this notice.                                                               dispute with Comcast. If this situation arises, the parties shall
   NUMBER AS WELL AS A CLEAR STATEMENT THAT                                                                                                           agree on a substitute arbitration organization. If the parties are
   YOU DO NOT WISH TO RESOLVE DISPUTES WITH                             c. Right to Opt Out. IF YOU DO NOT WISH TO BE BOUND BY THIS                   unable to agree, the parties shall mutually petition a court of
   COMCAST     THROUGH     ARBITRATION. YOUR                               ARBITRATION PROVISION, YOU MUST NOTIFY COMCAST IN                          appropriate jurisdiction to appoint an arbitration organization that
   DECISION TO OPT OUT OF THIS ARBITRATION                                 WRITING WITHIN THIRTY (30) DAYS FROM THE DATE                              will enforce this Arbitration Provision as written. If there is a
   PROVISION WILL HAVE NO ADVERSE EFFECT ON                                THAT YOU FIRST RECEIVE THIS NOTICE BY VISITING                             conflict between this Arbitration Provision and the rest of the
   YOUR RELATIONSHIP WITH COMCAST OR THE                                   WWW.COMCAST.COM/ARBITRATIONOPTOUT, OR BY MAIL TO                           Agreement, this Arbitration Provision shall govern.
   DELIVERY OF SERVICES TO YOU BY COMCAST. IF                              COMCAST 1500 MARKET ST., PHILADELPHIA, PA 19102 ATTN:
   YOU HAVE PREVIOUSLY NOTIFIED COMCAST OF                                 LEGAL DEPARTMENT/ ARBITRATION. YOUR WRITTEN                                A single arbitrator will resolve the Dispute. You should know that
   YOUR DECISION TO OPT OUT OF ARBITRATION,YOU                             NOTIFICATION TO COMCAST MUST INCLUDE YOUR NAME,                            participating in arbitration may result in limited discovery
   DO NOT NEED TO DO SO AGAIN.                                             ADDRESS AND COMCAST ACCOUNT NUMBER AS WELL AS A                            depending on the rules of the arbitration organization that is
   IF YOU DO NOT OPT OUT OF ARBITRATION IN THE                             CLEAR STATEMENT THAT YOU DO NOT WISH TO RESOLVE                            chosen to resolve the Dispute. The arbitrator will honor claims of
   MANNER INDICATED ABOVE YOUR CONTINUED USE                               DISPUTES WITH COMCAST THROUGH ARBITRATION. YOUR                            privilege recognized by law and will take reasonable steps to
   OF THE SERVICE AFTER THE EFFECTIVE DATE                                 DECISION TO OPT OUT OF THIS ARBITRATION PROVISION WILL                     protect customer account information and other confidential or
   SHALL BE DEEMED TO BE YOU ACCEPTANCE OF                                 HAVE NO ADVERSE EFFECT ON YOUR RELATIONSHIP WITH                           proprietary information.
   THIS CHANGE.    THIS CHANGE MAY HAVE A                                  COMCAST OR THE DELIVERY OF SERVICES TO YOU BY COMCAST.
   SUBSTANTIAL IMPACT ON THE WAY IN WHICH YOU                              IF YOU HAVE PREVIOUSLY NOTIFIED COMCAST OF YOUR DECISION                   The arbitrator will make any award in writing but need not provide
   OR COMCAST WILL RESOLVE ANY DISPUTE WITH                                TO OPT OUT OF ARBITRATION, YOU DO NOT NEED TO DO SO                        a statement of reasons unless requested by a party. An award
   ONE ANOTHER.                                                            AGAIN.                                                                     rendered by the arbitrator may be entered in any court having
                                                                                                                                                      jurisdiction over the parties for purposes of enforcement.
   ARBITRATION
                                                                        d. Initiation of Arbitration Proceeding/Selection of Arbitrator. If
   a. Purpose. If you have a Dispute (as defined below) with Comcast       you or Comcast elect to resolve your Dispute through arbitration           If an award granted by the arbitrator exceeds $75,000, either
      that cannot be resolved through the informal dispute resolution      pursuant to this Arbitration Provision, the party initiating the           party can appeal that award to a three-arbitrator panel
      process described in the Agreement, you or Comcast may elect to      arbitration proceeding may select from the following arbitration           administered by the same arbitration organization by a written
                                                                                                                                                                                                                       9025
Case 2:20-cv-01763-NIQA Document 17-3 Filed 08/18/20 Page 27 of 39




            EXHIBIT C
                        Case 2:20-cv-01763-NIQA Document 17-3 Filed 08/18/20 Page 28 of 39
                                                                               Account Number                                                6715
                                                                               Billing Date                      08/14/17
                                                                               Total Amount Due                  $146.99
                                                                               Auto Pay                          09/07/17
                                                                                                                 Page 1 of 2



                                                                      Monthly Statement Summary
                                                                      Previous Balance                                                               146.99
                                                                      EFT Payment - 08/07/17                                                        -146.99
For service at:
   COVERED BRIDGE RD
                                                                      New Charges - see below                                                        146.99
KING OF PRUSSIA PA 19406-1778                                         Total Amount Due                                                         $146.99
                                                                      Auto Pay                                                                 09/07/17
Thanks for choosing XFINITY from Comcast

                                                                      New Charges Summary
Thank you for your prompt payment. For quick and convenient
ways to manage your account, view and pay your bill, please           Bundled Services                                                              102.95
visit www.xfinity.com/myaccount                                       Additional TV Services                                                          9.95
                                                                      Add'l Products, Services & Equipment                                           20.00
                                                                      Other Charges & Credits                                                         7.00
Moving? Visit xfinity.com/moving today to help you stay
                                                                      Taxes, Surcharges & Fees                                                        7.09
connected to all of your XFINITY services.
                                                                      Total New Charges                                                         $146.99




                                                                     Account Number                                                                 6715
                                                                     Auto Pay                                         09/07/17
 P.O. BOX 211008 EAGAN MN 55121-2408                                 Total Amount Due                                 $146.99
 8499 1000 NO RP 14 08152017 NYNNNNNN 01 025923 0104                 Auto Bank Payment Will Be Made 09/07/17

    COVERED BRIDGE RD
 KING OF PRUSSIA, PA 19406-1778



 TATDADFTFFFFFDADATDTDAAAFTFATFFTFDTFDAFTTTTAAFDFFDTTTADATATTTTFFA
                                                                         COMCAST
                                                                         PO BOX 3001
                                                                         SOUTHEASTERN PA 19398-3001
                                                                         TDTDTTADFTTTDDTTTDDFATTDFFTADFFADFFTTTTFDATADFTFFDTAADFTFAFTFFAAT




 849910228017671500146993
                Case 2:20-cv-01763-NIQA Document 17-3 Filed 08/18/20 Page 29 of 39
                                                                            Account Number                             6715
                                                                            Billing Date            08/14/17
                                                                            Total Amount Due        $146.99
Service Details                                                             Auto Pay                09/07/17
                                                                                                    Page 2 of 2



  Bundled Services                                                Taxes, Surcharges & Fees

Blast Plus                          08/24 - 09/23    102.95      TV
  Includes Digital Economy Service With 1st TV                          Franchise Fee                                           4.52
  Box And Remote, HBO, Streampix And Blast!                             State Sales Tax                                         1.88
  Internet. PA State Taxable Amount For
  Equipment And Premium Service Is *$19.68.                             FCC Regulatory Fee                                      0.09
Total Bundled Services                              $102.95      Internet
                                                                        State Sales Tax                                         0.60
  Additional TV Services                                         Total Taxes, Surcharges & Fees                                $7.09

HD Technology Fee                   08/24 - 09/23         9.95
                                                                 Important Account Information
Total Additional TV Services                             $9.95   Please call us if you have any questions regarding the charges
                                                                 billed to your account. You have 120 days from the date of this
                                                                 bill to dispute any charges included on this bill. Local Franchise
  Add'l Products, Services & Equipment
                                                                 Authority: PA1927 Upper Merion Twp., 175 W. Valley Forge
                                                                 Rd., King Of Prussia, PA 19406; PA0806 Norristown Borough;
Internet/Voice Equipment            08/24 - 09/23        10.00
                                                                 PA1465 Bridgeport Borough, P.O. Box 148, Bridgeport, PA
  Rental                                                         19405.
DVR Service                         08/24 - 09/23        10.00   HEADIN
                                                                 The Broadcast TV Fee recovers a portion of the costs of
  TV Box With Remote Is Included In Your
                                                                 retransmitting television broadcast signals.
  Video Package (HD Technology Fee Is
  Required And May Be Included In Your Video
  Package) PA State Taxable Amount For
  Service Is *$10.00
Total Add'l Products, Services & Equipment           $20.00


  Other Charges & Credits

Broadcast TV Fee                                          7.00
Total Other Charges & Credits                            $7.00



For closed captioning concerns and other accessibility
issues affecting customers with disabilities, call
855-270-0379, go online for a live chat at
www.xfinity.com/support/account/accessibility-servies
or email                                                           Your nearest XFINITY Store: 130 Town Square Place,
accessibility@comcast.com or write to Comcast 1701                 King of Prussia, PA 19406; M-Sat 9am-9pm, Sun
John F. Kennedy Blvd., Philadelphia, PA 19103-2838.                10am-6pm. Report Service Issues 24 hours a day, 7
Attention: S. Adams, or fax: 1-866-599-4268.                       days a week. Sales & Billing available daily
                                                                   7am-10pm.
Hearing/Speech Impaired call 711.
            Case 2:20-cv-01763-NIQA Document 17-3 Filed 08/18/20 Page 30 of 39




                                                 Comcast
                                                 Agreement for
                                                 Residential
                                                 Services




 X60484




X60484Comcast.indd 1                                                         5/30/17 2:43 PM
                  Case 2:20-cv-01763-NIQA Document 17-3 Filed 08/18/20 Page 31 of 39


COMCAST AGREEMENT FOR RESIDENTIAL SERVICES                                                                     notice under this Agreement. Because we may from time to time notify you about important information
ABOUT THIS AGREEMENT, OUR SERVICES, AND YOUR RIGHTS                                                            regarding the Service(s) and this Agreement by these methods, you agree it is your responsibility to
XFINITY Service(s) will be provided to you and all persons who use the Service and/                            regularly check your postal mail, e-mail and all postings at www.xfinity.com or any other website about
or XFINITY Equipment (“you,” or “your”) on the terms and conditions set forth in                               which you have been notified. If you find any change to this Agreement to be unacceptable, you have the
this Agreement (the “Agreement”) and any applicable tariffs, service guides, posted                            right to cancel your Service(s). Your continued receipt of the Service(s) for more than 30 days after we
policies and procedures, by an operating subsidiary or affiliate of Comcast Cable                              deliver notice of the change, however, will constitute your acceptance of the change.
Communications, LLC providing such service (“Comcast,” “we,” “us” or “our”). For                               17. IMPORTANT INFORMATION
purposes of this Agreement, “affiliate” means any entity that controls, is controlled                          If you are unable to get a problem resolved to your satisfaction at our local office, you may write to the
by or is under common control with Comcast Cable Communications, LLC. Service(s)                               Comcast Corporate Offices at 1701 John F. Kennedy Blvd., Philadelphia, PA 19103-2838 with concerns
may include, but are not limited to, cable television and other video delivery service                         and complaints.
(“TV”), XFINITY Internet service (“Internet”), XFINITY Voice service (“Voice”) and                                 • Massachusetts Residents: In addition if you are unsatisfied with our handling of your TV
other such services as Comcast may determine are ancillary to TV, Internet or Voice                                complaint, you may contact your local franchise authority: the Consumer Division of the Department
Services (each a “Service” and collectively the “Services”). The Service(s) provided                               of Telecommunications and Cable (DTC) toll free at 1-800-392-6066 or you may write to them at
under this Agreement do not include XFINITY Home, XFINITY Mobile Services,                                         1000 Washington Street, Suite 820, Boston, MA 02118.
Comcast owned or controlled websites which have their own terms of service and                                     • Connecticut Residents: If you experience a problem with your Service(s), please contact us first
policies that are accessible from those sites.                                                                     and give us an opportunity to resolve your problem. If a TV matter is not resolved to your satisfaction,
You may not modify this Agreement by making any typed, handwritten, or any                                         please contact the Connecticut Department of Utility Control at 1-800-382-4586 (toll free within
other changes for any purpose.                                                                                     Connecticut) or 1-860-827-2622 (outside Connecticut) or TDD 1-860-827-2837.
Note: THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION IN                                                   • New York Residents: If you experience a problem with your Service(s), please contact us first
SECTION 13 THAT AFFECTS YOUR RIGHTS UNDER THIS AGREEMENT WITH                                                      and give us an opportunity to resolve your problem. If your TV concerns have not been resolved contact
RESPECT TO ALL SERVICE(S). THE ARBITRATION PROVISION REQUIRES THAT                                                 your local government, or call the New York State Public Service Commission (PSC) at
DISPUTES BE RESOLVED IN INDIVIDUAL ARBITRATIONS OR SMALL CLAIMS COURT                                              1-800-342-3377, or write to: Customer Service Representative, New York State
PROCEEDINGS. IN ARBITRATION, THERE IS NO JUDGE OR JURY AND THERE IS LESS                                           Public Service Commission, Office of Customer Services, Three Empire State Plaza,
DISCOVERY AND APPELLATE REVIEW THAN IN COURT.                                                                      Albany, New York 12223-1350.
GENERAL TERMS AND CONDITIONS                                                                                       • New Hampshire and Maine Residents: The Office of the Attorney General Consumer
1. ACCEPTANCE OF THIS AGREEMENT                                                                                    Protection and Antitrust Bureau has the authority to enforce Consumer Protection Laws and provide
If you use or otherwise indicate your acceptance of the Service(s), you have                                       assistance in the mediation of consumer complaints. Customers should file written complaints
accepted this Agreement and agree to be bound by its terms.                                                        concerning any alleged misrepresentations and unfair or deceptive practices of the cable company to:
2. CHARGES AND BILLINGS                                                                                                         Maine – Office of the Attorney General, Department of Consumer Fraud and Antitrust,
                                                                                                                                State House Station #6, Augusta, ME 04333
   a. Charges, Fees, and Taxes You Must Pay. You agree to pay all charges associated with
                                                                                                                                New Hampshire – Office of the Attorney General, Department of Consumer Fraud and
   the Service(s), including, but not limited to, charges for installation, service calls, monthly service,
                                                                                                                                Antitrust, 25 Capital Street, Concord, NH 03301
   XFINITY Equipment (as defined below), purchases or rentals or other services, measured and per-call
                                                                                                                   • Vermont Residents: The Vermont Department of Public Service Customer Hotline
   charges, applicable federal, state, and local taxes and fees (however designated), fees to recoup any
                                                                                                                   (1-800-622-4496) can provide assistance in the resolution of consumer TV complaints.
   municipal, state and federal government fees or assessments on us, permitted fees and cost recovery
   charges, or any programs in which we participate, including, but not limited to, public, educational, and
   governmental access, universal service, telecom relay services for the visually/hearing impaired, rights-
   of-way access, and programs supporting the 911/E911 system and any fees or payment obligations
   imposed by governmental or quasi-governmental bodies for the sale, installation, use, or provision
   of the Service(s). YOU WILL BE RESPONSIBLE FOR PAYING ANY GOVERNMENT
   IMPOSED FEES AND TAXES, WHETHER IMPOSED ON YOU OR US, THAT
   BECOME APPLICABLE RETROACTIVELY. We will provide you with notice of applicable pricing
   contemporaneous with your order and/or activation, including information regarding standard pricing
   applicable at the end of a promotion via our rate card or other notice. We will provide you with notice
                                                                                                               STND 06/17




X60484Comcast.indd 2                                                                                                                                                                                   5/30/17 2:43 PM
                   Case 2:20-cv-01763-NIQA Document 17-3 Filed 08/18/20 Page 32 of 39


    MOBILE TELEPHONE NUMBER. FAILURE TO DO SO IS A BREACH OF THIS AGREEMENT. IF YOU OWE                           of any change in our standard prices or fees or new prices or fees, unless the change in price or new
    ANY OUTSTANDING AMOUNTS FOR THE SERVICE(S) OR HAVE ANY UNRETURNED EQUIPMENT, THIS                             fee is related to a change in governmental or quasi-governmental taxes, fees, or assessments, in which
    OBLIGATION SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT AND SHALL CONTINUE UNTIL                           case we may elect not to provide notice except where required by applicable law.
    YOU PAY ALL OUTSTANDING AMOUNTS IN FULL AND RETURN ALL EQUIPMENT. YOU AGREE THAT YOU                          • For Internet. Internet price information and additional terms are available at
    SHALL INDEMNIFY, DEFEND AND HOLD US HARMLESS FROM ANY CLAIM OR LIABILITY RESULTING                            http://www.xfinity.com/policies (or an alternative site if we notify you).
    FROM YOUR FAILURE TO NOTIFY US OF A CHANGE IN THE INFORMATION YOU HAVE PROVIDED,                              • For Voice. Voice price information and additional terms are available at http://www.xfinity.com/policies
    INCLUDING ANY CLAIM OR LIABILITY UNDER THE TELEPHONE CONSUMER PROTECTION ACT (47 U.S.C.                       and http://www.xfinity.com/corporate/about/phonetermsofservice/phonetermsofservice.html (or
    SEC. 227), AND ANY REGULATIONS PROMULGATED THEREUNDER RESULTING FROM US ATTEMPTING                            an alternative site if we notify you).
    TO CONTACT YOU AT THE MOBILE TELEPHONE NUMBER YOU PROVIDED.                                                   • For Minimum Term Agreements. If you have agreed to a minimum term agreement, your
    d. Information Provided to Third Parties. We are not responsible for any information provided                 price for Service(s) will be as specified for the duration of the minimum term agreement.
    by you to third parties including credit/debit card or banking information, and this information is not       b. How We Will Bill You. Unless you are subject to a minimum term, Service(s) are provided
    subject to the privacy provisions of this Agreement or the privacy notice for the Service(s). You assume      to you on a month-to-month basis. You will be billed monthly, in advance, for recurring Service
    all privacy, security, and other risks associated with providing any information, including customer          charges, equipment charges, and fees. YOU MUST PAY THE FIRST MONTH’S SERVICE
    proprietary network information (“CPNI”) or personally identifiable information, to third parties via the     CHARGES, XFINITY EQUIPMENT CHARGES, DEPOSITS, ACTIVATION FEES AND
    Service(s). For a description of the privacy protections associated with providing information to third       INSTALLATION CHARGES ON OR BEFORE THE DAY WE INSTALL ANY OR ALL OF
    parties, you should refer to the privacy policies, if any, provided by those third parties.                   THE SERVICE(S). You may be billed for some Service(s) individually after they have been provided
    e. Protection of Our Information and Marks. All Service(s) information, documents, and                        to you; these may include, but are not limited to, measured and per-call charges (as explained below)
    materials on our websites are protected by trademark, copyright or other intellectual property laws,          and charges for pay-per-view movies or events, interactive television, and e-commerce. If you receive
    and international treaty provisions. All websites, corporate names, service marks, trademarks, trade          Service(s) under a promotion, after the promotional period ends, regular charges for the Service(s)
    names, logos, and domain names (collectively “marks”) of ours and our affiliates are and shall                will apply. You should consult our rate card for standard/regular charges. We do not waive our rights
    remain our exclusive property. Nothing in this Agreement shall grant you the right or license to use          to collect the full balance owed to us by accepting partial payment. We will apply the partial payment
    any of the marks.                                                                                             to outstanding charges in amounts and in the order we determine in our sole discretion.
    f. Export Laws. You expressly agree to comply with all applicable export and re-export laws,                  • For Voice. If you pay a flat monthly fee for your calling plan, that fee may not cover certain types
    including, but not limited to, the Export Administration Act, the Arms Export Control Act, and their          of calls. You will be billed for these excluded call types on a per-call basis (e.g., operator services) or
    implementing regulations. You further expressly agree not to use the Service(s) in any way that               a measured basis (e.g., international calls). See http://www.xfinity.com/corporate/about/
    violates any provision of such laws or their implementing regulations.                                        phonetermsofservice/phonetermsofservice.html for information on per-call charges and the
    g. Retention of Rights. Nothing contained in this Agreement shall be construed to limit our rights            timing of measured-call charges. If your usage charges for Voice exceed typical residential usage
    and remedies available at law or in equity. Upon termination of this Agreement for any reason, we             charges, we may: (i) require you to make advance payments for Voice, which we may offset against
    and our agents reserve the right to delete all your data, files, electronic messages or other information     any unpaid balance on your account; (ii) establish a credit limit for usage charges for Voice and/or
    that is stored on our or our suppliers’ servers or systems. In addition, you may forfeit your account         features; and/or (iii) restrict Voice or features. If you exceed your credit limit, we reserve the right to
    user name and all e-mail, IP and Web space addresses, and voice mail. In the event you cancel Voice           suspend Voice and require payment for usage charges assessed to your account. Our paper bills for
    without porting your voice service and the telephone number to another service provider, you will forfeit     Voice contain only a summary of charges. Detailed information is available for a limited period at a
    the telephone number. We shall have no liability whatsoever as the result of the loss of any such data,       password-protected portion of our website. You may call 1-800-XFINITY for a paper copy of outbound
    names, addresses, or numbers.                                                                                 toll call records related to your most recent bill. There may be an additional charge for these copies
    h. Monitoring and Recording. You agree that Comcast and its agents may monitor and record                     except where prohibited by applicable law.
    any telephone calls or other voice, data or image communications that are transmitted between: (1)            c. Third-Party Charges That Are Your Responsibility. You may incur charges with third-
    Comcast and its agents and (2) you, your agents, any user of your Service(s) or Equipment, or any             party service providers such as for accessing on-line services, calling parties who charge for their
    user of any phone numbers associated with your account.                                                       telephone-based services, purchasing or subscribing to other offerings via the Internet or interactive
16. NOTICE METHODS FOR CHANGES TO THIS AGREEMENT                                                                  options on your TV Service that are separate and apart from the amounts charged by us. You are solely
We may deliver any notice concerning our relationship with you, including notice of any change to this            responsible for all such charges payable to third parties, including all applicable taxes.
Agreement, in any one or more of the following ways, as determined in our discretion: (1) by posting it on        d. Alternative Billing Arrangements. We may agree to provide billing services on behalf
www.xfinity.com or any other website about which you have been notified; (2) by mail or hand delivery             of third parties. Any such third-party charges shall be payable pursuant to any contract or other
to your Premises; (3) by e-mail to the address for your account in our records; or (4) by including it on or      arrangement between you and the third party. We will not be responsible for any dispute regarding
with your bill for Service(s). You agree that any one of the foregoing will constitute sufficient and effective   these charges between you and such third party.




X60484Comcast.indd 3                                                                                                                                                                                     5/30/17 2:43 PM
                Case 2:20-cv-01763-NIQA Document 17-3 Filed 08/18/20 Page 33 of 39


  e. Payment by Credit Card or Check. Use of any credit card to pay for the Service(s) is                   i. Arbitral Fees and Costs. If your claim seeks more than $75,000 in the aggregate, the
  governed by the applicable card issuer agreement. If we do not receive payment from your credit           payment of the AAA’s fees and costs will be governed by the AAA rules. If your claims seek less than
  card issuer or its agents, you agree to pay all amounts due upon demand. If you pay by check, you         $75,000 in the aggregate, the payment of the AAA’s fees and costs will be our responsibility. However,
  authorize us to collect your check electronically. You agree that you may not amend or modify this        if the arbitrator finds that your Dispute was frivolous or brought for an improper purpose (as measured
  Agreement with any restrictive endorsements (such as “paid in full”), or other statements or releases     by the standards set forth in Federal Rule of Civil Procedure 11(b)), the payment of the AAA’s fees and
  on or accompanying checks or other payments accepted by us and any such notations shall have no           costs shall be governed by the AAA Rules and you shall reimburse us for all fees and costs that were
  legal effect.                                                                                             your obligation to pay under the AAA Rules. You may hire an attorney to represent you in arbitration.
  f. Our Remedies if You Pay Late or Fail to Pay.                                                           You are responsible for your attorneys’ fees and additional costs and may only recover your attorneys’
      1. Late or Non-Payments: You may be billed fees, charges, and assessments related to                  fees and costs in the arbitration to the extent that you could in court if the arbitration is decided in your
      late or non-payments if for any reason we do not receive payment for full amounts billed to you       favor. Notwithstanding anything in this Arbitration Provision to the contrary, we will pay all fees and
      by the due date.                                                                                      costs that we are required by law to pay.
      • For Maryland Residents. YOU WILL BE ASSESSED A LATE FEE OF 10% PER                                  j. Survival. This Arbitration Provision shall survive the termination of your Service(s) with us.
      MONTH FOR ANY AMOUNT THAT HAS NOT BEEN PAID IN FULL AFTER 45                                          k. For New York Residents. You may elect to resolve a Dispute for TV
      DAYS FROM THE DATE THE INVOICE WAS SENT, EXCEPT IN GARRETT AND                                        through the New York Public Service Commission in accordance with NYCRR
      ALLEGANY COUNTIES AND HANCOCK, MD. No more than three (3) monthly                                     16§890.709(a) and NYCRR 16§709(c).
      late fees will be imposed for any single payment amount that is past due,                           14. CUSTOMER PRIVACY NOTICE AND SECURITY
      regardless of the period during which the payment remains past due.                                   a. We will provide you with a copy of our customer privacy notice at the time we enter into
      • For Garrett and Allegany County, Maryland Residents. YOU WILL BE                                    an agreement to provide any Service(s) to you, and annually afterwards, or as otherwise
      ASSESSED A LATE FEE OF $4.95 PER MONTH FOR EACH ACCOUNT THAT                                          permitted by law. You can view the most current version of our privacy notice by going to
      HAS NOT BEEN PAID IN FULL AFTER 45 DAYS FROM THE DATE THE INVOICE                                     http://www.xfinity.com/Corporate/Customers/Policies/CustomerPrivacy.
      WAS SENT.                                                                                             b. To the extent we are expressly required to do so by applicable law, we will provide notice to you
      • For Hancock, Maryland Residents. YOU WILL BE ASSESSED A LATE FEE OF                                 of a breach of the security of certain personally identifiable information about you. It is our information
      $2.00 PER MONTH FOR EACH ACCOUNT THAT HAS NOT BEEN PAID IN FULL                                       security policy to provide such notice to you in the manner set forth in Section 16.
      AFTER 45 DAYS FROM THE DATE THE INVOICE WAS SENT.                                                   15. GENERAL
      2. Fees Not Considered Interest or Penalties: We do not anticipate that you will                      a. Entire Agreement. This Agreement and any other documents incorporated by reference
      fail to pay on a timely basis, and we do not extend credit to customers. Any fees, charges,           constitute the entire agreement and understanding between you and us with respect to the subject
      and assessments due to late payment or nonpayment are liquidated damages intended to be a             matter of this Agreement, and replace any and all prior written or verbal agreements. If any portion of
      reasonable estimate of our costs resulting from late payments and non-payments. These costs will      this Agreement is held to be unenforceable, the unenforceable portion shall be construed in accordance
      be difficult to calculate or to predict when we set such fees, charges, and assessments, because      with applicable law as nearly as possible to reflect the original intentions of the parties, and the
      we cannot know in advance: (a) whether you will pay on a timely basis, if ever; (b) if you do pay
                                                                                                            remainder of the provisions shall remain in full force and effect. We do not waive any provision or
      late, when you will actually pay; and (c) what costs we will incur because of your late payment
                                                                                                            right if we fail to insist upon or enforce strict performance of any provision of this Agreement. Neither
      or non-payment.
                                                                                                            the course of conduct between you and us nor trade practice shall act to modify any provision of
      3. Collection Costs: If we use a collection agency or attorney to collect money owed by
                                                                                                            this Agreement.
      you, you agree to pay the reasonable costs of collection, including, but not limited to, any
                                                                                                            b. Waiver of Jury Trial. WHETHER IN COURT OR IN ARBITRATION, YOU AND WE AGREE TO
      collection agency fees, reasonable attorneys’ fees, and arbitration or court costs. If you change
                                                                                                            WAIVE THE RIGHT TO A TRIAL BY JURY.
      your telephone number or other contact information without notifying us of
                                                                                                            c. Additional Representations and Warranties. In addition to representations and
      such change, you agree that you will be responsible for all costs (including
                                                                                                            warranties you make elsewhere in this Agreement, you also represent and warrant that:
      attorneys’ fees) and liabilities incurred by us or our collection agent as a
                                                                                                            i. Age: You are at least 18 years of age.
      result of any attempt to collect any debt through the telephone number or
                                                                                                            ii. Customer Information: You represent and warrant that you have provided us with information
      contact information you provided, including any costs or liabilities associated
                                                                                                            that is accurate, complete and current, including without limitation your legal name, address, telephone
      with misdirected calls.
      4. Suspension/Disconnect: If you fail to pay the full amount due for any or all charges               number(s), the number of devices on which or through the Service(s) is being used, and payment
      then we, at our sole discretion in accordance with and subject to applicable law, may suspend         data (including without limitation information provided when authorizing recurring payments). YOU
      or disconnect any or all the Service(s) you receive without a reduction in the fee or charges for     AGREE TO NOTIFY US IMMEDIATELY IF THERE IS ANY CHANGE IN THE INFORMATION THAT YOU HAVE
      the Service(s).                                                                                       PROVIDED TO US, INCLUDING WITHOUT LIMITATION ANY CHANGE IN YOUR TELEPHONE NUMBER OR




X60484Comcast.indd 4                                                                                                                                                                                 5/30/17 2:43 PM
                 Case 2:20-cv-01763-NIQA Document 17-3 Filed 08/18/20 Page 34 of 39


  e. Initiation of Arbitration Proceeding/Selection of Arbitrator. The party initiating the                            g. Reconnection Fees and Related Charges. If you resume Service(s) after any suspension
  arbitration proceeding may open a case with the American Arbitration Association (“AAA”) by visiting                 as described, we may require you to pay additional installation or activation fees. These fees are in
  its website (www.adr.org) or calling its toll free number (1-800-778-7879). You may deliver any                      addition to all past due charges and other fees. Reconnection of the Service(s) is subject to our credit
  required or desired notice to us by mail to Comcast, 1701 JFK Boulevard, Philadelphia, PA 19103-                     policies, this Agreement and applicable law.
  2838 – ATTN: LEGAL DEPARTMENT.                                                                                       h. Our Right to Make Credit Inquiries. YOU AUTHORIZE US TO MAKE INQUIRIES
  f. Right to Sue in Small Claims Court. Notwithstanding anything in this Arbitration Provision                        AND TO RECEIVE INFORMATION ABOUT YOUR CREDIT EXPERIENCE FROM
  to the contrary, either you or we may elect to have an action heard in a small claims court in the area              OTHERS, TO ENTER THIS INFORMATION IN YOUR FILE, AND TO DISCLOSE THIS
  where you receive(d) Service(s) from us if the claim is not aggregated with the claim of any other                   INFORMATION TO APPROPRIATE THIRD PARTIES FOR REASONABLE BUSINESS
  person and if the amount in controversy is properly within the jurisdiction of the small claims court.               PURPOSES. We will not discriminate in the application of our credit inquiries and deposit policy on
  g. Arbitration Procedures. This Arbitration Provision shall be governed by the Federal Arbitration                   the basis of race, color, sex, creed, religion, nationality, sexual orientation, or marital status. Any risk
  Act. Arbitrations shall be administered by the AAA pursuant to its Consumer Arbitration Rules (the                   assessments conducted by either us or by third party credit bureaus will be done in conformance with
  “AAA Rules”) as modified by the version of this Arbitration Provision that is in effect when you                     all applicable laws. We reserve the right to make credit inquiries even after having received a deposit
  notify us about your Dispute. You can obtain the AAA Rules from the AAA by visiting its website                      from you with respect to our Services(s).
  (www.adr.org) or calling its toll-free number (1-800-778-7879). If there is a conflict between this                  i. Your Responsibilities Concerning Billing Questions. Subject to applicable law, if you
  Arbitration Provision and the rest of this Agreement, this Arbitration Provision shall govern. If there is a         intend to dispute a charge or request a billing credit, you must contact us within 120 days of the date
  conflict between this Arbitration Provision and the AAA rules, this Arbitration Provision shall govern. If the       on the bill or you waive any such disputes or credits.
  AAA will not administer a proceeding under this Arbitration Provision as written, the parties shall agree            • For Sacramento, California Residents. Billing errors or other requests for credit must be
  on a substitute arbitration organization. If the parties cannot agree, the parties shall mutually petition a         brought to our attention within 120 days of the time you receive the bill for which you are seeking
  court of appropriate jurisdiction to appoint an arbitration organization that will administer a proceeding           correction, unless applicable law requires a longer period. We will investigate and respond to all
  under this Arbitration Provision as written applying the AAA Consumer Arbitration Rules. A single                    complaints within five (5) business days of the receipt of the complaint, unless an investigation
  arbitrator will resolve the Dispute. Unless you and we agree otherwise, any arbitration hearing will take            requires a search of historical records in which case we will respond within fourteen (14) business
  place at a location convenient to you in the area where you receive Service(s) from us. If you no longer             days. If a payment was not credited to your account, a copy of a cancelled check or money order may
  receive Service(s) from us when you notify us of your Dispute, then any arbitration hearing will take                be required and the disputed amount will be set aside for up to fourteen (14) days.
  place at a location convenient to you in the county where you reside when you notify us of your Dispute          3. REFUNDABLE DEPOSIT AND REFUNDS
  provided that we offer Service(s) in that county, or in the area where you received Service(s) from us at        We may require you to pay a refundable deposit when you activate the Service(s), if you add XFINITY
  the time of the events giving rise to your Dispute. The arbitrator will honor claims of privilege recognized     Equipment and/or Service(s) or if you fail to pay any amounts when they are due. Subject to applicable
  by law and will take reasonable steps to protect customer account information and other confidential             law your deposit will be credited to your account (without interest unless otherwise required by law) the
  or proprietary information. The arbitrator shall issue a reasoned written decision that explains the             earlier to occur of: (1) your account remains in good standing for twelve (12) months or (2) upon full
  arbitrator’s essential findings and conclusions. The arbitrator’s award may be entered in any court              disconnection of all Services. Refunds shall be provided within thirty (30) days of Service disconnection
  having jurisdiction over the parties only if necessary for purposes of enforcing the arbitrator’s award. An      and the return of all XFINITY Equipment or as otherwise specified by applicable law in an amount equal
  arbitrator’s award that has been fully satisfied shall not be entered in any court.                              to the credit balance on your account, if any, minus any amounts due on your account (including without
  h. Waiver of Class Actions and Collective Relief. THERE SHALL BE NO RIGHT OR AUTHORITY                           limitation, any amounts owed for the Service(s) or for any XFINITY Equipment that is damaged, altered,
  FOR ANY CLAIMS TO BE ARBITRATED OR LITIGATED ON A CLASS ACTION, JOINT OR CONSOLIDATED                            or not returned).
  BASIS OR ON BASES INVOLVING CLAIMS BROUGHT IN A PURPORTED REPRESENTATIVE CAPACITY ON                                 • For Prince Georges, Maryland Residents. Refunds are issued within thirty (30) days of
  BEHALF OF THE GENERAL PUBLIC (SUCH AS A PRIVATE ATTORNEY GENERAL), OTHER SUBSCRIBERS,                                Service disconnection and the return of any XFINITY Equipment or your next billing cycle, whichever
  OR OTHER PERSONS. THE ARBITRATOR MAY AWARD RELIEF ONLY IN FAVOR OF THE INDIVIDUAL PARTY                              is earlier, in a sum equal to the credit balance on your account, if any, minus any amounts due on
  SEEKING RELIEF AND ONLY TO THE EXTENT NECESSARY TO PROVIDE RELIEF WARRANTED BY THAT                                  your account, including, any amounts owed for the Service(s) or for any XFINITY Equipment that is
  INDIVIDUAL PARTY’S CLAIM. THE ARBITRATOR MAY NOT AWARD RELIEF FOR OR AGAINST ANYONE                                  damaged, altered, or not returned.
  WHO IS NOT A PARTY. THE ARBITRATOR MAY NOT CONSOLIDATE MORE THAN ONE PERSON’S CLAIMS,                            4. CHANGES TO SERVICES
  AND MAY NOT OTHERWISE PRESIDE OVER ANY FORM OF A REPRESENTATIVE OR CLASS PROCEEDING.                             Subject to applicable law, we have the right to change our Service(s), XFINITY Equipment, rates
  THIS WAIVER OF CLASS ACTIONS AND COLLECTIVE RELIEF IS AN ESSENTIAL PART OF THIS ARBITRATION                      and charges, at any time with or without notice to you. We also may rearrange, delete, add to, or
  PROVISION AND CANNOT BE SEVERED FROM IT. THE REMAINING PORTIONS OF THIS ARBITRATION                              otherwise change programming or features or offerings contained in the Service(s), including, but not
  PROVISION ARE NOT ESSENTIAL PARTS OF THIS ARBITRATION PROVISION AND CAN BE SEVERED FROM                          limited to, content, functionality, hours of availability, equipment requirements, speed, and upstream
  IT BY A COURT OF COMPETENT JURISDICTION.                                                                         and downstream rate limitations. We may deliver any notice concerning changes to the Service(s) and




X60484Comcast.indd 5                                                                                                                                                                                           5/30/17 2:43 PM
                   Case 2:20-cv-01763-NIQA Document 17-3 Filed 08/18/20 Page 35 of 39


our relationship with you, including notice of any change to this Agreement, in any one or more of the               obligations of the parties hereunder shall also survive, if they relate to the period before termination
following ways, as determined in our sole discretion: (1) by posting it on www.xfinity.com or any other              or if, by their terms, they would be expected to survive such termination.
website about which you have been notified; (2) by mail or hand delivery to your Premises; (3) by                 12. INDEMNIFICATION AND LIABILITY
e-mail to the e-mail address for your account in our records; or (4) by including the information on or with      YOU AGREE THAT YOU SHALL BE RESPONSIBLE FOR AND SHALL DEFEND, INDEMNIFY, AND HOLD
your bill for Service(s). You agree that any one of the foregoing will constitute sufficient and effective        HARMLESS US AND OUR EMPLOYEES, AFFILIATES, SUPPLIERS, AGENTS, CONTRACTORS, DISTRIBUTORS,
notice under this Agreement. Because we may from time to time notify you about important information              LICENSORS AND BUSINESS PARTNERS AND SHALL REIMBURSE US FOR ANY DAMAGES, LOSSES OR
regarding the Service(s) and this Agreement by these methods, you agree it is your responsibility to              EXPENSES (INCLUDING WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES AND COSTS) INCURRED
regularly check your postal mail, e-mail, service texts, and all postings at www.xfinity.com or any other         BY US IN CONNECTION WITH ANY CLAIMS, SUITS, JUDGMENTS, AND CAUSES OF ACTION ARISING OUT
website about which you have been notified. If any material change negatively affects your Service(s),            OF (a) YOUR USE OF THE SERVICE(S), THE XFINITY EQUIPMENT OR THE CUSTOMER EQUIPMENT; (b)
you have the right to cancel your Service(s). Your continued receipt of the Service(s) for more than 30           VIOLATION OR INFRINGEMENT OF CONTRACTUAL RIGHTS, PRIVACY, CONFIDENTIALITY, COPYRIGHT,
days after the change, however, will constitute your acceptance of the change.                                    PATENT, TRADEMARK, TRADE SECRET, OR OTHER INTELLECTUAL PROPERTY AND PROPRIETARY RIGHTS
5. ACCESS TO YOUR PREMISES AND CUSTOMER EQUIPMENT                                                                 ARISING FROM YOUR USE OF THE SERVICE(S) OR ANY UNAUTHORIZED APPARATUS OR SYSTEM; (c)
    a. Premises. You agree to allow us and our agents the right to enter your property at which the               ANY CLAIMS OR DAMAGES ARISING OUT OF THE LACK OF 911/E911 OR DIALING ASSOCIATED WITH A
    Service(s) and/or XFINITY Equipment will be provided (the “Premises”) at reasonable times, for                HOME SECURITY, HOME DETENTION, OR MEDICAL MONITORING SYSTEM; AND (d) YOUR BREACH OF ANY
    purposes of installing, configuring, maintaining, inspecting, upgrading, replacing and removing the           PROVISION OF THIS AGREEMENT OR ANY AUP.
    Service(s) and/or XFINITY Equipment used to receive any of the Service(s). You warrant that you are           13. BINDING ARBITRATION
    either the owner of the Premises or that you have the authority to give us access to the Premises. If            a. Purpose. Any Dispute involving you and us shall be resolved through individual arbitration. In
    you are not the owner of the Premises, you are responsible for obtaining any necessary approval from             arbitration, there is no judge or jury and there is less discovery and appellate review than in court.
    the owner to allow us and our agents into the Premises to perform the activities specified above. In             b. Definitions. This Arbitration Provision shall be broadly interpreted. “Dispute” means any claim
    addition, you agree to supply us or our agent, if requested, the owner’s name, address, and phone                or controversy related to us or our relationship, including but not limited to any and all: (1) claims for
    number and/or evidence that the owner has provided such authorization.                                           relief and theories of liability, whether based in contract, tort, fraud, negligence, statute, regulation,
    • For California West Bay Area and San Francisco, California Residents. If we fail to                            ordinance, or otherwise; (2) claims that arose before this or any prior Agreement; (3) claims that
    keep an appointment with respect to TV, we will credit your account with free installation service call          arise after the expiration or termination of this Agreement, and (4) claims that are the subject of
    (free of charge), or a minimum credit of $20 if the appointment was for an installation or service call          purported class action litigation. As used in this Arbitration Provision, “us” means Comcast and any of
    for which a fee was to be charged.                                                                               its predecessors, successors, assigns, parents, subsidiaries, and affiliates, and each of their respective
    • For Sacramento, California Residents. If we fail to keep an appointment with respect to                        officers, directors, employees and agents, and “you” means you and any users or beneficiaries of the
    TV, we will credit your account with one month of Limited Basic up to a maximum credit equal to one              XFINITY Service(s) or Equipment.
    month of the Digital Starter price.                                                                              c. Exclusions. NOTWITHSTANDING THE FOREGOING, THE FOLLOWING DISPUTES WILL NOT BE
    b. Customer Equipment. “Customer Equipment” means software, hardware or services that you                        SUBJECT TO ARBITRATION: (i) DISPUTES RELATING TO THE SCOPE, VALIDITY, OR ENFORCEABILITY OF
    elect to use in connection with the Service(s) or XFINITY Equipment that is not provided or leased               THIS ARBITRATION PROVISION; (ii) DISPUTES THAT ARISE BETWEEN US AND ANY STATE OR LOCAL
    by us. You agree to allow us and our agents the rights to insert CableCARDs and other hardware in                REGULATORY AUTHORITY OR AGENCY THAT IS EMPOWERED BY FEDERAL, STATE, OR LOCAL LAW TO
    the Customer Equipment, send software and/or “downloads” to the Customer Equipment and install,                  GRANT A FRANCHISE UNDER 47 U.S.C. § 522(9); AND (iii) DISPUTES THAT CAN ONLY BE BROUGHT
    configure, maintain, inspect and upgrade the Customer Equipment. You warrant you are either the                  BEFORE THE LOCAL FRANCHISE AUTHORITY UNDER THE TERMS OF THE FRANCHISE.
    owner of the Customer Equipment or that you have the authority to give us access to the Customer                 d. Right to Opt Out. IF YOU DO NOT WISH TO ARBITRATE DISPUTES, YOU MAY DECLINE TO HAVE
    Equipment. If you are not the owner of the Customer Equipment, you are responsible for obtaining                 YOUR DISPUTES WITH US ARBITRATED BY NOTIFYING US, WITHIN 30 DAYS OF YOUR FIRST XFINITY
    any necessary approval from the owner to allow us and our agents access to the Customer Equipment                SERVICE ACTIVATION, BY VISITING WWW.XFINITY.COM/ARBITRATIONOPTOUT, OR IN WRITING BY
                                                                                                                     MAIL TO COMCAST 1701 JOHN F. KENNEDY BLVD., PHILADELPHIA, PA 19103-2838, ATTN: LEGAL
    to perform the activities described in this paragraph. In addition, you agree to supply us or our agents,
                                                                                                                     DEPARTMENT/ARBITRATION. YOUR WRITTEN NOTIFICATION TO US MUST INCLUDE YOUR NAME,
    if we ask, the owner’s name, address and phone number and/or evidence that the owner provided
                                                                                                                     ADDRESS AND OUR ACCOUNT NUMBER AS WELL AS A CLEAR STATEMENT THAT YOU DO NOT WISH
    such authorization.
                                                                                                                     TO RESOLVE DISPUTES WITH US THROUGH ARBITRATION. YOUR DECISION TO OPT OUT OF THIS
6. MAINTENANCE AND OWNERSHIP OF EQUIPMENT AND SOFTWARE
                                                                                                                     ARBITRATION PROVISION WILL HAVE NO ADVERSE EFFECT ON YOUR RELATIONSHIP WITH US OR
    a. XFINITY Equipment. “XFINITY Equipment” means all new or reconditioned equipment that we
                                                                                                                     SERVICE(S) PROVIDED BY US. IF YOU HAVE PREVIOUSLY OPTED OUT OF ARBITRATION WITH RESPECT
    or our agent provides or leases to you, including, but not limited to, cabling or wiring (except for Inside
                                                                                                                     TO THE ACCOUNT GOVERNED BY THIS AGREEMENT, YOU DO NOT NEED TO DO SO AGAIN. YOU MUST
    Wiring) and related electronic devices, modems, routers, CableCARDs, and any other hardware and
                                                                                                                     SEPARATELY OPT OUT FOR EACH ACCOUNT UNDER WHICH YOU RECEIVE SERVICES. ANY OPTOUTS
    includes all software and programs contained within XFINITY Equipment or downloaded to                           SUBMITTED AFTER THIS PERIOD WILL NOT BE CONSIDERED EFFECTIVE.




X60484Comcast.indd 6                                                                                                                                                                                       5/30/17 2:43 PM
                 Case 2:20-cv-01763-NIQA Document 17-3 Filed 08/18/20 Page 36 of 39


  g. Third Parties. Notwithstanding anything to the contrary in this Agreement, you acknowledge               Customer Equipment by us. You expressly agree that you will use the XFINITY Equipment exclusively
  and understand that we may use third parties to provide components of the Service(s), including             in connection with the Service(s). You agree that except for the wiring installed inside the Premises
  without limitation, their services, equipment, infrastructure, or content. We shall not be bound by any     (“Inside Wiring”), or equipment purchased by you from us, all XFINITY Equipment belongs to us
  undertaking, representation or warranty made by an agent, or employee of ours or of our underlying          or other third parties and will not be deemed fixtures or in any way part of the Premises. We may
  third-party providers and suppliers in connection with the installation, maintenance, or provision of       remove or change the XFINITY Equipment at our discretion at any time the Service(s) are active or
  the Service(s), if that undertaking, representation, or warranty is inconsistent with the terms of this     following the termination of your Service(s). You acknowledge that any addition to, removal of or
  Agreement. We are not responsible for any services, equipment, infrastructure, and content that are         change to the XFINITY Equipment may interrupt your Service(s). You may not sell, lease, abandon, or
  not provided by us, or the performance (or non-performance) of third-party services, equipment,             give away the XFINITY Equipment, or permit any other service provider to use the XFINITY Equipment.
  infrastructure, or content, even if they are components of the Service(s), and we shall have no liability   The XFINITY Equipment may only be used in the Premises unless expressly permitted by us. At your
  with respect to such services, equipment, infrastructure, and content. You should address questions         request, we may relocate the XFINITY Equipment for an additional charge. YOU UNDERSTAND AND
  or concerns relating to such services, equipment, infrastructure, and content to the providers of such      ACKNOWLEDGE THAT IF YOU ATTEMPT TO INSTALL OR USE THE XFINITY EQUIPMENT OR SERVICE(S)
  services, equipment, infrastructure, and content. We do not endorse or warrant any third-party products,    AT A LOCATION OTHER THAN THE PREMISES OR OTHERWISE EXPRESSLY AUTHORIZED BY US, THE
  services, or content that are distributed or advertised over the Service(s).                                SERVICE(S) MAY FAIL TO FUNCTION OR MAY FUNCTION IMPROPERLY. You agree that you will not
  h. Damages. EXCEPT AS SPECIFICALLY PROVIDED IN THIS AGREEMENT, NEITHER WE NOR                               allow anyone other than us or our agents to service the XFINITY Equipment. You are responsible for
  OUR AFFILIATES, SUPPLIERS, EMPLOYEES, AGENTS, CONTRACTORS, DISTRIBUTORS, LICENSORS                          loss, repair, replacement and other costs, damages, fees and charges if you do not return the XFINITY
  OR BUSINESS PARTNERS SHALL UNDER ANY CIRCUMSTANCES OR UNDER ANY LEGAL THEORY                                Equipment to us in an undamaged condition.
  (INCLUDING, BUT NOT LIMITED TO, TORT OR CONTRACT) HAVE ANY LIABILITY TO YOU OR TO ANY                       b. Customer Equipment.
  OTHER PERSON OR ENTITY FOR THE FOLLOWING LOSSES, DAMAGES, OR COSTS:                                              1. Responsibility: We have no responsibility for the operation, support, maintenance or repair
  (1)ANY DIRECT, INDIRECT, INCIDENTAL, SPECIAL, TREBLE, PUNITIVE, EXEMPLARY, OR CONSEQUENTIAL                      of any Inside Wiring or Customer Equipment including, but not limited to, Customer Equipment to
      LOSSES OR DAMAGES (INCLUDING, BUT NOT LIMITED TO, LOSS OF PROFITS, LOSS OF EARNINGS,                         which we or a third party has sent software or downloads. You agree that by using the Service(s),
      LOSS OF BUSINESS OPPORTUNITIES, PERSONAL INJURIES, OR DEATH) THAT RESULT DIRECTLY OR                         we, or our authorized agents and equipment manufacturers, are authorized to send code
      INDIRECTLY FROM OR IN CONNECTION WITH (a) YOUR RELIANCE ON OR USE OF THE XFINITY                             updates to the Customer Equipment, including, but not limited to, modems and digital interactive
      EQUIPMENT, THE CUSTOMER EQUIPMENT OR THE SERVICE(S) OR (b) THE INSTALLATION,                                 televisions with CableCARDs, at any time we determine it is necessary to do so. Such code updates
      SELF-INSTALLATION, MAINTENANCE, FAILURE, OR REMOVAL OF THE XFINITY EQUIPMENT, THE                            may change, add or remove features or functionality of the Customer Equipment or the Service(s).
      CUSTOMER EQUIPMENT OR THE SERVICE(S) (INCLUDING, BUT NOT LIMITED TO, ANY MISTAKES,                           • For Internet and Voice. You can find our current minimum technical and other requirements
      OMISSIONS, INTERRUPTIONS, HARDWARE OR SOFTWARE BREACH, FAILURES OR MALFUNCTIONS,                             for Internet at http://customer.xfinity.com/help-and-support/internet and for Voice at
      DELETION OR CORRUPTION OF FILES, WORK STOPPAGE, ERRORS, DEFECTS, DELAYS IN                                   http://customer.xfinity.com/help-and-support/phone or at an alternative site if we so notify you.
      OPERATION, DELAYS IN TRANSMISSION, OR FAILURE OF PERFORMANCE OF THE SERVICE(S), THE                          • For Voice. In order to use online features of Voice where we make those features available,
      XFINITY EQUIPMENT, OR THE CUSTOMER EQUIPMENT, OR ANY OTHER MISTAKES, OMISSIONS,                              you are required to provide certain hardware, such as a personal computer, software, an Internet
      LOSS OF CALL DETAIL, E-MAIL, VOICEMAIL, OR OTHER INFORMATION OR DATA); OR                                    browser, and access to the Internet. CORDLESS PHONES USE THE ELECTRICAL POWER IN YOUR
  (2)ANY LOSSES, CLAIMS, DAMAGES, EXPENSES, LIABILITIES, LEGAL FEES, OR OTHER COSTS THAT                           HOME. IF THERE IS AN ELECTRICAL POWER OUTAGE, THE CORDLESS PHONE WILL CEASE TO
      RESULT DIRECTLY OR INDIRECTLY FROM OR IN CONNECTION WITH ANY ALLEGATION, CLAIM, SUIT,                        OPERATE DURING THE OUTAGE, PREVENTING USE OF VOICE VIA THE CORDLESS PHONE.
      OR OTHER PROCEEDING BASED UPON A CONTENTION THAT THE USE OF THE XFINITY EQUIPMENT,                           2. Non-Recommended Configurations: Customer Equipment that does not meet our
      THE CUSTOMER EQUIPMENT OR THE SERVICE(S) BY YOU OR ANY OTHER PERSON OR ENTITY                                minimum technical or other specifications constitutes a “Non-Recommended Configuration”,
      INFRINGES UPON THE CONTRACTUAL RIGHTS, PRIVACY, CONFIDENTIALITY, COPYRIGHT, PATENT,                          including, but not limited to, modems not currently certified by us as compatible with Internet or
      TRADEMARK, TRADE SECRET, OR OTHER INTELLECTUAL PROPERTY RIGHTS OF ANY THIRD PARTY.                           Voice; Customer Equipment, including, but not limited to: certain makes or models of alarm and
  i. Customer’s Sole Remedies. Your sole and exclusive remedies under this Agreement are as                        security systems or devices, certain medical monitoring devices, personal emergency alert, and
  expressly set forth in this Agreement. Certain of the above limitations may not apply if your state does         home detention devices, certain fax machines, and certain “dial-up” modems, rotary-dial phone
  not allow the exclusion or limitation of implied warranties or does not allow the limitation or exclusion        handsets, pulse-dial phone handsets, private branch exchange (PBX) equipment, answering
  of incidental or consequential damages. In those states, our liability and of our employees, affiliates,         machines, and traditional Caller ID units. We reserve the right to deny support for the Service(s)
  suppliers, agents, contractors, distributors, licensors and business partners is limited to the maximum          and/or terminate Service(s) if you use a Non-Recommended Configuration. NEITHER WE NOR
  extent permitted by law.                                                                                         ANY OF OUR AFFILIATES, SUPPLIERS OR AGENTS WARRANTS THAT A NON-RECOMMENDED
  j. Survival of Limitations. All representations, warranties, indemnifications, and limitations                   CONFIGURATION WILL ENABLE YOU TO SUCCESSFULLY INSTALL, ACCESS, OPERATE OR USE THE
  of liability contained in this Agreement shall survive the termination of this Agreement; any other              SERVICE(S). YOU ACKNOWLEDGE THAT INSTALLATION, ACCESS, OPERATION OR USE OF A NON-




X60484Comcast.indd 7                                                                                                                                                                             5/30/17 2:43 PM
                 Case 2:20-cv-01763-NIQA Document 17-3 Filed 08/18/20 Page 37 of 39


       RECOMMENDED CONFIGURATION COULD CAUSE CUSTOMER EQUIPMENT TO FAIL TO OPERATE                              consecutive hours after such interruption is reported to us, or such other period of time as may be
       OR CAUSE DAMAGE TO CUSTOMER EQUIPMENT, YOU, YOUR PREMISES OR XFINITY EQUIPMENT.                          specifically provided by law. Unless specifically provided by law, such credit shall not exceed the fixed
       NEITHER WE NOR ANY OF OUR AFFILIATES, SUPPLIERS OR AGENTS SHALL HAVE ANY LIABILITY                       monthly charges for the month of such Service(s) and excludes all nonrecurring charges, one-time
       WHATSOEVER FOR ANY SUCH FAILURE OR DAMAGE.                                                               charges, per call or measured charges, regulatory fees and surcharges, taxes and other governmental
       3. No Unauthorized Devices or Tampering: You agree not to attach or assist any person                    and quasi-governmental fees. EXCEPT AND UNLESS SPECIFICALLY PROHIBITED BY
       to attach any unauthorized device to, or otherwise tamper with, our cable network, XFINITY               LAW, SUCH CREDIT SHALL BE YOUR SOLE AND EXCLUSIVE REMEDY FOR AN
       Equipment or the Service(s) for any purpose, including, but not limited to the unauthorized              INTERRUPTION OF SERVICE(S). Any additional credits, if any, provided by us are at our sole
       reception of the Service(s). If you make or assist any person to make any unauthorized connection        discretion and in no event shall constitute or be construed as a course of conduct by us.
       or modification to or otherwise tamper with XFINITY Equipment or the Service(s) or any other part        • For Connecticut Residents. In the event of an interruption of TV of more than twenty four
       of our cable network, we may terminate the Service(s) and recover damages resulting from your            (24) consecutive hours and of which we have received actual notice, a credit will be issued to your
       actions. You also agree that you will not attach anything to the Inside Wiring, XFINITY Equipment,       TV monthly service charges for the length of time TV was interrupted.
       or Customer Equipment, whether installed by you or us, which impairs the integrity of our cable          • For Maine Residents. In the event TV is interrupted for more than six (6) consecutive hours
       network or degrades our cable network’s signal quality or strength or creates signal leakage. You        in a thirty (30) day period, you may request a pro-rata credit or refund by calling 1-800-XFINITY.
       agree that it would be difficult, if not impossible, to calculate precisely the lost revenue resulting   • For New York Residents. In the event TV is interrupted for at least four (4) hours between
       from your receipt of unauthorized Service(s) or the tampering with XFINITY Equipment or our              6:00 p.m. and 12:00 a.m., except for emergency notice events, a credit equal to one day will be
       network and therefore you agree to pay us as liquidated damages, the sum of $500.00 per                  issued to your TV monthly service charges. If TV is interrupted for less than four (4) hours or outside
       device used to receive the unauthorized Service(s) in addition to our cost to replace any altered,       of the hours of 6:00 p.m. and 12:00 a.m., please call 1-800-XFINITY to request a credit.
       damaged, or unreturned XFINITY Equipment or other equipment owned by us, including any                   • For Vermont Residents. In the event TV is interrupted for more than twenty-four (24)
       incidental costs. The unauthorized reception of the Service(s) may result in criminal fines and/         consecutive hours and of which we have received actual notice, we will issue a credit to your TV
       or imprisonment.                                                                                         monthly service charges for the total period of the interruption in an amount proportionate to your
  c. Inside Wiring. You may install Inside Wiring, such as additional cable wiring and outlets,                 regular monthly service charge. If we have not been made aware of the interruption, you must call
  provided that doing so does not interfere with the normal operations of our cable network. If you have        1-800-XFINITY to request a credit.
  us install, repair or maintain Inside Wiring, we will charge you for that service. Regardless of who          • For Montgomery County, Maryland Residents.
  installed it, the Inside Wiring is your property or the property of whomever owns the Premises. If you          o For TV. In the event of a TV interruption (loss of picture or sound of one or more channels) we
  do not own the Premises, contact your landlord or building manager about the installation, repair or            shall repair the TV interruption as soon as possible. This obligation is satisfied if we offer you the
  maintenance of Inside Wiring.                                                                                   next available repair appointment within the 24-hour period following the TV interruption, or at your
  • For Sacramento, California Residents. We will be responsible to repair any defects of the                     request, to a mutually convenient later time for the repair call. If the TV interruption is not repaired
  Inside Wiring installed by us for thirty (30) days after a new TV installation.                                 at the time of the scheduled appointment, you will receive a credit of 10% of your normal monthly
  • For Voice. Except as described below, you may use Voice with your telephone Inside Wiring, as                 bill for TV for each 24-hour period, or segment thereof that the TV interruption continues beyond
  long as we have reasonable access to it and you have the right to give us access to it. If you wish             the scheduled repair call.
  to have your modem connected to your telephone Inside Wiring, installation by our technician is                 o For Internet. In the event of an Internet interruption we shall repair the Internet interruption
  recommended. We must disconnect your telephone Inside Wiring from the network of your existing                  as soon as possible. This obligation is satisfied if we offer you the next available repair appointment
  telephone provider to use the telephone Inside Wiring, which may disable any services you receive               within the 24-hour period following the Internet interruption, or at your request, to a mutually
  from them. If your modem is connected to your telephone Inside Wiring without first disconnecting               convenient later time for the repair call, and successfully repairs the Internet interruption during the
  the wiring from any existing telephone provider’s network, your modem may be damaged and/or                     agreed upon appointment. If the Internet interruption is not repaired at the time of the scheduled
  Voice may not operate properly.                                                                                 appointment, you will receive a prorated credit for each 24-hour period, or segment thereof that the
  d. End User Software Licenses. Software or applications may be required to use certain                          Internet interruption continues beyond the scheduled repair call.
  features of the Service(s). You agree to comply with the terms and conditions of all end user                 • For Prince Georges County, Maryland Residents. In the event of a TV interruption (loss
  license agreements accompanying any software or plug-ins to such software distributed or used in              of picture or sound of one or more channel) lasting between two (2) and six (6) hours, you are
  connection with the Service(s) including, without limitation, the Web Services Terms of Service,              entitled upon request, to a pro-rata credit for such TV interruption. In the event of a TV interruption
  http://my.xfinity.com/terms/web, as these agreements may be amended from time to time. All                    lasting between six (6) and twenty-four (24) consecutive hours, you are entitled to a pro-rata credit
  such agreements are incorporated in this Agreement by reference. When this Agreement terminates,              equal to one day of your monthly TV charge.
  all end user licenses also terminate and you agree to destroy all versions and copies of all software         • For New Jersey Residents. We will issue credit for TV outages or interruptions in accordance
  received by you in connection with the Service(s).                                                            with N.J.A.C. 14:18-3.5.




X60484Comcast.indd 8                                                                                                                                                                                  5/30/17 2:43 PM
                 Case 2:20-cv-01763-NIQA Document 17-3 Filed 08/18/20 Page 38 of 39


  d. Other Services or Equipment. BY ACCEPTING THIS AGREEMENT, YOU WAIVE ALL CLAIMS                                   e. Revocable License. The Service(s) and XFINITY Equipment, including, but not limited to, any
  AGAINST US FOR INTERFERENCE, DISRUPTION, OR INCOMPATIBILITY BETWEEN THE XFINITY                                     firmware or software embedded in the XFINITY Equipment or used to provide the Service(s), are
  EQUIPMENT OR THE SERVICE(S) AND ANY OTHER SERVICE, SYSTEMS, OR EQUIPMENT. IN THE                                    protected by trademark, copyright, patent and/or other intellectual property laws and international
  EVENT OF SUCH INTERFERENCE, DISRUPTION, OR INCOMPATIBILITY, YOUR SOLE REMEDY SHALL BE                               treaty provisions. You are granted a revocable license to use such firmware and software in object
  TO TERMINATE THE SERVICE(S) IN ACCORDANCE WITH SECTION 9.                                                           code form (without making any modification thereto) strictly in accordance with this Agreement.
  e. Software. We make no representation or warranty that any software or application installed on                    You acknowledge and understand that you are not granted any other license to use the firmware or
  Customer Equipment, downloaded to Customer Equipment, or available through the Internet does not                    software embedded in the XFINITY Equipment or used to provide the Service(s). You shall not take
  contain a virus or other harmful feature. It is your sole responsibility to take appropriate precautions            any action nor allow anyone else to take any action that will reverse compile, disassemble, reverse
  to protect any Customer Equipment from damage to its software, files, and data as a result of any                   engineer, or otherwise attempt to derive the source code from the binary code of the firmware or
  such virus or other harmful feature. We may, but are not required to, terminate all or any portion of               software.
  the Service(s) if a virus or other harmful feature or software is present on your Customer Equipment.           7. USE OF SERVICES
  If we decide, in our sole discretion, to install or run virus check software on your Customer Equipment,        You agree that the Service(s) and the XFINITY Equipment will be used only for personal, residential,
  we make no representation or warranty that the virus check software will detect or correct any                  non-commercial purposes, unless otherwise specifically authorized by us in writing. You are prohibited
  or all viruses. You acknowledge that you may incur additional charges for any service call related              from reselling or permitting another to resell the Service(s) in whole or in part, or using or permitting
  to a virus or other harmful feature detected on the Customer Equipment. NEITHER WE NOR OUR                      another to use the XFINITY Equipment or the Service(s), directly or indirectly, for any unlawful purpose,
  AFFILIATES, SUPPLIERS, EMPLOYEES, AGENTS, CONTRACTORS, DISTRIBUTORS, LICENSORS OR                               including, but not limited to, in violation of any policy we post applicable to the Service(s). Use of the
  BUSINESS PARTNERS SHALL HAVE ANY LIABILITY WHATSOEVER FOR ANY DAMAGE TO OR LOSS OF                              XFINITY Equipment or Service(s) for transmission, communications or storage of any information, data or
  ANY HARDWARE, SOFTWARE, FILES, OR DATA RESULTING FROM A VIRUS, ANY OTHER HARMFUL                                material in violation of any U.S. federal, state or local regulation or law is prohibited. You acknowledge
  FEATURE, OR FROM ANY ATTEMPT TO REMOVE IT. In addition, as part of the installation process for                 that you are accepting this Agreement on behalf of all persons who use the XFINITY Equipment and/or
  the software and other components of the Service(s), system files on the Customer Equipment may be              Service(s) at the Premises or at other locations authorized by us and that you shall have sole responsibility
  modified. We do not represent, warrant or covenant that these modifications will not disrupt the normal         for ensuring that all other users understand and comply with the terms and conditions of this Agreement
  operations of any of the Customer Equipment including the loss of files. We do not represent, warrant,          and any applicable policies including, but not limited to, our acceptable use and privacy policies. You are
  or covenant that the installation of the special software or applications or access to our Web portal(s)        liable for all authorized and unauthorized use of the Service(s) and you agree to notify us immediately
  will not cause the loss of files or disrupt the normal operations of any of the Customer Equipment. FOR         in writing or by calling 1-800-XFINITY during normal business hours if the XFINITY Equipment has been
  THESE AND OTHER REASONS, YOU ACKNOWLEDGE AND UNDERSTAND THE IMPORTANCE OF BACKING                               stolen or the Service(s) is used without your authorization. If you fail to notify us in a timely manner, the
  UP ALL FILES TO ANOTHER STORAGE MECHANISM AND YOU UNDERSTAND AND ACCEPT THE RISKS                               Service(s) may be terminated without notice and you may incur additional charges.
  IF YOU DECIDE NOT TO BACK UP FILES. NEITHER WE NOR OUR AFFILIATES, SUPPLIERS, EMPLOYEES,                            • For Internet and Voice. The acceptable use policies (“AUP”) and other policies concerning
  AGENTS, CONTRACTORS, DISTRIBUTORS, LICENSORS OR BUSINESS PARTNERS SHALL HAVE ANY                                    Internet and Voice are posted at http://www.xfinity.com/policies (or an alternative website if we so
  LIABILITY WHATSOEVER FOR ANY DAMAGE TO OR LOSS OF ANY SOFTWARE, FILES, OR DATA.                                     notify you). YOU AGREE THAT WE MAY MODIFY THE AUP OR OTHER POLICIES FROM TIME TO TIME
  f. Disruption of Services. The Service(s) are not fail-safe and are not designed or intended for                    WITH OR WITHOUT NOTICE, BY POSTING A NEW VERSION OF THE AUP OR OTHER POLICY. YOU AND
  use in situations requiring fail-safe performance or in which an error or interruption in the Service(s)            OTHER USERS OF THE SERVICE(S) SHOULD CONSULT THE AUP AND ALL OTHER POSTED POLICIES
  could lead to severe injury to business, persons, property, or environment (“High Risk Activities”).                REGULARLY TO CONFORM TO THE MOST RECENT VERSION. WE RESERVE THE RIGHT TO LIMIT OR
  These High Risk Activities may include, without limitation, vital business, or personal communications,             BLOCK ANY SERVICE USAGE AS WE DEEM NECESSARY TO PREVENT HARM TO OUR NETWORK, FRAUD,
  or activities where absolutely accurate data or information is required. You expressly assume the risks             OR OTHER ABUSE OF THE SERVICE(S).
  of any damages resulting from High Risk Activities. We shall not be liable for any inconvenience, loss,         8. ASSIGNABILITY
  liability, or damage resulting from any interruption of the Service(s), directly or indirectly caused by, or    This Agreement and the Service(s) furnished hereunder may not be assigned by you. We may freely
  proximately resulting from, any circumstances beyond our immediate control, including, but not limited          assign our rights and obligations under this Agreement with or without notice to you.
  to, causes attributable to you or your property; inability to obtain access to the Premises; failure of         9. TERMINATION OF THIS AGREEMENT
  any signal at the transmitter; failure of a communications satellite; loss of use of poles, or other utility        a. Term. Except for those provisions which by their nature survive the termination of this Agreement,
  facilities; labor disputes; riot or insurrection; war; explosion; malicious mischief; fire, flood, lightning,       this Agreement will be in effect from the time that the Service(s) are activated until (1) it is terminated
  earthquake, weather conditions, or other acts of God; failure or reduction of power; or any court order,            as provided for by this Agreement or by any addendum to this Agreement or (2) it is replaced by a
  law, act or order of government restricting or prohibiting the operation or delivery of the Service(s). In          revised Agreement. If you self-install XFINITY Equipment, Service(s) charges begin the earliest of (1)
  all other cases of an interruption of the Service(s), you shall be entitled upon a request made within              the day on which you picked up XFINITY Equipment at our service center, (2) the day you install the
  120 days of such interruption, to a pro rata credit for any Service(s) interruption exceeding twenty-four           Service(s), (3) the day your order for the Service(s) is entered into our billing system if XFINITY




X60484Comcast.indd 9                                                                                                                                                                                         5/30/17 2:43 PM
                Case 2:20-cv-01763-NIQA Document 17-3 Filed 08/18/20 Page 39 of 39


  Equipment is not required for the Service(s) or (4) five (5) days after the date we ship the XFINITY          • For Montgomery County, Maryland Residents. If you are mobility impaired, upon your
  Equipment to you.                                                                                             request, we will arrange for the pickup or exchange of our modem at the Premises.
  b. Termination by You. Unless your Service(s) are subject to a minimum term agreement, you                 10. LIMITED WARRANTY
  may terminate this Agreement for any reason at any time by notifying us in one of the following ways:      THE XFINITY EQUIPMENT AND THE SERVICE(S) ARE PROVIDED “AS IS,” WITHOUT WARRANTY
  (1) mailing a written notice to our local business office; (2) send an electronic notice to the email      OF ANY KIND, EITHER EXPRESS OR IMPLIED. NEITHER WE NOR OUR AFFILIATES, SUPPLIERS,
  address specified on www.xfinity.com; or (3) calling our customer service [during normal business          EMPLOYEES, AGENTS, CONTRACTORS, DISTRIBUTORS, LICENSORS OR BUSINESS PARTNERS WARRANT
  hours]. Prior to effecting such termination, or any other change to your account, we may verify your       THAT THE XFINITY EQUIPMENT OR THE SERVICE(S) WILL MEET YOUR REQUIREMENTS, THAT ANY
  identity and confirm your election. Subject to applicable law or the terms of any agreements with          COMMUNICATIONS WILL BE TRANSMITTED IN UNCORRUPTED FORM, PROVIDE UNINTERRUPTED USE,
  governmental authorities, all applicable fees and charges for the Service(s) will accrue until this        OR OPERATE AS REQUIRED, WITHOUT DELAY, OR WITHOUT ERROR. ALL REPRESENTATIONS AND
  Agreement has terminated, the Service(s) has been disconnected, and all XFINITY Equipment has              WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED, INCLUDING, BUT NOT LIMITED TO, ANY WARRANTIES
  been returned. Except for non-refundable fees and charges, we will refund all prepaid monthly service      OF PERFORMANCE, NONINFRINGEMENT, FITNESS FOR A PARTICULAR PURPOSE OR MERCHANTABILITY,
  fees charged for Service(s) after the date of termination (less any outstanding amounts due us for the     ARE HEREBY DISCLAIMED AND EXCLUDED UNLESS OTHERWISE PROHIBITED OR RESTRICTED BY
  Service(s), affiliate services, XFINITY Equipment, or other applicable fees and charges).                  APPLICABLE LAW.
  • For Voice. Voice will be terminated if your phone number is switched to another                          11. LIMITATION OF OUR LIABILITY
  service provider.                                                                                             a. Application. The limitations of liability set forth in this Section apply to any acts, omissions,
  • For Prince Georges County, Maryland Residents. All applicable fees and charges                              and negligence of us and our underlying third-party service providers, agents, suppliers, distributors,
  will accrue until the termination of this Agreement or the date you request the Service(s) to be              licensors and business partners (and their respective officers, employees, agents, contractors or
  disconnected, whichever is earlier.                                                                           representatives) which, but for that provision, would give rise to a cause of action in contract, tort or
  c. Suspension and Termination by Us. Subject to applicable law, we reserve the right to                       under any other legal doctrine.
  act immediately and without notice to terminate or suspend the Service(s) and/or to remove from               b. One Year Limitation Period. YOU MUST COMMENCE YOUR ACTION WITHIN ONE (1) YEAR
  the Service(s) any information transmitted by or to any users (e.g., email or voicemail). We may              OF THE DATE OF THE OCCURRENCE OF THE EVENT OR FACTS GIVING RISE TO A DISPUTE OR YOU
  take these actions if we: (1) determine that your use of the Service(s) does not conform with the             WAIVE THE RIGHT TO PURSUE ANY CLAIM BASED ON SUCH EVENTS OR FACTS. AS PROVIDED IN
  requirements set forth in this Agreement or the AUP, (2) determine that your use of the Service(s)            SECTION 2(i), YOU MUST NOTIFY US OF ANY BILLING DISPUTE WITHIN 120 DAYS OF RECEIVING THE
  interferes with our ability to provide the Service(s) to you or others, (3) reasonably believe that your      CHARGES YOU DISPUTE OR YOU WAIVE THE RIGHT TO PURSUE ANY CLAIM BASED ON SUCH EVENT OR
  use of the Service(s) may violate any laws, regulations, or written and electronic instructions for use,      FACTS. IF FOLLOWING SUCH NOTIFICATION THE DISPUTE IS NOT RESOLVED TO YOUR SATISFACTION
  (4) reasonably believe that your use of the Service(s) interferes with or endangers the health and/or         YOU MAY COMMENCE AN ACTION IN ACCORDANCE WITH THIS AGREEMENT FOR UP TO ONE (1) YEAR
  safety of our personnel or third parties or (5) you threaten, harass, or use vulgar and/or inappropriate      FROM RECEIPT OF THE DISPUTED CHARGES.
  language toward our personnel. Our action or inaction under this Section shall not constitute review          c. Customer Equipment. YOU UNDERSTAND THAT CUSTOMER EQUIPMENT MAY NEED TO BE
  or approval of your or any other users’ use of the Service(s) or information transmitted by or to you         OPENED, UPDATED, ACCESSED OR USED EITHER BY YOU OR BY US OR OUR AFFILIATES, EMPLOYEES,
  or other users.                                                                                               AGENTS, CONTRACTORS, DISTRIBUTORS, LICENSORS OR BUSINESS PARTNERS, IN CONNECTION WITH
  d. Your Obligations Upon Termination. You agree that upon termination of this Agreement                       THE INSTALLATION, UPDATING OR REPAIR OF THE SERVICE(S). THE OPENING, ACCESSING OR USE
  you will do the following:                                                                                    OF CUSTOMER EQUIPMENT USED IN CONNECTION WITH THE SERVICE(S) MAY VOID WARRANTIES
  1. You will immediately cease all use of the Service(s) and all XFINITY Equipment;                            PROVIDED BY THE MANUFACTURER OR OTHER PARTIES RELATING TO THE CUSTOMER EQUIPMENT
  2. Except as provided in Section 9(b) for Prince Georges County residents, you will pay in full for your      HARDWARE OR SOFTWARE. NEITHER WE NOR ANY OF OUR AFFILIATES, EMPLOYEES, AGENTS,
  use of the Service(s) up to the date that this Agreement has been terminated and the Service(s) are           CONTRACTORS, DISTRIBUTORS, LICENSORS OR BUSINESS PARTNERS, SHALL HAVE ANY LIABILITY
  disconnected; and                                                                                             WHATSOEVER AS THE RESULT OF THE VOIDING OF ANY SUCH WARRANTIES. NEITHER WE NOR ANY
  3. You will return all XFINITY Equipment to us at our local service center or to our designee in working      OF OUR AFFILIATES, SUPPLIERS, EMPLOYEES, AGENTS, CONTRACTORS, DISTRIBUTORS, LICENSORS
  order, normal wear and tear excepted within ten (10) days (or five (5) business days for Prince               OR BUSINESS PARTNERS SHALL HAVE ANY LIABILITY WHATSOEVER FOR ANY DAMAGE, LOSS, OR
  Georges County, Maryland) of the date on which Service(s) are disconnected. Otherwise, you will be            DESTRUCTION TO THE CUSTOMER EQUIPMENT EXCEPT AS MAY BE CAUSED BY GROSS NEGLIGENCE
  charged up to the retail price for a new replacement for such XFINITY Equipment. You may also be              OR WILLFUL MISCONDUCT. IN THE EVENT OF GROSS NEGLIGENCE OR WILLFUL MISCONDUCT BY US,
  charged incidental costs that we incur in replacing the XFINITY Equipment. Upon our request during            OUR SUPPLIERS, EMPLOYEES, AGENTS, CONTRACTORS, DISTRIBUTORS, LICENSORS OR BUSINESS
  regular business hours at a time agreed upon by you and us, you will permit us and our agents, to             PARTNERS WE SHALL PAY AT OUR SOLE DISCRETION FOR THE REPAIR OR REPLACEMENT OF THE
  access the Premises to remove all XFINITY Equipment and other material provided by us.                        DAMAGED CUSTOMER EQUIPMENT UP TO A MAXIMUM OF $500. THIS SHALL BE YOUR SOLE AND
                                                                                                                EXCLUSIVE REMEDY RELATING TO SUCH ACTIVITY.




X60484Comcast.indd 10                                                                                                                                                                                5/30/17 2:43 PM
